UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-7023 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 Item 1: Schedule of Investments Vanguard Balanced Index Fund Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (60.1%) 1 Consumer Discretionary (6.8%) McDonald's Corp. 464,927 35,376 Walt Disney Co. 791,610 34,110 * Amazon.com Inc. 158,061 28,472 Home Depot Inc. 732,802 27,158 Comcast Corp. Class A 1,080,365 26,707 * Ford Motor Co. 1,347,273 20,088 News Corp. Class A 996,596 17,500 Time Warner Inc. 488,208 17,429 * DIRECTV Class A 366,956 17,174 Lowe's Cos. Inc. 607,260 16,050 Target Corp. 295,971 14,801 Johnson Controls Inc. 297,246 12,356 NIKE Inc. Class B 162,206 12,279 Starbucks Corp. 326,709 12,072 Viacom Inc. Class B 244,779 11,387 Time Warner Cable Inc. 156,616 11,173 * priceline.com Inc. 21,613 10,946 Yum! Brands Inc. 206,217 10,595 TJX Cos. Inc. 174,262 8,666 Carnival Corp. 200,423 7,688 * General Motors Co. 231,552 7,185 CBS Corp. Class B 278,343 6,970 Kohl's Corp. 129,116 6,848 Coach Inc. 130,670 6,800 Omnicom Group Inc. 132,955 6,523 * Las Vegas Sands Corp. 150,701 6,363 Staples Inc. 319,055 6,196 * Bed Bath & Beyond Inc. 114,284 5,516 McGraw-Hill Cos. Inc. 135,384 5,334 Stanley Black & Decker Inc. 69,527 5,326 Starwood Hotels & Resorts Worldwide Inc. 84,067 4,886 * Netflix Inc. 19,559 4,642 Marriott International Inc. Class A 128,432 4,570 Wynn Resorts Ltd. 35,555 4,524 Macy's Inc. 186,351 4,521 Harley-Davidson Inc. 103,807 4,411 Gap Inc. 191,591 4,341 Best Buy Co. Inc. 149,290 4,288 Fortune Brands Inc. 67,242 4,162 * Liberty Media Corp. - Interactive 250,730 4,022 * BorgWarner Inc. 50,333 4,011 Limited Brands Inc. 121,955 4,010 Mattel Inc. 158,215 3,944 Ross Stores Inc. 53,216 3,785 Cablevision Systems Corp. Class A 108,901 3,769 VF Corp. 38,185 3,762 Virgin Media Inc. 135,086 3,754 Genuine Parts Co. 69,574 3,732 * Chipotle Mexican Grill Inc. Class A 13,671 3,724 * O'Reilly Automotive Inc. 61,656 3,543 Comcast Corp. Class A Special Shares 150,986 3,506 Polo Ralph Lauren Corp. Class A 28,348 3,505 Nordstrom Inc. 77,258 3,467 Tiffany & Co. 55,844 3,431 JC Penney Co. Inc. 94,028 3,377 * AutoZone Inc. 11,795 3,227 * CarMax Inc. 99,438 3,192 * Dollar Tree Inc. 55,340 3,072 Autoliv Inc. 39,135 2,905 * Sirius XM Radio Inc. 1,733,429 2,877 Whirlpool Corp. 33,631 2,871 Darden Restaurants Inc. 58,225 2,861 Interpublic Group of Cos. Inc. 216,567 2,722 Family Dollar Stores Inc. 52,897 2,715 Hasbro Inc. 54,753 2,565 * Royal Caribbean Cruises Ltd. 61,960 2,556 * TRW Automotive Holdings Corp. 45,917 2,529 Wyndham Worldwide Corp. 77,887 2,478 Newell Rubbermaid Inc. 128,625 2,461 Advance Auto Parts Inc. 37,385 2,453 * Apollo Group Inc. Class A 58,603 2,444 * Discovery Communications Inc. Class A 60,896 2,430 * Liberty Media Corp. - Capital 31,361 2,310 Abercrombie & Fitch Co. 39,163 2,299 H&R Block Inc. 136,602 2,287 * DISH Network Corp. Class A 91,059 2,218 Lear Corp. 45,152 2,207 * Discovery Communications Inc. 62,397 2,197 * Fossil Inc. 23,304 2,182 * Liberty Global Inc. Class A 52,402 2,170 International Game Technology 132,298 2,147 PetSmart Inc. 52,003 2,130 Expedia Inc. 90,114 2,042 Scripps Networks Interactive Inc. Class A 40,258 2,017 * MGM Resorts International 149,945 1,972 * Lululemon Athletica Inc. 21,967 1,956 * Liberty Global Inc. 48,395 1,935 Phillips-Van Heusen Corp. 29,600 1,925 Tractor Supply Co. 32,099 1,921 Gentex Corp. 62,496 1,890 * NVR Inc. 2,438 1,843 * Signet Jewelers Ltd. 38,227 1,759 * Urban Outfitters Inc. 58,950 1,758 Williams-Sonoma Inc. 43,017 1,742 *,^ Garmin Ltd. 51,200 1,734 * Liberty Media Corp. - Starz 21,612 1,677 Tupperware Brands Corp. 27,840 1,662 * Panera Bread Co. Class A 13,000 1,651 * Dick's Sporting Goods Inc. 40,726 1,628 *,^ Sears Holdings Corp. 19,426 1,606 Gannett Co. Inc. 105,244 1,603 Leggett & Platt Inc. 65,158 1,596 * Mohawk Industries Inc. 25,768 1,576 Sotheby's 29,624 1,558 DeVry Inc. 28,018 1,543 * Big Lots Inc. 35,242 1,531 * Goodyear Tire & Rubber Co. 102,158 1,530 DR Horton Inc. 126,898 1,478 * Deckers Outdoor Corp. 17,100 1,473 * LKQ Corp. 61,121 1,473 * Tempur-Pedic International Inc. 29,036 1,471 Jarden Corp. 40,522 1,441 Harman International Industries Inc. 30,726 1,439 * GameStop Corp. Class A 63,648 1,433 * Dollar General Corp. 45,700 1,433 Foot Locker Inc. 69,332 1,367 American Eagle Outfitters Inc. 82,115 1,305 Polaris Industries Inc. 14,390 1,252 * Toll Brothers Inc. 62,126 1,228 Service Corp. International 107,660 1,191 Chico's FAS Inc. 79,001 1,177 * Hanesbrands Inc. 42,207 1,141 * Warnaco Group Inc. 19,900 1,138 * Pulte Group Inc. 152,936 1,132 * Tenneco Inc. 26,561 1,127 * Under Armour Inc. Class A 16,282 1,108 * Penn National Gaming Inc. 29,351 1,088 * Dana Holding Corp. 62,301 1,083 Washington Post Co. Class B 2,414 1,056 * ITT Educational Services Inc. 14,624 1,055 Brinker International Inc. 41,100 1,040 Guess? Inc. 26,356 1,037 Weight Watchers International Inc. 14,719 1,032 John Wiley & Sons Inc. Class A 20,098 1,022 Rent-A-Center Inc. 29,070 1,015 * Aeropostale Inc. 41,525 1,010 Brunswick Corp. 39,208 997 * Lamar Advertising Co. Class A 25,524 943 Lennar Corp. Class A 51,260 929 * Ascena Retail Group Inc. 28,026 908 * WMS Industries Inc. 25,675 908 * Bally Technologies Inc. 23,635 895 * DreamWorks Animation SKG Inc. Class A 31,365 876 Aaron's Inc. 33,912 860 * Hyatt Hotels Corp. Class A 19,658 846 RadioShack Corp. 55,537 834 Dillard's Inc. Class A 20,595 826 * Career Education Corp. 36,233 823 Wolverine World Wide Inc. 21,876 816 Strayer Education Inc. 6,075 793 * Carter's Inc. 26,888 770 * ANN Inc. 25,928 755 Wendy's/Arby's Group Inc. Class A 149,837 754 * Madison Square Garden Inc. Class A 27,876 752 * Timberland Co. Class A 18,069 746 * Cheesecake Factory Inc. 24,792 746 Six Flags Entertainment Corp. 10,078 726 * Iconix Brand Group Inc. 32,768 704 *,^ AutoNation Inc. 19,812 701 * Ulta Salon Cosmetics & Fragrance Inc. 14,476 697 * CROCS Inc. 39,000 696 * Saks Inc. 60,587 685 Cooper Tire & Rubber Co. 25,193 649 * Valassis Communications Inc. 22,259 649 * Vail Resorts Inc. 13,100 639 * Life Time Fitness Inc. 17,003 634 * Sally Beauty Holdings Inc. 45,155 633 * Collective Brands Inc. 29,150 629 * Coinstar Inc. 13,592 624 * JOS A Bank Clothiers Inc. 12,237 623 * Live Nation Entertainment Inc. 62,139 621 Men's Wearhouse Inc. 22,492 609 Hillenbrand Inc. 28,013 602 Thor Industries Inc. 17,782 593 CTC Media Inc. 25,124 592 * HSN Inc. 18,354 588 Cinemark Holdings Inc. 30,200 584 Morningstar Inc. 9,864 576 * Office Depot Inc. 123,847 573 * Shutterfly Inc. 10,900 571 Meredith Corp. 16,672 565 * Childrens Place Retail Stores Inc. 11,300 563 * New York Times Co. Class A 59,008 559 * Orient-Express Hotels Ltd. Class A 44,800 554 * Jack in the Box Inc. 24,280 551 Pool Corp. 22,678 547 Jones Group Inc. 39,540 544 * Pier 1 Imports Inc. 52,084 529 Choice Hotels International Inc. 13,500 524 Buckle Inc. 12,925 522 * Gaylord Entertainment Co. 14,941 518 * Steven Madden Ltd. 11,030 518 Matthews International Corp. Class A 13,314 513 Regal Entertainment Group Class A 37,450 506 Cracker Barrel Old Country Store Inc. 10,224 502 * OfficeMax Inc. 37,557 486 PF Chang's China Bistro Inc. 10,400 480 * 99 Cents Only Stores 24,129 473 Arbitron Inc. 11,679 467 Regis Corp. 26,112 463 * Cabela's Inc. 18,400 460 Finish Line Inc. Class A 22,894 454 * Hibbett Sports Inc. 12,618 452 KB Home 36,318 452 Bob Evans Farms Inc. 13,738 448 National CineMedia Inc. 23,958 447 American Greetings Corp. Class A 18,644 440 * Genesco Inc. 10,945 440 Texas Roadhouse Inc. Class A 25,800 438 MDC Holdings Inc. 17,250 437 * Exide Technologies 38,786 434 * Buffalo Wild Wings Inc. 7,900 430 * DineEquity Inc. 7,751 426 * BJ's Restaurants Inc. 10,556 415 *,^ Education Management Corp. 19,350 405 Group 1 Automotive Inc. 9,451 404 International Speedway Corp. Class A 13,555 404 CEC Entertainment Inc. 10,694 403 *,^ Tesla Motors Inc. 14,500 402 * Pinnacle Entertainment Inc. 29,200 398 * Eastman Kodak Co. 122,271 395 * Penske Automotive Group Inc. 19,200 384 * Modine Manufacturing Co. 23,338 377 * Domino's Pizza Inc. 20,200 372 * Blue Nile Inc. 6,807 367 Monro Muffler Brake Inc. 10,980 362 Stewart Enterprises Inc. Class A 45,700 349 * Interval Leisure Group Inc. 21,201 347 * Papa John's International Inc. 10,900 345 * American Public Education Inc. 8,500 344 * Capella Education Co. 6,820 340 * Skechers U.S.A. Inc. Class A 16,500 339 * Helen of Troy Ltd. 11,400 335 Stage Stores Inc. 17,343 333 * DSW Inc. Class A 8,151 326 Scholastic Corp. 11,952 323 Ryland Group Inc. 20,249 322 * Shuffle Master Inc. 30,013 321 Columbia Sportswear Co. 5,384 320 Sinclair Broadcast Group Inc. Class A 25,500 320 * Belo Corp. Class A 35,150 310 * Quiksilver Inc. 68,040 301 * American Axle & Manufacturing Holdings Inc. 23,336 294 Ethan Allen Interiors Inc. 13,359 293 * Vitamin Shoppe Inc. 8,612 291 * Meritage Homes Corp. 12,000 290 * Biglari Holdings Inc. 679 288 * Ruby Tuesday Inc. 21,633 284 * Scientific Games Corp. Class A 32,444 284 * K12 Inc. 8,200 276 Sturm Ruger & Co. Inc. 11,976 275 Cato Corp. Class A 10,798 265 Superior Industries International Inc. 10,179 261 * Charming Shoppes Inc. 61,156 261 * Boyd Gaming Corp. 27,756 260 * Pre-Paid Legal Services Inc. 3,880 256 * Federal-Mogul Corp. 10,238 255 * Sonic Corp. 28,091 254 * Ascent Media Corp. Class A 5,200 254 * Steiner Leisure Ltd. 5,485 254 PEP Boys-Manny Moe & Jack 19,740 251 * True Religion Apparel Inc. 10,581 248 * Liz Claiborne Inc. 45,629 246 Lennar Corp. Class B 16,664 244 * Peet's Coffee & Tea Inc. 4,934 237 * Maidenform Brands Inc. 8,300 237 Fred's Inc. Class A 17,750 236 * RC2 Corp. 8,400 236 * iRobot Corp. 7,145 235 * Lions Gate Entertainment Corp. 37,583 235 Harte-Hanks Inc. 19,399 231 * Krispy Kreme Doughnuts Inc. 32,697 230 * Knology Inc. 17,807 230 * Select Comfort Corp. 18,937 228 Brown Shoe Co. Inc. 18,675 228 Churchill Downs Inc. 5,457 226 * California Pizza Kitchen Inc. 13,150 222 Universal Technical Institute Inc. 11,278 219 * Standard Pacific Corp. 58,701 219 * Amerigon Inc. 14,100 215 Callaway Golf Co. 30,604 209 Oxford Industries Inc. 6,100 209 * Asbury Automotive Group Inc. 11,100 205 * G-III Apparel Group Ltd. 5,300 199 * Lumber Liquidators Holdings Inc. 7,900 197 Express Inc. 10,000 195 * Clear Channel Outdoor Holdings Inc. Class A 13,394 195 Ameristar Casinos Inc. 10,854 193 Sonic Automotive Inc. Class A 13,599 191 * Warner Music Group Corp. 28,012 190 * Jakks Pacific Inc. 9,761 189 * Universal Electronics Inc. 6,389 189 * Rentrak Corp. 7,000 188 Drew Industries Inc. 8,382 187 * Drugstore.Com Inc. 48,241 186 * Citi Trends Inc. 8,300 185 Nutrisystem Inc. 12,590 182 * Zumiez Inc. 6,856 181 * Wet Seal Inc. Class A 42,175 180 * La-Z-Boy Inc. 18,747 179 Destination Maternity Corp. 7,668 177 * Corinthian Colleges Inc. 39,791 176 Volcom Inc. 9,414 174 Barnes & Noble Inc. 18,693 172 * Unifi Inc. 10,023 170 * Red Robin Gourmet Burgers Inc. 6,300 169 * Winnebago Industries Inc. 12,342 165 * Fuel Systems Solutions Inc. 5,442 164 * Retail Ventures Inc. 9,500 164 Stein Mart Inc. 16,189 164 * Dorman Products Inc. 3,854 162 * Entercom Communications Corp. Class A 14,494 160 HOT Topic Inc. 26,969 154 * Perry Ellis International Inc. 5,491 151 * Pacific Sunwear of California Inc. 41,048 148 Big 5 Sporting Goods Corp. 12,400 148 Christopher & Banks Corp. 22,302 144 PetMed Express Inc. 9,100 144 World Wrestling Entertainment Inc. Class A 11,400 143 Standard Motor Products Inc. 10,290 142 * Hovnanian Enterprises Inc. Class A 38,676 137 * Talbots Inc. 22,378 135 * K-Swiss Inc. Class A 11,600 131 * America's Car-Mart Inc. 5,000 129 * Rue21 Inc. 4,274 123 * Cavco Industries Inc. 2,610 118 * Movado Group Inc. 7,876 116 * AFC Enterprises Inc. 7,585 115 * Stoneridge Inc. 7,700 113 * Denny's Corp. 27,412 111 * EW Scripps Co. Class A 11,219 111 Ambassadors Group Inc. 10,100 111 Lincoln Educational Services Corp. 6,944 110 Marcus Corp. 10,100 110 * Geeknet Inc. 4,040 107 Haverty Furniture Cos. Inc. 7,948 105 * Journal Communications Inc. Class A 17,539 105 * Beazer Homes USA Inc. 22,822 104 *,^ Bridgepoint Education Inc. 6,069 104 * Grand Canyon Education Inc. 7,100 103 * West Marine Inc. 9,762 102 * Casual Male Retail Group Inc. 20,575 101 Speedway Motorsports Inc. 6,285 100 * Kirkland's Inc. 6,400 99 * McClatchy Co. Class A 28,497 97 Spartan Motors Inc. 13,989 96 * Core-Mark Holding Co. Inc. 2,800 93 * Coldwater Creek Inc. 35,018 92 * Fisher Communications Inc. 2,860 89 * hhgregg Inc. 6,600 88 * Systemax Inc. 6,500 88 * Arctic Cat Inc. 5,600 87 * Leapfrog Enterprises Inc. 19,980 86 Mac-Gray Corp. 5,300 85 Lithia Motors Inc. Class A 5,600 82 * Morgans Hotel Group Co. 8,300 81 CPI Corp. 3,600 81 * Libbey Inc. 4,900 81 Gaiam Inc. Class A 12,241 81 * Overstock.com Inc. 4,862 76 * Valuevision Media Inc. Class A 11,940 76 Blyth Inc. 2,331 76 * Furniture Brands International Inc. 16,573 75 * M/I Homes Inc. 5,000 75 * Daily Journal Corp. 1,028 74 * Midas Inc. 9,448 72 * Nexstar Broadcasting Group Inc. Class A 8,317 72 * Shoe Carnival Inc. 2,550 72 * Saga Communications Inc. Class A 2,050 71 * 1-800-Flowers.com Inc. Class A 21,537 71 Skyline Corp. 3,500 70 * Orbitz Worldwide Inc. 19,600 70 * Cost Plus Inc. 7,100 70 * CKX Inc. 16,273 69 Cherokee Inc. 3,938 68 * New York & Co. Inc. 9,500 67 * Cumulus Media Inc. Class A 15,330 67 * Audiovox Corp. Class A 7,998 64 * Famous Dave's Of America Inc. 6,350 62 * Lee Enterprises Inc. 22,798 62 * Tuesday Morning Corp. 12,473 61 * Morton's Restaurant Group Inc. 8,400 61 * Zale Corp. 14,898 59 * LIN TV Corp. Class A 9,878 59 * Kenneth Cole Productions Inc. Class A 4,462 58 * ChinaCast Education Corp. 9,200 58 Strattec Security Corp. 1,725 58 * MarineMax Inc. 5,700 56 * AH Belo Corp. Class A 6,710 56 * Isle of Capri Casinos Inc. 5,797 55 * Smith & Wesson Holding Corp. 15,460 55 * Reading International Inc. Class A 10,600 54 Learning Tree International Inc. 5,981 53 * Entravision Communications Corp. Class A 18,529 50 * Media General Inc. Class A 7,157 49 * Carriage Services Inc. Class A 8,900 49 * Steinway Musical Instruments Inc. 2,200 49 * Multimedia Games Inc. 8,500 49 * Lifetime Brands Inc. 3,200 48 Weyco Group Inc. 1,942 47 Bebe Stores Inc. 7,350 43 * O'Charleys Inc. 7,039 42 * Monarch Casino & Resort Inc. 4,000 42 * Stanley Furniture Co. Inc. 7,404 41 * Marine Products Corp. 5,136 41 * Kid Brands Inc. 5,538 41 PRIMEDIA Inc. 8,292 40 * Luby's Inc. 7,600 40 * Cambium Learning Group Inc. 11,800 40 *,^ Conn's Inc. 8,894 40 CSS Industries Inc. 2,010 38 * dELiA*s Inc. 20,058 36 * Bluegreen Corp. 8,500 35 * Ruth's Hospitality Group Inc. 6,635 34 * Bon-Ton Stores Inc. 2,200 34 * Bassett Furniture Industries Inc. 4,200 33 * Benihana Inc. Class A 3,860 33 * Dex One Corp. 6,700 32 * Sealy Corp. 12,647 32 * MTR Gaming Group Inc. 12,037 32 * Nautilus Inc. 10,993 32 * Radio One Inc. 16,291 32 Koss Corp. 4,202 31 * Beasley Broadcasting Group Inc. Class A 4,235 31 * Radio One Inc. Class A 14,000 29 Books-A-Million Inc. 6,500 27 * Harris Interactive Inc. 27,000 27 * American Apparel Inc. 26,992 26 * Cosi Inc. 21,135 26 * SuperMedia Inc. 3,986 25 * LodgeNet Interactive Corp. 6,600 24 Dover Downs Gaming & Entertainment Inc. 6,583 24 * Build-A-Bear Workshop Inc. 3,900 24 * Emerson Radio Corp. 9,600 23 * Gray Television Inc. 11,200 23 * Martha Stewart Living Omnimedia Class A 6,130 23 * Brookfield Homes Corp. 2,400 23 * McCormick & Schmick's Seafood Restaurants Inc. 2,860 21 ^ Deer Consumer Products Inc. 2,800 20 * Jamba Inc. 9,207 20 Hooker Furniture Corp. 1,600 19 * Carmike Cinemas Inc. 2,600 19 * Cache Inc. 3,950 18 * Great Wolf Resorts Inc. 8,318 18 * Premier Exhibitions Inc. 8,900 17 * Benihana Inc. Class A 1,930 16 * Navarre Corp. 8,214 16 * Rocky Brands Inc. 1,000 15 * Century Casinos Inc. 5,100 15 Salem Communications Corp. Class A 3,960 15 *,^ Quantum Fuel Systems Technologies Worldwide Inc. 3,165 14 * AC Moore Arts & Crafts Inc. 4,858 13 * Heelys Inc. 5,550 13 * Lakes Entertainment Inc. 4,613 12 * Trans World Entertainment Corp. 7,150 12 * Dover Motorsports Inc. 5,900 12 Flexsteel Industries 701 11 * Spanish Broadcasting System Inc. 11,100 11 Shiloh Industries Inc. 900 10 Escalade Inc. 1,686 9 * Vitacost.com Inc. 1,600 9 * Hollywood Media Corp. 5,004 9 * Wonder Auto Technology Inc. 1,621 9 Outdoor Channel Holdings Inc. 1,100 8 * Empire Resorts Inc. 12,697 8 * Carrols Restaurant Group Inc. 844 8 Collectors Universe 550 8 * Atrinsic Inc. 2,104 8 * Global Traffic Network Inc. 600 7 News Corp. Class B 400 7 * Jackson Hewitt Tax Service Inc. 12,400 7 * Nobel Learning Communities Inc. 609 6 * Town Sports International Holdings Inc. 1,000 5 * Dixie Group Inc. 1,011 5 * Joe's Jeans Inc. 4,000 4 * Red Lion Hotels Corp. 500 4 * Culp Inc. 400 4 * Princeton Review Inc. 4,500 2 * SPAR Group Inc. 300 1 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 591  Consumer Staples (5.3%) Procter & Gamble Co. 1,232,147 75,900 Coca-Cola Co. 919,635 61,018 Philip Morris International Inc. 798,441 52,402 PepsiCo Inc. 697,772 44,944 Wal-Mart Stores Inc. 862,093 44,872 Kraft Foods Inc. 768,657 24,105 Altria Group Inc. 918,750 23,915 CVS Caremark Corp. 597,995 20,523 Colgate-Palmolive Co. 212,444 17,157 Walgreen Co. 407,450 16,355 Costco Wholesale Corp. 190,307 13,953 Kimberly-Clark Corp. 179,603 11,723 General Mills Inc. 281,837 10,301 Archer-Daniels-Midland Co. 281,509 10,137 Sysco Corp. 257,724 7,139 HJ Heinz Co. 141,227 6,895 Kroger Co. 266,949 6,399 Lorillard Inc. 65,956 6,266 Kellogg Co. 113,435 6,123 Reynolds American Inc. 153,996 5,471 Mead Johnson Nutrition Co. 90,130 5,221 Avon Products Inc. 189,006 5,111 Estee Lauder Cos. Inc. Class A 50,066 4,824 Sara Lee Corp. 268,024 4,736 ConAgra Foods Inc. 193,922 4,606 Bunge Ltd. 60,835 4,400 Clorox Co. 61,418 4,304 Whole Foods Market Inc. 64,873 4,275 Coca-Cola Enterprises Inc. 149,350 4,077 Safeway Inc. 165,626 3,899 Hershey Co. 70,081 3,809 JM Smucker Co. 52,714 3,763 Dr Pepper Snapple Group Inc. 100,053 3,718 Molson Coors Brewing Co. Class B 71,734 3,364 * Green Mountain Coffee Roasters Inc. 49,665 3,209 Campbell Soup Co. 88,876 2,943 McCormick & Co. Inc. 53,317 2,550 Church & Dwight Co. Inc. 31,355 2,488 Tyson Foods Inc. Class A 129,205 2,479 Brown-Forman Corp. Class B 35,629 2,433 Herbalife Ltd. 26,109 2,124 * Energizer Holdings Inc. 29,632 2,109 * Hansen Natural Corp. 33,446 2,014 Hormel Foods Corp. 64,596 1,798 Corn Products International Inc. 33,650 1,744 * Constellation Brands Inc. Class A 82,741 1,678 * Ralcorp Holdings Inc. 24,257 1,660 * Smithfield Foods Inc. 66,059 1,589 Alberto-Culver Co. Class B 39,205 1,461 * BJ's Wholesale Club Inc. 24,366 1,190 Flowers Foods Inc. 36,984 1,007 * United Natural Foods Inc. 20,200 905 * TreeHouse Foods Inc. 15,611 888 SUPERVALU Inc. 95,738 855 * Dean Foods Co. 81,299 813 * Darling International Inc. 52,502 807 Nu Skin Enterprises Inc. Class A 25,002 719 Ruddick Corp. 18,309 707 Casey's General Stores Inc. 16,779 654 * Hain Celestial Group Inc. 18,935 611 Diamond Foods Inc. 10,095 563 Lancaster Colony Corp. 8,851 536 Fresh Del Monte Produce Inc. 18,660 487 Universal Corp. 10,953 477 Sanderson Farms Inc. 10,119 465 Andersons Inc. 9,000 438 B&G Foods Inc. Class A 22,400 420 ^ Vector Group Ltd. 21,422 370 J&J Snack Foods Corp. 7,800 367 * Elizabeth Arden Inc. 12,138 364 * Boston Beer Co. Inc. Class A 3,600 333 * Central European Distribution Corp. 29,150 331 * Chiquita Brands International Inc. 21,536 330 Tootsie Roll Industries Inc. 11,328 321 * Rite Aid Corp. 275,738 292 WD-40 Co. 6,412 271 Snyders-Lance Inc. 13,200 262 Nash Finch Co. 6,656 253 * Heckmann Corp. 37,500 246 * Central Garden and Pet Co. Class A 25,150 232 Pricesmart Inc. 6,085 223 * Alliance One International Inc. 48,788 196 * Winn-Dixie Stores Inc. 26,566 190 Weis Markets Inc. 4,452 180 * Dole Food Co. Inc. 12,950 177 * Prestige Brands Holdings Inc. 14,746 170 * Smart Balance Inc. 34,100 157 * USANA Health Sciences Inc. 4,350 150 * Zhongpin Inc. 9,735 148 Spartan Stores Inc. 9,800 145 Cal-Maine Foods Inc. 4,600 136 * Pilgrim's Pride Corp. 17,253 133 * Medifast Inc. 6,400 126 * Pantry Inc. 8,400 125 Inter Parfums Inc. 6,225 115 Coca-Cola Bottling Co. Consolidated 1,700 114 * Nutraceutical International Corp. 7,300 109 * Omega Protein Corp. 7,900 107 * Revlon Inc. Class A 6,406 102 Ingles Markets Inc. Class A 5,000 99 * Star Scientific Inc. 20,762 94 National Beverage Corp. 5,760 79 Griffin Land & Nurseries Inc. 2,257 73 * Lifeway Foods Inc. 6,122 64 * Central Garden and Pet Co. 6,775 60 Limoneira Co. 2,400 57 * American Oriental Bioengineering Inc. 37,100 55 * Harbinger Group Inc. 10,300 54 Oil-Dri Corp. of America 2,500 53 Calavo Growers Inc. 2,287 50 * John B. Sanfilippo & Son Inc. 4,200 49 * Susser Holdings Corp. 3,592 47 Alico Inc. 1,667 45 * Seneca Foods Corp. Class A 1,400 42 Farmer Bros Co. 2,598 31 * Parlux Fragrances Inc. 9,354 29 Schiff Nutrition International Inc. 2,700 25 Village Super Market Inc. Class A 826 24 * Feihe International Inc. 2,753 24 MGP Ingredients Inc. 2,300 20 Imperial Sugar Co. 1,500 20 * Reddy Ice Holdings Inc. 6,613 20 Female Health Co. 2,700 13 * China-Biotics Inc. 1,400 11 * Mannatech Inc. 6,650 11 * Jones Soda Co. 6,300 8 * China Sky One Medical Inc. 1,774 6 * AgFeed Industries Inc. 2,361 5 * Physicians Formula Holdings Inc. 900 4 Orchids Paper Products Co. 100 1 * Crystal Rock Holdings Inc. 800 1 Energy (7.5%) Exxon Mobil Corp. 2,219,161 186,698 Chevron Corp. 885,585 95,138 Schlumberger Ltd. 600,447 55,998 ConocoPhillips 614,231 49,052 Occidental Petroleum Corp. 357,606 37,366 Apache Corp. 168,106 22,008 Halliburton Co. 400,310 19,951 Anadarko Petroleum Corp. 218,121 17,868 Marathon Oil Corp. 312,419 16,655 Devon Energy Corp. 180,642 16,578 National Oilwell Varco Inc. 184,742 14,645 Baker Hughes Inc. 189,807 13,938 EOG Resources Inc. 111,851 13,255 Hess Corp. 133,522 11,377 Chesapeake Energy Corp. 288,014 9,654 Peabody Energy Corp. 118,717 8,543 Williams Cos. Inc. 257,588 8,032 Spectra Energy Corp. 285,641 7,764 Noble Energy Inc. 77,269 7,468 Valero Energy Corp. 249,878 7,451 * Weatherford International Ltd. 326,933 7,389 * Southwestern Energy Co. 152,793 6,566 * Cameron International Corp. 106,941 6,106 Murphy Oil Corp. 80,633 5,920 El Paso Corp. 310,642 5,592 Consol Energy Inc. 99,740 5,349 Pioneer Natural Resources Co. 51,110 5,209 Noble Corp. 111,577 5,090 * FMC Technologies Inc. 52,768 4,986 * Newfield Exploration Co. 59,153 4,496 * Concho Resources Inc. 41,893 4,495 Cimarex Energy Co. 37,358 4,305 Range Resources Corp. 70,549 4,124 * Denbury Resources Inc. 167,294 4,082 * Nabors Industries Ltd. 126,067 3,830 * Whiting Petroleum Corp. 51,648 3,794 * Ultra Petroleum Corp. 67,508 3,325 * Pride International Inc. 77,366 3,323 * Petrohawk Energy Corp. 133,813 3,284 Helmerich & Payne Inc. 46,871 3,220 * Alpha Natural Resources Inc. 53,235 3,161 QEP Resources Inc. 77,509 3,142 EQT Corp. 62,432 3,115 Massey Energy Co. 43,080 2,945 * McDermott International Inc. 103,080 2,617 Arch Coal Inc. 71,876 2,590 * Rowan Cos. Inc. 55,970 2,473 Sunoco Inc. 53,458 2,437 Cabot Oil & Gas Corp. 45,970 2,435 * Kinder Morgan Management LLC 36,675 2,406 Diamond Offshore Drilling Inc. 30,612 2,379 * Plains Exploration & Production Co. 61,725 2,236 * Oceaneering International Inc. 24,005 2,147 * SandRidge Energy Inc. 162,376 2,078 SM Energy Co. 28,007 2,078 Core Laboratories NV 19,901 2,033 Patterson-UTI Energy Inc. 68,018 1,999 * Brigham Exploration Co. 51,579 1,918 * Dresser-Rand Group Inc. 35,623 1,910 * Forest Oil Corp. 47,875 1,811 * Tesoro Corp. 63,700 1,709 * Oil States International Inc. 22,415 1,707 EXCO Resources Inc. 79,945 1,652 Southern Union Co. 52,797 1,511 Holly Corp. 23,486 1,427 * Continental Resources Inc. 19,965 1,427 * Superior Energy Services Inc. 34,795 1,427 Frontier Oil Corp. 46,764 1,371 Tidewater Inc. 22,711 1,359 * Kinder Morgan Inc. 42,305 1,254 Lufkin Industries Inc. 13,400 1,252 CARBO Ceramics Inc. 8,700 1,228 * Atwood Oceanics Inc. 25,664 1,192 World Fuel Services Corp. 29,290 1,189 Berry Petroleum Co. Class A 22,500 1,135 * Unit Corp. 18,050 1,118 * Dril-Quip Inc. 14,100 1,114 * Rosetta Resources Inc. 23,400 1,112 * Patriot Coal Corp. 40,619 1,049 * Energy XXI Bermuda Ltd. 29,824 1,017 * Key Energy Services Inc. 62,821 977 * Gran Tierra Energy Inc. 114,970 928 * International Coal Group Inc. 78,063 882 * Complete Production Services Inc. 27,707 881 SEACOR Holdings Inc. 9,081 840 * CVR Energy Inc. 35,600 824 * Swift Energy Co. 18,500 790 * Helix Energy Solutions Group Inc. 45,172 777 * Quicksilver Resources Inc. 52,750 755 * Bristow Group Inc. 15,508 734 * McMoRan Exploration Co. 40,622 719 * Oasis Petroleum Inc. 22,483 711 * Bill Barrett Corp. 17,792 710 * Comstock Resources Inc. 21,710 672 * Cobalt International Energy Inc. 39,200 659 * ION Geophysical Corp. 51,225 650 * Northern Oil and Gas Inc. 24,172 645 * Stone Energy Corp. 19,266 643 * Exterran Holdings Inc. 27,050 642 * Carrizo Oil & Gas Inc. 16,195 598 * Gulfport Energy Corp. 16,283 589 RPC Inc. 22,237 563 * Cloud Peak Energy Inc. 25,153 543 * Tetra Technologies Inc. 34,750 535 * Kodiak Oil & Gas Corp. 75,114 503 * Petroleum Development Corp. 10,091 484 * Global Industries Ltd. 48,274 473 * Gulfmark Offshore Inc. 10,500 467 Overseas Shipholding Group Inc. 13,388 430 * Parker Drilling Co. 61,600 426 Contango Oil & Gas Co. 6,102 386 *,^ ATP Oil & Gas Corp. 20,854 378 * Enbridge Energy Management LLC 5,847 368 * Newpark Resources Inc. 46,421 365 Penn Virginia Corp. 20,950 355 * Hornbeck Offshore Services Inc. 11,200 346 * Western Refining Inc. 19,200 325 * Pioneer Drilling Co. 23,008 318 * Cal Dive International Inc. 42,955 300 * Clayton Williams Energy Inc. 2,788 295 * James River Coal Co. 12,188 295 * Harvest Natural Resources Inc. 19,100 291 * Cheniere Energy Inc. 30,895 288 W&T Offshore Inc. 12,297 280 * Hercules Offshore Inc. 42,324 280 * Approach Resources Inc. 8,040 270 * Resolute Energy Corp. 14,275 259 *,^ Magnum Hunter Resources Corp. 29,700 255 * Goodrich Petroleum Corp. 11,414 254 *,^ Clean Energy Fuels Corp. 15,200 249 Gulf Island Fabrication Inc. 7,714 248 * USEC Inc. 55,330 243 * Willbros Group Inc. 21,275 232 * Tesco Corp. 10,462 230 * Venoco Inc. 12,866 220 * Petroquest Energy Inc. 23,400 219 *,^ Hyperdynamics Corp. 45,463 210 * Energy Partners Ltd. 11,183 201 * Warren Resources Inc. 36,220 184 * OYO Geospace Corp. 1,824 180 * Vaalco Energy Inc. 22,800 177 * Basic Energy Services Inc. 6,881 176 * Matrix Service Co. 12,500 174 Crosstex Energy Inc. 16,708 166 * BPZ Resources Inc. 31,293 166 * Endeavour International Corp. 12,814 163 * Georesources Inc. 5,100 159 * Uranium Resources Inc. 71,937 150 * Abraxas Petroleum Corp. 24,318 142 * PHI Inc. 6,324 140 * Rex Energy Corp. 10,636 124 * Toreador Resources Corp. 11,152 120 * Bronco Drilling Co. Inc. 10,270 116 * Rentech Inc. 91,400 114 * FX Energy Inc. 13,100 110 * Dawson Geophysical Co. 2,000 88 * Vantage Drilling Co. 42,700 77 * CAMAC Energy Inc. 47,950 72 * Natural Gas Services Group Inc. 4,000 71 * REX American Resources Corp. 4,300 69 General Maritime Corp. 32,204 66 * CREDO Petroleum Corp. 5,050 65 * Callon Petroleum Co. 8,261 64 * GMX Resources Inc. 10,100 62 * Oilsands Quest Inc. 127,488 61 Panhandle Oil and Gas Inc. Class A 1,900 60 * Double Eagle Petroleum Co. 6,523 59 * Syntroleum Corp. 26,257 59 * ENGlobal Corp. 12,800 58 * Uranium Energy Corp. 14,279 57 * Delta Petroleum Corp. 56,963 52 Houston American Energy Corp. 3,300 51 * Gastar Exploration Ltd. 9,906 48 * Global Geophysical Services Inc. 3,200 46 * RAM Energy Resources Inc. 20,039 42 * Union Drilling Inc. 4,000 41 Alon USA Energy Inc. 2,797 38 * Uranerz Energy Corp. 10,632 34 * Gasco Energy Inc. 71,046 33 Delek US Holdings Inc. 2,400 33 * Green Plains Renewable Energy Inc. 2,300 28 * L&L Energy Inc. 3,900 27 * HKN Inc. 7,047 21 * Isramco Inc. 245 16 * Westmoreland Coal Co. 1,000 15 *,^ Pacific Ethanol Inc. 22,380 14 * GeoGlobal Resources Inc. 21,100 14 * Evergreen Energy Inc. 4,351 13 * Bolt Technology Corp. 900 12 * Barnwell Industries Inc. 1,000 7 * Tri-Valley Corp. 13,900 7 * Verenium Corp. 1,938 6 * Cano Petroleum Inc. 9,900 5 * Geokinetics Inc. 600 5 * HKN Inc. Rights Exp. 4/7/11 5,271 5 *,^ Sulphco Inc. 31,693 4 * Mitcham Industries Inc. 300 4 * Atlas Energy Inc. Escrow 34,573 3 * PostRock Energy Corp. 351 2 * NGAS Resources Inc. 2,400 2 * BMB Munai Inc. 1,500 1 Financials (9.6%) JPMorgan Chase & Co. 1,720,658 79,322 Wells Fargo & Co. 2,194,853 69,577 Bank of America Corp. 4,439,206 59,175 * Citigroup Inc. 12,787,413 56,520 Goldman Sachs Group Inc. 213,779 33,878 US Bancorp 844,171 22,311 American Express Co. 476,785 21,551 * Berkshire Hathaway Inc. Class B 254,959 21,322 MetLife Inc. 464,795 20,790 Morgan Stanley 599,175 16,369 Bank of New York Mellon Corp. 545,880 16,305 PNC Financial Services Group Inc. 231,442 14,579 Simon Property Group Inc. 128,992 13,823 Prudential Financial Inc. 212,754 13,101 Travelers Cos. Inc. 202,708 12,057 * Berkshire Hathaway Inc. Class A 89 11,152 Aflac Inc. 207,411 10,947 Capital One Financial Corp. 201,276 10,458 State Street Corp. 221,260 9,943 ACE Ltd. 149,466 9,670 CME Group Inc. 29,529 8,904 Franklin Resources Inc. 69,169 8,652 BB&T Corp. 305,449 8,385 Chubb Corp. 134,345 8,237 Charles Schwab Corp. 446,942 8,058 BlackRock Inc. 38,812 7,802 T Rowe Price Group Inc. 113,236 7,521 Allstate Corp. 225,556 7,168 Marsh & McLennan Cos. Inc. 239,538 7,141 Public Storage 63,885 7,085 Equity Residential 125,170 7,061 AON Corp. 131,014 6,939 SunTrust Banks Inc. 236,157 6,811 HCP Inc. 176,854 6,710 Ameriprise Financial Inc. 109,287 6,675 Vornado Realty Trust 72,470 6,341 Loews Corp. 146,973 6,333 Annaly Capital Management Inc. 349,800 6,104 Progressive Corp. 277,946 5,873 Boston Properties Inc. 61,682 5,851 Weyerhaeuser Co. 236,442 5,816 Discover Financial Services 240,208 5,794 Fifth Third Bancorp 404,863 5,619 Invesco Ltd. 203,380 5,198 Host Hotels & Resorts Inc. 293,845 5,175 Hartford Financial Services Group Inc. 186,431 5,021 Northern Trust Corp. 95,932 4,869 Principal Financial Group Inc. 141,114 4,531 AvalonBay Communities Inc. 37,592 4,514 Lincoln National Corp. 139,558 4,192 NYSE Euronext 115,032 4,046 ProLogis 251,549 4,020 Regions Financial Corp. 553,440 4,018 Health Care REIT Inc. 75,817 3,976 Ventas Inc. 69,296 3,763 Unum Group 141,812 3,723 KeyCorp 418,942 3,720 * CIT Group Inc. 83,913 3,570 XL Group plc Class A 142,502 3,506 * CB Richard Ellis Group Inc. Class A 127,982 3,417 * IntercontinentalExchange Inc. 27,495 3,397 Kimco Realty Corp. 179,368 3,290 * SLM Corp. 214,650 3,284 M&T Bank Corp. 36,904 3,265 Leucadia National Corp. 86,229 3,237 New York Community Bancorp Inc. 182,883 3,157 Plum Creek Timber Co. Inc. 71,369 3,112 Willis Group Holdings plc 75,197 3,035 Moody's Corp. 88,063 2,986 General Growth Properties Inc. 191,059 2,958 * Genworth Financial Inc. Class A 216,633 2,916 Comerica Inc. 78,060 2,866 Macerich Co. 57,551 2,850 AMB Property Corp. 74,346 2,674 SL Green Realty Corp. 34,545 2,598 Huntington Bancshares Inc. 380,620 2,527 PartnerRe Ltd. 31,476 2,494 * Affiliated Managers Group Inc. 22,764 2,490 Legg Mason Inc. 67,837 2,448 Nationwide Health Properties Inc. 56,007 2,382 Torchmark Corp. 35,463 2,358 ^ Digital Realty Trust Inc. 39,850 2,317 Cincinnati Financial Corp. 68,053 2,232 Federal Realty Investment Trust 27,248 2,222 Rayonier Inc. 35,605 2,219 Everest Re Group Ltd. 24,400 2,152 * Arch Capital Group Ltd. 21,557 2,138 TD Ameritrade Holding Corp. 102,101 2,131 People's United Financial Inc. 163,831 2,061 Reinsurance Group of America Inc. Class A 32,312 2,029 Hudson City Bancorp Inc. 208,838 2,022 UDR Inc. 80,262 1,956 Realty Income Corp. 55,581 1,943 Alexandria Real Estate Equities Inc. 24,428 1,905 Jones Lang LaSalle Inc. 19,051 1,900 WR Berkley Corp. 58,554 1,886 * MSCI Inc. Class A 50,028 1,842 Assurant Inc. 47,033 1,811 Axis Capital Holdings Ltd. 51,800 1,809 Zions Bancorporation 78,407 1,808 Chimera Investment Corp. 448,293 1,775 Marshall & Ilsley Corp. 221,372 1,769 Camden Property Trust 30,380 1,726 Essex Property Trust Inc. 13,888 1,722 Raymond James Financial Inc. 44,505 1,702 * Markel Corp. 4,080 1,691 Liberty Property Trust 50,939 1,676 Eaton Vance Corp. 51,903 1,673 RenaissanceRe Holdings Ltd. 24,200 1,670 American Capital Agency Corp. 55,041 1,604 HCC Insurance Holdings Inc. 50,899 1,594 Regency Centers Corp. 36,105 1,570 Duke Realty Corp. 111,127 1,557 Waddell & Reed Financial Inc. Class A 37,687 1,530 Ares Capital Corp. 90,418 1,528 * E*Trade Financial Corp. 97,300 1,521 * NASDAQ OMX Group Inc. 57,801 1,494 * American Capital Ltd. 150,371 1,489 Senior Housing Properties Trust 62,454 1,439 Cullen/Frost Bankers Inc. 24,187 1,428 Arthur J Gallagher & Co. 46,701 1,420 SEI Investments Co. 58,409 1,395 Old Republic International Corp. 108,890 1,382 Brown & Brown Inc. 53,541 1,381 Transatlantic Holdings Inc. 28,170 1,371 East West Bancorp Inc. 62,149 1,365 Developers Diversified Realty Corp. 96,936 1,357 BRE Properties Inc. 28,615 1,350 Fidelity National Financial Inc. Class A 95,517 1,350 Commerce Bancshares Inc. 32,959 1,333 * Popular Inc. 452,343 1,316 Apartment Investment & Management Co. 51,632 1,315 First Horizon National Corp. 116,406 1,305 Taubman Centers Inc. 24,100 1,291 Mack-Cali Realty Corp. 37,989 1,288 Weingarten Realty Investors 50,534 1,266 Hospitality Properties Trust 54,668 1,266 MFA Financial Inc. 153,900 1,262 First Niagara Financial Group Inc. 92,626 1,258 Jefferies Group Inc. 49,529 1,235 White Mountains Insurance Group Ltd. 3,341 1,217 City National Corp. 20,710 1,182 American Financial Group Inc. 33,240 1,164 Piedmont Office Realty Trust Inc. Class A 59,212 1,149 Highwoods Properties Inc. 31,749 1,112 BioMed Realty Trust Inc. 58,220 1,107 Federated Investors Inc. Class B 41,174 1,101 Associated Banc-Corp 73,039 1,085 Corporate Office Properties Trust 29,292 1,059 TCF Financial Corp. 66,618 1,057 * SVB Financial Group 18,534 1,055 Apollo Investment Corp. 86,234 1,040 Assured Guaranty Ltd. 69,486 1,035 *,^ St. Joe Co. 41,009 1,028 * Forest City Enterprises Inc. Class A 54,319 1,023 * Signature Bank 18,052 1,018 CBL & Associates Properties Inc. 58,405 1,017 Bank of Hawaii Corp. 21,273 1,017 Protective Life Corp. 38,115 1,012 Janus Capital Group Inc. 81,139 1,012 Allied World Assurance Co. Holdings Ltd. 16,075 1,008 * Stifel Financial Corp. 13,995 1,005 Endurance Specialty Holdings Ltd. 20,500 1,001 Home Properties Inc. 16,789 990 Mid-America Apartment Communities Inc. 15,368 987 American Campus Communities Inc. 29,786 983 Fulton Financial Corp. 88,347 982 Omega Healthcare Investors Inc. 43,866 980 Erie Indemnity Co. Class A 13,666 972 Entertainment Properties Trust 20,735 971 National Retail Properties Inc. 36,909 964 Valley National Bancorp 68,096 951 Tanger Factory Outlet Centers 35,958 944 Aspen Insurance Holdings Ltd. 34,093 940 * Alleghany Corp. 2,831 937 StanCorp Financial Group Inc. 20,299 936 Douglas Emmett Inc. 49,859 935 Alterra Capital Holdings Ltd. 41,401 925 Hatteras Financial Corp. 32,692 919 Validus Holdings Ltd. 27,297 910 Hanover Insurance Group Inc. 20,043 907 Kilroy Realty Corp. 23,100 897 LaSalle Hotel Properties 32,660 882 Washington Real Estate Investment Trust 28,353 881 Washington Federal Inc. 50,191 870 Prosperity Bancshares Inc. 19,970 854 Post Properties Inc. 21,727 853 Capitol Federal Financial Inc. 74,841 843 CommonWealth REIT 32,390 841 * ProAssurance Corp. 13,210 837 FirstMerit Corp. 48,922 835 DiamondRock Hospitality Co. 74,134 828 CapitalSource Inc. 114,302 805 * CNO Financial Group Inc. 106,767 802 Synovus Financial Corp. 328,433 788 Extra Space Storage Inc. 37,679 780 Equity Lifestyle Properties Inc. 13,150 758 Brandywine Realty Trust 60,637 736 Potlatch Corp. 18,188 731 Greenhill & Co. Inc. 11,027 725 * MBIA Inc. 71,957 722 * MGIC Investment Corp. 81,217 722 Iberiabank Corp. 12,000 722 Webster Financial Corp. 33,530 719 First American Financial Corp. 41,932 692 Unitrin Inc. 22,251 687 Platinum Underwriters Holdings Ltd. 18,000 686 Invesco Mortgage Capital Inc. 31,200 682 Delphi Financial Group Inc. 22,014 676 Starwood Property Trust Inc. 30,222 674 Westamerica Bancorporation 13,019 669 Healthcare Realty Trust Inc. 28,955 657 * Portfolio Recovery Associates Inc. 7,600 647 Colonial Properties Trust 33,411 643 Trustmark Corp. 27,375 641 DuPont Fabros Technology Inc. 26,287 637 NewAlliance Bancshares Inc. 42,181 626 Northwest Bancshares Inc. 49,804 625 BOK Financial Corp. 12,012 621 * Ezcorp Inc. Class A 19,638 616 Cash America International Inc. 13,187 607 DCT Industrial Trust Inc. 109,237 606 Whitney Holding Corp. 43,533 593 Umpqua Holdings Corp. 51,527 589 * MF Global Holdings Ltd. 69,955 579 Cathay General Bancorp 33,883 578 Wintrust Financial Corp. 15,702 577 FNB Corp. 54,687 576 Medical Properties Trust Inc. 49,716 575 Astoria Financial Corp. 39,895 573 Lexington Realty Trust 59,408 555 * Knight Capital Group Inc. Class A 41,168 552 National Health Investors Inc. 11,500 551 * PHH Corp. 25,247 550 Susquehanna Bancshares Inc. 58,518 547 UMB Financial Corp. 14,621 546 EastGroup Properties Inc. 12,300 541 Montpelier Re Holdings Ltd. 30,509 539 * Sunstone Hotel Investors Inc. 52,350 533 Hancock Holding Co. 16,155 531 BancorpSouth Inc. 33,921 524 Redwood Trust Inc. 33,576 522 PS Business Parks Inc. 8,902 516 Symetra Financial Corp. 37,618 512 United Bankshares Inc. 19,025 505 Glacier Bancorp Inc. 32,928 496 Sovran Self Storage Inc. 12,480 494 Mercury General Corp. 12,555 491 First Citizens BancShares Inc. Class A 2,375 476 Argo Group International Holdings Ltd. 14,417 476 MB Financial Inc. 22,562 473 * Texas Capital Bancshares Inc. 17,894 465 National Penn Bancshares Inc. 59,794 463 Franklin Street Properties Corp. 32,687 460 TFS Financial Corp. 43,304 460 International Bancshares Corp. 24,820 455 * World Acceptance Corp. 6,937 452 RLI Corp. 7,830 451 First Financial Bancorp 26,682 445 Old National Bancorp 40,824 438 * iStar Financial Inc. 47,582 437 Employers Holdings Inc. 20,939 433 Tower Group Inc. 17,901 430 Radian Group Inc. 61,053 416 Provident Financial Services Inc. 27,926 413 Selective Insurance Group Inc. 23,700 410 * First Cash Financial Services Inc. 10,600 409 Alexander's Inc. 989 402 Equity One Inc. 21,403 402 First Midwest Bancorp Inc. 33,254 392 optionsXpress Holdings Inc. 21,367 391 Infinity Property & Casualty Corp. 6,541 389 KBW Inc. 14,836 389 Community Bank System Inc. 16,000 388 Capstead Mortgage Corp. 29,992 383 * Piper Jaffray Cos. 9,220 382 First Financial Bankshares Inc. 7,410 381 NBT Bancorp Inc. 16,653 380 ^ Prospect Capital Corp. 30,884 377 Cypress Sharpridge Investments Inc. 29,541 375 Anworth Mortgage Asset Corp. 52,546 373 CVB Financial Corp. 39,875 371 American Equity Investment Life Holding Co. 27,800 365 * Strategic Hotels & Resorts Inc. 56,227 363 * Navigators Group Inc. 6,993 360 * Ocwen Financial Corp. 32,350 356 Park National Corp. 5,324 356 * Investment Technology Group Inc. 19,537 355 PrivateBancorp Inc. Class A 23,241 355 * Investors Bancorp Inc. 23,646 352 Nelnet Inc. Class A 15,700 343 Hersha Hospitality Trust Class A 56,900 338 American National Insurance Co. 4,267 338 * National Financial Partners Corp. 22,725 335 Sterling Bancshares Inc. 38,850 334 Glimcher Realty Trust 35,634 330 U-Store-It Trust 31,295 329 Bank of the Ozarks Inc. 7,408 324 * Greenlight Capital Re Ltd. Class A 11,369 321 Horace Mann Educators Corp. 19,085 321 PacWest Bancorp 14,691 320 * First Industrial Realty Trust Inc. 26,764 318 Fifth Street Finance Corp. 23,611 315 Interactive Brokers Group Inc. 19,825 315 LTC Properties Inc. 10,800 306 Brookline Bancorp Inc. 28,689 302 * Pinnacle Financial Partners Inc. 18,168 300 Government Properties Income Trust 11,144 299 Pebblebrook Hotel Trust 13,447 298 * Forestar Group Inc. 15,641 297 * Internet Capital Group Inc. 20,848 296 Saul Centers Inc. 6,643 296 Acadia Realty Trust 15,578 295 Ashford Hospitality Trust Inc. 26,606 293 CreXus Investment Corp. 25,300 289 Amtrust Financial Services Inc. 15,045 287 Cousins Properties Inc. 34,166 285 BGC Partners Inc. Class A 30,530 284 Inland Real Estate Corp. 29,454 281 City Holding Co. 7,927 280 * Enstar Group Ltd. 2,793 279 First Potomac Realty Trust 17,695 279 Columbia Banking System Inc. 14,434 277 Pennsylvania Real Estate Investment Trust 19,349 276 Investors Real Estate Trust 29,024 276 Solar Capital Ltd. 11,492 274 MarketAxess Holdings Inc. 11,113 269 * Dollar Financial Corp. 12,900 268 * FelCor Lodging Trust Inc. 43,168 265 * Credit Acceptance Corp. 3,700 263 BlackRock Kelso Capital Corp. 25,841 262 Sun Communities Inc. 7,326 261 Primerica Inc. 10,233 261 * CNA Surety Corp. 10,310 260 S&T Bancorp Inc. 11,876 256 * Financial Engines Inc. 9,215 254 MCG Capital Corp. 38,915 253 First Commonwealth Financial Corp. 36,633 251 Oritani Financial Corp. 19,619 249 Safety Insurance Group Inc. 5,189 239 * AMERISAFE Inc. 10,800 239 Chemical Financial Corp. 11,969 239 Two Harbors Investment Corp. 22,700 238 * Pico Holdings Inc. 7,896 237 Getty Realty Corp. 10,327 236 Meadowbrook Insurance Group Inc. 22,801 236 WesBanco Inc. 11,385 236 * PMI Group Inc. 85,700 231 Boston Private Financial Holdings Inc. 32,663 231 * Hilltop Holdings Inc. 22,838 229 Trustco Bank Corp. NY 38,059 226 Provident New York Bancorp 21,730 224 Associated Estates Realty Corp. 13,894 221 * Altisource Portfolio Solutions SA 7,166 220 * Safeguard Scientifics Inc. 10,753 219 Evercore Partners Inc. Class A 6,300 216 Dime Community Bancshares Inc. 14,512 214 * West Coast Bancorp 61,543 214 * Nara Bancorp Inc. 22,002 212 Home Bancshares Inc. 9,197 209 * Encore Capital Group Inc. 8,723 207 United Fire & Casualty Co. 10,001 202 Cardinal Financial Corp. 17,314 202 Compass Diversified Holdings 13,170 194 GFI Group Inc. 38,668 194 * LPL Investment Holdings Inc. 5,400 193 NorthStar Realty Finance Corp. 35,998 193 * Citizens Inc. 26,169 191 Independent Bank Corp. 7,000 189 Hercules Technology Growth Capital Inc. 17,107 188 * FPIC Insurance Group Inc. 4,950 188 Cohen & Steers Inc. 6,300 187 * Western Alliance Bancorp 22,640 186 First Financial Corp. 5,581 186 Oriental Financial Group Inc. 14,777 185 Wilmington Trust Corp. 40,991 185 Education Realty Trust Inc. 22,821 183 Harleysville Group Inc. 5,517 183 Simmons First National Corp. Class A 6,737 183 FBL Financial Group Inc. Class A 5,883 181 Artio Global Investors Inc. Class A 11,130 180 * Tejon Ranch Co. 4,846 178 Northfield Bancorp Inc. 12,400 171 PennantPark Investment Corp. 14,100 168 Westfield Financial Inc. 18,333 166 ^ TowneBank 10,600 166 Southside Bancshares Inc. 7,736 166 Chesapeake Lodging Trust 9,380 163 * Beneficial Mutual Bancorp Inc. 18,732 161 StellarOne Corp. 11,315 161 Flagstone Reinsurance Holdings SA 17,809 160 Danvers Bancorp Inc. 7,461 160 Walter Investment Management Corp. 9,756 157 Universal Health Realty Income Trust 3,852 156 Community Trust Bancorp Inc. 5,623 156 1st Source Corp. 7,693 154 ^ RAIT Financial Trust 61,455 151 Sabra Healthcare REIT Inc. 8,543 150 Calamos Asset Management Inc. Class A 9,004 149 * Newcastle Investment Corp. 24,631 149 * Center Financial Corp. 20,115 148 * Virtus Investment Partners Inc. 2,481 146 * United Community Banks Inc. 61,561 146 PennyMac Mortgage Investment Trust 7,900 145 * FBR Capital Markets Corp. 40,332 144 Retail Opportunity Investments Corp. 13,175 144 ViewPoint Financial Group 10,985 143 Cedar Shopping Centers Inc. 23,600 142 * Global Indemnity plc 6,464 142 * Intl. FCStone Inc. 5,546 141 SCBT Financial Corp. 4,229 141 National Western Life Insurance Co. Class A 857 139 Lakeland Bancorp Inc. 13,307 138 Ramco-Gershenson Properties Trust 11,010 138 Flushing Financial Corp. 9,252 138 Colony Financial Inc. 7,264 137 * Sun Bancorp Inc. 39,052 136 Sandy Spring Bancorp Inc. 7,332 135 * Phoenix Cos. Inc. 49,630 135 * TradeStation Group Inc. 19,117 134 * HFF Inc. Class A 8,800 132 Advance America Cash Advance Centers Inc. 24,859 132 Trico Bancshares 8,078 132 SY Bancorp Inc. 5,189 131 Parkway Properties Inc. 7,669 130 First Bancorp 9,817 130 NGP Capital Resources Co. 13,425 129 Lakeland Financial Corp. 5,698 129 * Gramercy Capital Corp. 30,324 129 BankFinancial Corp. 13,840 127 WSFS Financial Corp. 2,700 127 * MPG Office Trust Inc. 34,100 127 Maiden Holdings Ltd. 16,630 125 * 1st United Bancorp Inc. 17,600 124 MVC Capital Inc. 9,000 123 MainSource Financial Group Inc. 12,281 123 * Hanmi Financial Corp. 98,338 122 Urstadt Biddle Properties Inc. Class A 6,391 122 * Bancorp Inc. 13,058 121 Renasant Corp. 7,089 120 Republic Bancorp Inc. Class A 6,160 120 * LaBranche & Co. Inc. 29,899 118 German American Bancorp Inc. 6,797 117 * eHealth Inc. 8,500 113 * First Marblehead Corp. 51,051 112 Duff & Phelps Corp. Class A 7,000 112 Bank Mutual Corp. 26,271 111 OneBeacon Insurance Group Ltd. Class A 8,107 110 Tompkins Financial Corp. 2,629 109 ESSA Bancorp Inc. 8,266 109 * Primus Guaranty Ltd. 21,467 109 * Citizens Republic Bancorp Inc. 122,457 109 * Seacoast Banking Corp. of Florida 68,964 109 Washington Trust Bancorp Inc. 4,493 107 Arrow Financial Corp. 4,266 106 Abington Bancorp Inc. 8,563 105 Univest Corp. of Pennsylvania 5,905 105 CBOE Holdings Inc. 3,600 104 * Virginia Commerce Bancorp Inc. 18,065 104 Banner Corp. 43,600 103 TICC Capital Corp. 9,386 102 * Ladenburg Thalmann Financial Services Inc. 88,300 102 * Ameris Bancorp 9,820 100 Main Street Capital Corp. 5,400 100 GAMCO Investors Inc. 2,093 97 EMC Insurance Group Inc. 3,895 97 Gladstone Commercial Corp. 5,300 97 Merchants Bancshares Inc. 3,611 96 Gladstone Capital Corp. 8,419 95 CapLease Inc. 17,100 94 Dynex Capital Inc. 9,300 94 Presidential Life Corp. 9,800 93 SeaBright Holdings Inc. 9,100 93 Resource Capital Corp. 14,100 93 Gladstone Investment Corp. 11,924 93 * Taylor Capital Group Inc. 8,700 91 Berkshire Hills Bancorp Inc. 4,378 91 * CompuCredit Holdings Corp. 13,788 91 Suffolk Bancorp 4,300 90 Bancfirst Corp. 2,100 90 First Merchants Corp. 10,627 88 Agree Realty Corp. 3,900 88 * First BanCorp 17,450 87 Arlington Asset Investment Corp. Class A 2,834 86 Kite Realty Group Trust 16,023 85 Westwood Holdings Group Inc. 2,100 85 State Auto Financial Corp. 4,617 84 Bryn Mawr Bank Corp. 4,070 84 Cogdell Spencer Inc. 13,900 83 Capital Southwest Corp. 901 82 Wilshire Bancorp Inc. 16,650 82 Triangle Capital Corp. 4,500 81 * Doral Financial Corp. 73,100 80 Winthrop Realty Trust 6,559 80 * Guaranty Bancorp 61,847 80 Oppenheimer Holdings Inc. Class A 2,377 80 Great Southern Bancorp Inc. 3,677 79 * Southwest Bancorp Inc. 5,544 79 CoBiz Financial Inc. 11,273 78 Penns Woods Bancorp Inc. 2,008 78 * First Financial Northwest Inc. 13,637 78 Sanders Morris Harris Group Inc. 9,701 78 First Busey Corp. 14,811 75 * NewStar Financial Inc. 6,812 74 CFS Bancorp Inc. 13,200 74 Center Bancorp Inc. 7,678 74 Hudson Valley Holding Corp. 3,300 73 Medallion Financial Corp. 8,180 72 Rockville Financial Inc. 6,810 71 One Liberty Properties Inc. 4,703 71 * Penson Worldwide Inc. 10,262 69 Northrim BanCorp Inc. 3,584 68 Camden National Corp. 1,992 68 Heartland Financial USA Inc. 3,955 67 Mission West Properties Inc. 10,188 67 Eastern Insurance Holdings Inc. 5,100 66 Donegal Group Inc. Class A 4,931 66 * Hampton Roads Bankshares Inc. 76,503 65 Financial Institutions Inc. 3,651 64 National Bankshares Inc. 2,192 63 Apollo Commercial Real Estate Finance Inc. 3,800 62 SWS Group Inc. 10,221 62 Roma Financial Corp. 5,600 62 UMH Properties Inc. 6,159 61 Stewart Information Services Corp. 5,820 61 Baldwin & Lyons Inc. 2,573 60 Sterling Bancorp 5,785 58 Peoples Bancorp Inc. 4,782 57 United Financial Bancorp Inc. 3,474 57 Peapack Gladstone Financial Corp. 4,266 57 State Bancorp Inc. 5,343 56 Consolidated-Tomoka Land Co. 1,700 55 First Community Bancshares Inc. 3,779 54 Union First Market Bankshares Corp. 4,750 53 Pulaski Financial Corp. 7,046 53 American National Bankshares Inc. 2,283 51 * Flagstar Bancorp Inc. 34,097 51 * Heritage Financial Corp. 3,576 51 Territorial Bancorp Inc. 2,528 50 Ames National Corp. 2,615 50 * American Safety Insurance Holdings Ltd. 2,300 49 Federal Agricultural Mortgage Corp. Class A 3,500 49 * Stratus Properties Inc. 3,604 49 Capital City Bank Group Inc. 3,850 49 Citizens & Northern Corp. 2,898 49 OceanFirst Financial Corp. 3,436 48 Hudson Pacific Properties Inc. 3,200 47 * Pacific Mercantile Bancorp 10,891 46 First Financial Holdings Inc. 4,035 46 Asta Funding Inc. 5,300 45 * Kennedy-Wilson Holdings Inc. 4,100 45 * AmeriServ Financial Inc. 18,587 44 * United Community Financial Corp. 32,272 43 Crawford & Co. Class B 9,050 43 * Waterstone Financial Inc. 13,579 42 * NewBridge Bancorp 8,369 42 * Eagle Bancorp Inc. 2,936 41 * Arbor Realty Trust Inc. 7,200 41 HF Financial Corp. 3,644 41 * Asset Acceptance Capital Corp. 7,559 41 Provident Financial Holdings Inc. 4,832 40 Washington Banking Co. 2,800 39 * Avatar Holdings Inc. 1,994 39 Kaiser Federal Financial Group Inc. 3,191 39 Centerstate Banks Inc. 5,542 39 Century Bancorp Inc. Class A 1,440 39 Kansas City Life Insurance Co. 1,200 38 ^ Life Partners Holdings Inc. 4,687 38 US Global Investors Inc. Class A 4,600 37 PMC Commercial Trust 4,300 37 Monmouth Real Estate Investment Corp. Class A 4,500 37 West Bancorporation Inc. 4,621 37 * Gleacher & Co. Inc. 20,361 35 * Unity Bancorp Inc. 5,069 35 * Meridian Interstate Bancorp Inc. 2,492 35 Home Federal Bancorp Inc. 2,952 35 THL Credit Inc. 2,500 34 Resource America Inc. Class A 5,286 34 * Harris & Harris Group Inc. 6,200 33 * Heritage Commerce Corp. 7,000 33 First Interstate Bancsystem Inc. 2,400 33 Chatham Lodging Trust 2,000 32 * Cascade Bancorp 4,878 32 Tower Bancorp Inc. 1,400 31 Pacific Continental Corp. 3,050 31 *,^ Green Bankshares Inc. 11,102 31 Epoch Holding Corp. 1,800 28 Orrstown Financial Services Inc. 1,000 28 * Republic First Bancorp Inc. 10,019 28 * Marlin Business Services Corp. 2,196 27 MutualFirst Financial Inc. 2,926 27 * Encore Bancshares Inc. 2,207 27 *,^ Macatawa Bank Corp. 10,455 26 Investors Title Co. 812 26 TF Financial Corp. 1,219 25 * First Acceptance Corp. 13,145 25 * Mercantile Bank Corp. 2,546 25 Kohlberg Capital Corp. 2,881 24 Enterprise Financial Services Corp. 1,685 24 Excel Trust Inc. 2,000 24 * United Security Bancshares 6,288 23 First Bancorp Inc. 1,500 23 * First Defiance Financial Corp. 1,600 23 Codorus Valley Bancorp Inc. 2,097 23 Bank of Marin Bancorp 600 22 First of Long Island Corp. 800 22 First South Bancorp Inc. 4,352 22 * BCSB Bancorp Inc. 1,582 21 Independence Holding Co. 2,602 21 * Cowen Group Inc. Class A 5,200 21 *,^ BankAtlantic Bancorp Inc. Class A 22,147 20 Shore Bancshares Inc. 2,050 20 * Jefferson Bancshares Inc. 5,200 18 Wayne Savings Bancshares Inc. 2,079 18 * Thomas Properties Group Inc. 5,320 18 * MBT Financial Corp. 11,530 18 * Tree.com Inc. 2,950 17 *,^ Central Pacific Financial Corp. 835 17 * BancTrust Financial Group Inc. 7,033 17 Federal Agricultural Mortgage Corp. 900 17 HopFed Bancorp Inc. 1,851 17 JMP Group Inc. 1,900 16 First M&F Corp. 3,952 16 *,^ Princeton National Bancorp Inc. 2,999 16 Diamond Hill Investment Group Inc. 200 16 Eastern Virginia Bankshares Inc. 4,460 16 Bridge Bancorp Inc. 700 16 * Consumer Portfolio Services Inc. 14,200 15 ESB Financial Corp. 1,000 15 Hawthorn Bancshares Inc. 1,579 14 Landmark Bancorp Inc. 866 14 Fox Chase Bancorp Inc. 1,000 14 * Intervest Bancshares Corp. Class A 5,348 14 Sierra Bancorp 1,200 13 * First Place Financial Corp. 5,836 13 Institutional Financial Markets Inc. 2,883 13 CNB Financial Corp. 900 13 * Colony Bankcorp Inc. 3,062 13 * Camco Financial Corp. 6,536 12 * Metro Bancorp Inc. 1,000 12 * Central Pacific Financial Corp. Rights 835 12 * Capital Trust Inc. Class A 5,099 12 * Deerfield Capital Corp. 1,764 11 United Security Bancshares 1,292 11 * Farmers Capital Bank Corp. 1,430 11 Citizens South Banking Corp. 2,348 10 * Premierwest Bancorp 4,710 10 * North Valley Bancorp 923 10 Alliance Financial Corp. 300 10 * First Security Group Inc. 10,668 10 Golub Capital BDC Inc. 599 9 National Interstate Corp. 445 9 * Atlantic Coast Financial Corp. 930 9 * Bank of Granite Corp. 16,417 9 * American Independence Corp. 1,770 9 Meta Financial Group Inc. 554 9 Ameriana Bancorp 1,926 9 * Sterling Financial Corp. 527 9 QC Holdings Inc. 2,008 9 * BRT Realty Trust 1,187 8 * Royal Bancshares of Pennsylvania Inc. 4,060 7 * HMN Financial Inc. 2,621 7 * Anchor Bancorp Wisconsin Inc. 6,479 6 Old Second Bancorp Inc. 6,115 6 * Yadkin Valley Financial Corp. 2,100 5 * Independent Bank Corp. 1,341 4 * Student Loan Corp. Escrow 1,350 3 * NASB Financial Inc. 200 3 * Preferred Bank 2,123 3 * ZipRealty Inc. 900 3 * Fidelity Southern Corp. 310 2 * Integra Bank Corp. 7,550 2 * Vestin Realty Mortgage II Inc. 1,269 2 * Terreno Realty Corp. 100 2 * Valley National Bancorp Warrants Exp. 06/30/2015 570 1 * Superior Bancorp 4,089 1 * Affirmative Insurance Holdings Inc. 500 1 * Community Capital Corp. 299 1 * Hallmark Financial Services 100 1 First United Corp. 200 1 * Southern Community Financial Corp. 400 1 * Grubb & Ellis Co. 600  Health Care (6.7%) Pfizer Inc. 3,525,713 71,607 Johnson & Johnson 1,208,502 71,604 Merck & Co. Inc. 1,355,753 44,753 Abbott Laboratories 680,280 33,368 * Amgen Inc. 416,157 22,244 UnitedHealth Group Inc. 484,076 21,880 Bristol-Myers Squibb Co. 753,214 19,907 Medtronic Inc. 475,217 18,700 Eli Lilly & Co. 456,709 16,062 * Gilead Sciences Inc. 357,304 15,164 Baxter International Inc. 256,427 13,788 * Express Scripts Inc. 220,003 12,234 WellPoint Inc. 173,278 12,093 * Celgene Corp. 207,151 11,917 * Covidien plc 217,947 11,320 * Medco Health Solutions Inc. 186,864 10,494 * Thermo Fisher Scientific Inc. 175,124 9,728 Allergan Inc. 135,502 9,623 McKesson Corp. 111,392 8,806 * Genzyme Corp. 114,225 8,698 Becton Dickinson and Co. 101,301 8,066 Stryker Corp. 131,416 7,990 St. Jude Medical Inc. 151,137 7,747 * Biogen Idec Inc. 104,949 7,702 * Agilent Technologies Inc. 152,813 6,843 Aetna Inc. 176,576 6,609 Cardinal Health Inc. 153,642 6,319 * Intuitive Surgical Inc. 17,304 5,770 * Zimmer Holdings Inc. 87,373 5,289 CIGNA Corp. 119,415 5,288 * Humana Inc. 74,343 5,200 AmerisourceBergen Corp. Class A 121,892 4,822 * Boston Scientific Corp. 670,019 4,817 * Edwards Lifesciences Corp. 50,387 4,384 * Mylan Inc. 192,328 4,360 * Life Technologies Corp. 82,475 4,323 * Vertex Pharmaceuticals Inc. 89,850 4,306 Quest Diagnostics Inc. 71,700 4,139 * Laboratory Corp. of America Holdings 44,877 4,135 * Forest Laboratories Inc. 125,936 4,068 CR Bard Inc. 40,947 4,066 * Hospira Inc. 73,533 4,059 * Alexion Pharmaceuticals Inc. 40,042 3,951 * Illumina Inc. 55,228 3,870 * DaVita Inc. 42,936 3,671 * Varian Medical Systems Inc. 52,790 3,571 * Waters Corp. 40,309 3,503 * Cerner Corp. 31,124 3,461 * Watson Pharmaceuticals Inc. 58,576 3,281 Perrigo Co. 36,555 2,907 * Henry Schein Inc. 40,853 2,867 * CareFusion Corp. 98,293 2,772 * Hologic Inc. 114,665 2,546 * Cephalon Inc. 33,427 2,533 Beckman Coulter Inc. 30,477 2,532 * Mettler-Toledo International Inc. 14,637 2,518 * Dendreon Corp. 64,134 2,401 * Human Genome Sciences Inc. 83,215 2,284 DENTSPLY International Inc. 59,557 2,203 * Coventry Health Care Inc. 65,374 2,085 * ResMed Inc. 67,208 2,016 * IDEXX Laboratories Inc. 25,570 1,974 Universal Health Services Inc. Class B 39,695 1,961 * Endo Pharmaceuticals Holdings Inc. 51,189 1,953 * HCA Holdings Inc. 48,697 1,649 * Allscripts Healthcare Solutions Inc. 78,260 1,643 * Community Health Systems Inc. 41,071 1,642 * United Therapeutics Corp. 24,080 1,614 * Tenet Healthcare Corp. 213,989 1,594 * Covance Inc. 28,539 1,562 * Kinetic Concepts Inc. 28,623 1,558 Omnicare Inc. 51,545 1,546 Warner Chilcott plc Class A 61,901 1,441 * AMERIGROUP Corp. 22,227 1,428 * Gen-Probe Inc. 21,320 1,415 Cooper Cos. Inc. 20,298 1,410 * Mednax Inc. 21,114 1,406 * Alere Inc. 35,877 1,404 * Health Net Inc. 42,425 1,387 Pharmaceutical Product Development Inc. 49,878 1,382 PerkinElmer Inc. 52,140 1,370 * Regeneron Pharmaceuticals Inc. 29,760 1,337 Patterson Cos. Inc. 41,456 1,334 Lincare Holdings Inc. 43,664 1,295 * Pharmasset Inc. 16,399 1,291 * Brookdale Senior Living Inc. Class A 45,486 1,274 * Health Management Associates Inc. Class A 111,205 1,212 * BioMarin Pharmaceutical Inc. 45,805 1,151 Techne Corp. 15,600 1,117 Hill-Rom Holdings Inc. 28,213 1,072 * InterMune Inc. 22,600 1,066 * Sirona Dental Systems Inc. 21,176 1,062 * Healthspring Inc. 27,900 1,043 * Healthsouth Corp. 41,649 1,040 * Bio-Rad Laboratories Inc. Class A 8,605 1,034 Teleflex Inc. 17,714 1,027 * HMS Holdings Corp. 12,390 1,014 * Onyx Pharmaceuticals Inc. 27,959 984 * Catalyst Health Solutions Inc. 17,250 965 * LifePoint Hospitals Inc. 23,572 947 * Dionex Corp. 7,800 921 STERIS Corp. 26,651 921 Owens & Minor Inc. 28,205 916 * VCA Antech Inc. 36,200 912 * Salix Pharmaceuticals Ltd. 25,746 902 * Emergency Medical Services Corp. Class A 13,711 872 Medicis Pharmaceutical Corp. Class A 27,192 871 * Incyte Corp. Ltd. 54,482 864 * Charles River Laboratories International Inc. 21,975 843 * Myriad Genetics Inc. 41,274 832 * WellCare Health Plans Inc. 19,259 808 Masimo Corp. 23,892 791 * Centene Corp. 23,500 775 Quality Systems Inc. 9,100 758 * Cepheid Inc. 26,922 754 * Talecris Biotherapeutics Holdings Corp. 28,120 754 * American Medical Systems Holdings Inc. 34,192 740 * Magellan Health Services Inc. 14,915 732 * Haemonetics Corp. 11,163 732 * Amylin Pharmaceuticals Inc. 63,890 726 * PSS World Medical Inc. 25,550 694 Chemed Corp. 10,400 693 * Viropharma Inc. 34,331 683 West Pharmaceutical Services Inc. 15,175 679 * Cubist Pharmaceuticals Inc. 26,706 674 * Seattle Genetics Inc. 42,786 666 * Parexel International Corp. 26,600 662 * Theravance Inc. 27,038 655 * athenahealth Inc. 14,500 654 * Exelixis Inc. 56,205 635 * Thoratec Corp. 24,462 634 * Impax Laboratories Inc. 24,333 619 * Immucor Inc. 31,280 619 * Bruker Corp. 29,664 618 * Alkermes Inc. 42,914 556 * Align Technology Inc. 25,561 523 * Volcano Corp. 20,309 520 * Par Pharmaceutical Cos. Inc. 15,527 483 * Integra LifeSciences Holdings Corp. 10,001 474 Invacare Corp. 15,107 470 * Nektar Therapeutics 49,476 469 * Auxilium Pharmaceuticals Inc. 21,700 466 * Amedisys Inc. 13,234 463 * Cyberonics Inc. 14,200 452 * NuVasive Inc. 17,550 444 Meridian Bioscience Inc. 18,208 437 * Medicines Co. 26,016 424 * Amsurg Corp. Class A 16,200 412 Universal American Corp. 17,857 409 * Acorda Therapeutics Inc. 17,540 407 * Isis Pharmaceuticals Inc. 43,725 395 * Hanger Orthopedic Group Inc. 15,135 394 * CONMED Corp. 14,640 385 * Gentiva Health Services Inc. 13,331 374 * Kindred Healthcare Inc. 15,232 364 * Zoll Medical Corp. 8,000 358 * Questcor Pharmaceuticals Inc. 24,622 355 Computer Programs & Systems Inc. 5,500 354 * Luminex Corp. 18,616 349 * DexCom Inc. 22,400 348 * Wright Medical Group Inc. 20,400 347 * MWI Veterinary Supply Inc. 4,300 347 * RehabCare Group Inc. 9,232 340 * NxStage Medical Inc. 15,300 336 * Air Methods Corp. 5,000 336 * Medivation Inc. 18,015 336 * Arthrocare Corp. 10,016 334 Analogic Corp. 5,900 334 * Greatbatch Inc. 12,541 332 * Ariad Pharmaceuticals Inc. 43,812 329 PDL BioPharma Inc. 56,495 328 * Neogen Corp. 7,803 323 * Celera Corp. 39,557 321 * Savient Pharmaceuticals Inc. 30,161 320 * Abaxis Inc. 10,700 309 * Depomed Inc. 30,706 308 * HeartWare International Inc. 3,600 308 * Insulet Corp. 14,900 307 * MedAssets Inc. 20,000 305 * Momenta Pharmaceuticals Inc. 19,200 304 Landauer Inc. 4,900 301 * Halozyme Therapeutics Inc. 44,500 299 * Bio-Reference Labs Inc. 13,288 298 * NPS Pharmaceuticals Inc. 30,446 291 * Emeritus Corp. 11,336 289 * Clinical Data Inc. 9,500 288 * Healthways Inc. 18,313 281 * Enzon Pharmaceuticals Inc. 25,691 280 * ABIOMED Inc. 19,000 276 * Natus Medical Inc. 16,200 272 * Vivus Inc. 43,814 271 * Geron Corp. 53,280 269 * ICU Medical Inc. 6,000 263 * Omnicell Inc. 17,100 261 * Accretive Health Inc. 9,218 256 * Sunrise Senior Living Inc. 21,300 254 * Merit Medical Systems Inc. 12,839 252 * Neurocrine Biosciences Inc. 32,734 248 * IPC The Hospitalist Co. Inc. 5,450 247 Pain Therapeutics Inc. 24,800 237 * Assisted Living Concepts Inc. Class A 6,044 237 * AVANIR Pharmaceuticals Inc. 57,700 235 * Accuray Inc. 25,957 234 * Corvel Corp. 4,356 232 * Rural/Metro Corp. 13,470 230 * Ardea Biosciences Inc. 7,870 226 * Conceptus Inc. 15,600 225 * OraSure Technologies Inc. 28,490 224 * SIGA Technologies Inc. 18,380 222 * Immunogen Inc. 24,400 221 * Ironwood Pharmaceuticals Inc. 15,703 220 * Endologix Inc. 31,293 212 * Arqule Inc. 29,301 210 * Akorn Inc. 36,344 210 * Jazz Pharmaceuticals Inc. 6,400 204 * Targacept Inc. 7,482 199 *,^ Sangamo Biosciences Inc. 23,683 197 * Sequenom Inc. 30,930 196 * Orthofix International NV 6,001 195 * Affymetrix Inc. 36,894 192 * MAKO Surgical Corp. 7,900 191 * Molina Healthcare Inc. 4,718 189 * PharMerica Corp. 16,254 186 * Lexicon Pharmaceuticals Inc. 108,609 182 * Quidel Corp. 15,000 179 * LHC Group Inc. 5,900 177 * AMN Healthcare Services Inc. 20,205 175 * Immunomedics Inc. 45,675 174 America Service Group Inc. 6,643 170 US Physical Therapy Inc. 7,600 170 * Opko Health Inc. 44,977 168 * Emdeon Inc. Class A 10,393 167 * Capital Senior Living Corp. 15,700 167 * SonoSite Inc. 4,808 160 * Alnylam Pharmaceuticals Inc. 16,500 158 * Optimer Pharmaceuticals Inc. 13,300 157 * Team Health Holdings Inc. 9,000 157 * AMAG Pharmaceuticals Inc. 9,333 156 * Curis Inc. 47,920 156 * Nabi Biopharmaceuticals 25,571 149 * Select Medical Holdings Corp. 18,410 148 * Symmetry Medical Inc. 15,100 148 * Emergent Biosolutions Inc. 6,100 147 * Metabolix Inc. 13,884 146 * Palomar Medical Technologies Inc. 9,700 144 * Five Star Quality Care Inc. 17,293 141 * American Dental Partners Inc. 10,709 140 * TomoTherapy Inc. 30,606 140 * Micromet Inc. 24,730 139 * Cross Country Healthcare Inc. 17,700 139 *,^ Biotime Inc. 18,600 139 * Triple-S Management Corp. Class B 6,635 137 * Medidata Solutions Inc. 5,300 136 * eResearchTechnology Inc. 19,350 131 * AVI BioPharma Inc. 70,000 131 * Continucare Corp. 23,735 127 * Cytokinetics Inc. 82,525 123 * Pharmacyclics Inc. 20,829 123 *,^ MannKind Corp. 33,595 123 * Sun Healthcare Group Inc. 8,543 120 * Rigel Pharmaceuticals Inc. 16,689 119 * Inspire Pharmaceuticals Inc. 29,885 118 * Caliper Life Sciences Inc. 17,380 117 * Novavax Inc. 45,222 117 * Angiodynamics Inc. 7,693 116 Cantel Medical Corp. 4,500 116 * Dynavax Technologies Corp. 41,928 116 * Columbia Laboratories Inc. 30,465 115 * Durect Corp. 31,841 115 * Alphatec Holdings Inc. 41,900 113 * Corcept Therapeutics Inc. 26,427 112 National Healthcare Corp. 2,400 112 * Spectrum Pharmaceuticals Inc. 12,300 109 * Spectranetics Corp. 22,996 108 * Progenics Pharmaceuticals Inc. 17,436 108 * Ligand Pharmaceuticals Inc. Class B 10,713 107 * Kensey Nash Corp. 4,291 107 * Genomic Health Inc. 4,300 106 * SuperGen Inc. 33,900 105 * ZIOPHARM Oncology Inc. 16,600 104 * Sciclone Pharmaceuticals Inc. 25,157 102 * Merge Healthcare Inc. 20,581 100 * KV Pharmaceutical Co. Class A 16,333 98 * BioMimetic Therapeutics Inc. 7,381 97 * IRIS International Inc. 10,700 96 * BioScrip Inc. 20,408 96 *,^ XOMA Ltd. 32,833 93 * Orthovita Inc. 43,416 92 * Array Biopharma Inc. 29,985 92 * Arena Pharmaceuticals Inc. 65,908 92 * Allos Therapeutics Inc. 28,177 89 * Chelsea Therapeutics International Ltd. 22,900 89 Ensign Group Inc. 2,792 89 *,^ Delcath Systems Inc. 11,898 88 * Medical Action Industries Inc. 10,350 87 * Idenix Pharmaceuticals Inc. 26,134 87 * Skilled Healthcare Group Inc. 6,000 86 * CryoLife Inc. 14,000 85 *,^ Cytori Therapeutics Inc. 10,800 85 * Almost Family Inc. 2,200 83 * Medcath Corp. 5,899 82 * Rochester Medical Corp. 7,086 81 * Protalix BioTherapeutics Inc. 13,000 79 * Vital Images Inc. 5,700 77 * Acadia Pharmaceuticals Inc. 46,740 76 * Biolase Technology Inc. 15,467 75 * SurModics Inc. 5,945 74 * Cadence Pharmaceuticals Inc. 7,968 73 * Anika Therapeutics Inc. 8,000 72 * Furiex Pharmaceuticals Inc. 4,223 71 * Hi-Tech Pharmacal Co. Inc. 3,513 71 * Inhibitex Inc. 19,500 71 * XenoPort Inc. 11,900 71 Atrion Corp. 400 70 Maxygen Inc. 13,320 69 *,^ MELA Sciences Inc. 19,288 68 * MAP Pharmaceuticals Inc. 4,899 68 * Cell Therapeutics Inc. 179,910 67 * Pozen Inc. 12,462 67 Young Innovations Inc. 2,100 66 * Keryx Biopharmaceuticals Inc. 13,000 65 *,^ Somaxon Pharmaceuticals Inc. 22,900 65 * RTI Biologics Inc. 21,863 63 * Cambrex Corp. 10,772 59 * Exact Sciences Corp. 7,966 59 * Synovis Life Technologies Inc. 2,995 57 * ISTA Pharmaceuticals Inc. 5,637 57 * Peregrine Pharmaceuticals Inc. 23,676 56 Psychemedics Corp. 4,980 55 * LCA-Vision Inc. 8,112 55 * Unilife Corp. 9,648 55 * Stereotaxis Inc. 14,107 55 * Cerus Corp. 18,474 53 * Albany Molecular Research Inc. 11,811 50 * Alliance HealthCare Services Inc. 10,800 48 * Hooper Holmes Inc. 63,605 47 * NovaMed Inc. 3,533 47 * Providence Service Corp. 3,100 46 * CytRx Corp. 51,700 45 * BioCryst Pharmaceuticals Inc. 11,700 44 * Codexis Inc. 3,645 43 * Myrexis Inc. 11,168 43 * Kendle International Inc. 4,000 43 * StemCells Inc. 46,900 43 * Harvard Bioscience Inc. 7,434 42 * Adolor Corp. 29,428 41 * PDI Inc. 5,100 41 * Dyax Corp. 25,397 41 * PROLOR Biotech Inc. 6,863 41 * Apricus Biosciences Inc. 9,500 40 * Enzo Biochem Inc. 9,435 40 * Vanda Pharmaceuticals Inc. 5,400 39 * Chindex International Inc. 2,400 39 * Osiris Therapeutics Inc. 5,258 38 * Santarus Inc. 11,122 38 * Obagi Medical Products Inc. 3,000 38 * Inovio Pharmaceuticals Inc. 33,339 37 * Affymax Inc. 6,154 36 * Telik Inc. 39,883 36 * Vical Inc. 12,115 36 * Aastrom Biosciences Inc. 13,995 35 * Hansen Medical Inc. 15,321 34 * Allied Healthcare International Inc. 13,317 34 * Exactech Inc. 1,758 31 * Celldex Therapeutics Inc. 7,537 30 * Icad Inc. 21,400 29 * Transcend Services Inc. 1,200 29 * Caraco Pharmaceutical Laboratories Ltd. 5,444 28 * CPEX Pharmaceuticals Inc. 940 26 * Anadys Pharmaceuticals Inc. 21,879 25 * Theragenics Corp. 11,916 25 * Entremed Inc. 4,828 25 * Animal Health International Inc. 5,800 24 * Vascular Solutions Inc. 2,200 24 * Cutera Inc. 2,800 24 * Staar Surgical Co. 4,100 23 * GTx Inc. 8,800 23 * Strategic Diagnostics Inc. 9,612 22 * Insmed Inc. 3,005 20 * CardioNet Inc. 4,200 20 * Orexigen Therapeutics Inc. 7,000 20 * RadNet Inc. 5,579 20 * GenVec Inc. 47,497 19 * Cynosure Inc. Class A 1,300 18 * ThermoGenesis Corp. 8,484 18 * Hemispherx Biopharma Inc. 35,200 16 * Orchid Cellmark Inc. 7,589 15 * Synta Pharmaceuticals Corp. 2,800 15 * Cel-Sci Corp. 19,362 12 * Dusa Pharmaceuticals Inc. 2,300 12 * Idera Pharmaceuticals Inc. 4,300 11 * Biosante Pharmaceuticals Inc. 5,715 11 * Repligen Corp. 2,900 11 * Alexza Pharmaceuticals Inc. 5,996 10 * OncoGenex Pharmaceutical Inc. 636 10 * Infinity Pharmaceuticals Inc. 1,525 9 * Capstone Therapeutics Corp. 20,010 9 * Agenus Inc. 8,912 8 * Discovery Laboratories Inc. 3,736 7 * Zalicus Inc. 2,700 7 * Mediware Information Systems 500 6 * IVAX Diagnostics Inc. 8,700 6 * AspenBio Pharma Inc. 6,000 5 * China Biologic Products Inc. 300 5 * Biospecifics Technologies Corp. 166 4 * Biodel Inc. 2,000 4 * Arrowhead Research Corp. 5,498 4 * RXi Pharmaceuticals Corp. 2,936 4 * Digirad Corp. 1,200 3 * ADVENTRX Pharmaceuticals Inc. 1,416 3 * Poniard Pharmaceuticals Inc. 4,773 2 * Metropolitan Health Networks Inc. 400 2 * Repros Therapeutics Inc. 175 1 * OXiGENE Inc. 337 1 * EpiCept Corp. 638  * Bovie Medical Corp. 100  * Palatin Technologies Inc. 160  Industrials (7.1%) General Electric Co. 4,689,423 94,023 United Technologies Corp. 386,056 32,680 Caterpillar Inc. 279,326 31,103 3M Co. 298,870 27,944 United Parcel Service Inc. Class B 320,757 23,839 Boeing Co. 306,726 22,676 Union Pacific Corp. 217,033 21,341 Honeywell International Inc. 326,168 19,476 Emerson Electric Co. 331,256 19,355 Deere & Co. 186,529 18,073 CSX Corp. 164,662 12,942 Danaher Corp. 244,659 12,698 FedEx Corp. 131,831 12,333 Norfolk Southern Corp. 160,025 11,085 Lockheed Martin Corp. 134,898 10,846 General Dynamics Corp. 141,292 10,817 Illinois Tool Works Inc. 185,563 9,968 Tyco International Ltd. 215,654 9,655 Precision Castparts Corp. 62,778 9,240 Cummins Inc. 82,821 9,079 Raytheon Co. 159,623 8,120 Eaton Corp. 141,000 7,817 Northrop Grumman Corp. 122,314 7,670 PACCAR Inc. 144,556 7,568 Waste Management Inc. 199,217 7,439 Ingersoll-Rand plc 142,646 6,891 Parker Hannifin Corp. 71,284 6,749 Rockwell Automation Inc. 62,623 5,927 Fluor Corp. 78,890 5,811 CH Robinson Worldwide Inc. 73,268 5,431 Dover Corp. 82,322 5,412 Republic Services Inc. Class A 169,205 5,083 Goodrich Corp. 55,226 4,723 Expeditors International of Washington Inc. 93,762 4,701 Cooper Industries plc 71,658 4,651 ITT Corp. 76,783 4,611 Joy Global Inc. 45,576 4,503 Rockwell Collins Inc. 69,310 4,493 Southwest Airlines Co. 328,955 4,155 L-3 Communications Holdings Inc. 50,021 3,917 Fastenal Co. 58,647 3,802 Roper Industries Inc. 41,948 3,627 WW Grainger Inc. 26,143 3,599 * Delta Air Lines Inc. 348,868 3,419 Textron Inc. 121,688 3,333 * United Continental Holdings Inc. 139,691 3,212 Flowserve Corp. 24,721 3,184 * Stericycle Inc. 35,762 3,171 Bucyrus International Inc. Class A 34,050 3,114 AMETEK Inc. 70,634 3,099 Pall Corp. 51,200 2,950 * Jacobs Engineering Group Inc. 55,700 2,865 KBR Inc. 67,000 2,531 Iron Mountain Inc. 79,760 2,491 * Kansas City Southern 45,350 2,469 Pitney Bowes Inc. 90,142 2,316 * AGCO Corp. 41,304 2,270 Manpower Inc. 36,045 2,267 Masco Corp. 159,683 2,223 Equifax Inc. 54,887 2,132 * Quanta Services Inc. 93,703 2,102 * Foster Wheeler AG 55,302 2,080 * Navistar International Corp. 28,579 1,981 Donaldson Co. Inc. 32,058 1,965 Timken Co. 36,695 1,919 Robert Half International Inc. 61,535 1,883 JB Hunt Transport Services Inc. 41,090 1,866 Avery Dennison Corp. 43,399 1,821 Gardner Denver Inc. 23,292 1,817 Cintas Corp. 59,712 1,807 * Owens Corning 50,097 1,803 * Terex Corp. 48,001 1,778 * Verisk Analytics Inc. Class A 54,201 1,776 Dun & Bradstreet Corp. 22,127 1,775 SPX Corp. 22,344 1,774 * WABCO Holdings Inc. 28,670 1,767 * TransDigm Group Inc. 20,700 1,735 RR Donnelley & Sons Co. 91,206 1,726 * Babcock & Wilcox Co. 51,440 1,717 * Hertz Global Holdings Inc. 109,300 1,708 * URS Corp. 37,031 1,705 Hubbell Inc. Class B 23,349 1,658 Pentair Inc. 43,661 1,650 * IHS Inc. Class A 18,398 1,633 IDEX Corp. 36,453 1,591 Nordson Corp. 13,559 1,560 Snap-On Inc. 25,935 1,558 * BE Aerospace Inc. 42,957 1,526 Wabtec Corp. 21,214 1,439 * Oshkosh Corp. 40,508 1,433 Lincoln Electric Holdings Inc. 18,825 1,429 Kennametal Inc. 36,283 1,415 Waste Connections Inc. 48,475 1,396 * Thomas & Betts Corp. 22,932 1,364 MSC Industrial Direct Co. Class A 19,855 1,359 * Shaw Group Inc. 37,906 1,342 * Sensata Technologies Holding NV 38,500 1,337 Trinity Industries Inc. 35,788 1,312 * Kirby Corp. 22,700 1,300 Towers Watson & Co. Class A 23,190 1,286 Manitowoc Co. Inc. 58,148 1,272 Regal-Beloit Corp. 17,101 1,263 Harsco Corp. 35,646 1,258 * Spirit Aerosystems Holdings Inc. Class A 47,510 1,220 Graco Inc. 26,696 1,214 * Corrections Corp. of America 49,322 1,203 Carlisle Cos. Inc. 26,912 1,199 * WESCO International Inc. 18,925 1,183 * Aecom Technology Corp. 42,164 1,169 Ryder System Inc. 22,950 1,161 * Copart Inc. 26,365 1,142 Acuity Brands Inc. 19,313 1,130 * GrafTech International Ltd. 53,699 1,108 Crane Co. 22,197 1,075 * Nielsen Holdings NV 38,789 1,059 Lennox International Inc. 20,106 1,057 Alliant Techsystems Inc. 14,920 1,054 * Alaska Air Group Inc. 16,578 1,051 * Clean Harbors Inc. 10,465 1,032 * Genesee & Wyoming Inc. Class A 17,319 1,008 CLARCOR Inc. 22,271 1,001 * General Cable Corp. 23,050 998 Landstar System Inc. 21,671 990 Valmont Industries Inc. 9,457 987 Covanta Holding Corp. 57,553 983 Con-way Inc. 24,526 964 * Esterline Technologies Corp. 13,486 954 * AMR Corp. 147,076 950 Toro Co. 14,200 940 UTi Worldwide Inc. 44,928 909 * EMCOR Group Inc. 29,300 907 * United Rentals Inc. 27,180 905 Woodward Inc. 25,901 895 * EnerSys 22,380 890 Actuant Corp. Class A 30,361 880 * Polypore International Inc. 15,100 869 Alexander & Baldwin Inc. 18,629 850 * Hexcel Corp. 43,000 847 * Huntington Ingalls Industries Inc. 20,385 846 * Teledyne Technologies Inc. 16,121 834 Robbins & Myers Inc. 18,023 829 * Avis Budget Group Inc. 45,293 811 GATX Corp. 20,936 809 * Atlas Air Worldwide Holdings Inc. 11,600 809 * Moog Inc. Class A 17,501 803 * FTI Consulting Inc. 20,880 800 Belden Inc. 21,225 797 Watsco Inc. 11,300 788 Triumph Group Inc. 8,806 779 Brady Corp. Class A 21,762 777 * Dollar Thrifty Automotive Group Inc. 11,600 774 * Geo Group Inc. 30,180 774 AO Smith Corp. 17,317 768 Curtiss-Wright Corp. 20,768 730 United Stationers Inc. 10,219 726 * Middleby Corp. 7,753 723 * Chart Industries Inc. 12,917 711 * JetBlue Airways Corp. 110,211 691 * Tetra Tech Inc. 27,938 690 * Meritor Inc. 39,981 678 Brink's Co. 20,457 677 Herman Miller Inc. 24,587 676 * Old Dominion Freight Line Inc. 18,525 650 HNI Corp. 19,935 629 Corporate Executive Board Co. 15,546 628 Mueller Industries Inc. 17,029 624 * Acacia Research - Acacia Technologies 18,131 620 * US Airways Group Inc. 71,222 620 Deluxe Corp. 23,137 614 Rollins Inc. 30,076 611 * HUB Group Inc. Class A 16,707 605 Kaydon Corp. 15,189 595 * II-VI Inc. 11,700 582 Applied Industrial Technologies Inc. 17,489 582 Werner Enterprises Inc. 21,577 571 Mine Safety Appliances Co. 15,502 568 * CoStar Group Inc. 9,017 565 * Ceradyne Inc. 12,146 548 * USG Corp. 32,800 546 Knight Transportation Inc. 28,265 544 Simpson Manufacturing Co. Inc. 18,100 533 * American Superconductor Corp. 21,408 532 Watts Water Technologies Inc. Class A 13,755 525 Briggs & Stratton Corp. 22,996 521 ABM Industries Inc. 20,350 517 * AAR Corp. 18,100 502 * MasTec Inc. 23,875 497 * Orbital Sciences Corp. 26,000 492 Healthcare Services Group Inc. 27,963 492 * Insituform Technologies Inc. Class A 18,100 484 Heartland Express Inc. 27,418 481 Knoll Inc. 22,700 476 ESCO Technologies Inc. 12,280 468 Granite Construction Inc. 16,177 455 Cubic Corp. 7,900 454 * Mobile Mini Inc. 18,800 452 * Korn/Ferry International 20,201 450 * Macquarie Infrastructure Co. LLC 18,800 449 Forward Air Corp. 14,553 446 Skywest Inc. 25,900 438 Raven Industries Inc. 7,100 436 Barnes Group Inc. 20,864 436 * DigitalGlobe Inc. 15,460 433 * AirTran Holdings Inc. 57,740 430 * Beacon Roofing Supply Inc. 20,975 429 Seaboard Corp. 177 427 Steelcase Inc. Class A 37,426 426 American Science & Engineering Inc. 4,600 425 Armstrong World Industries Inc. 9,156 424 * GeoEye Inc. 10,068 419 Kaman Corp. 11,851 417 Franklin Electric Co. Inc. 8,900 411 * 3D Systems Corp. 8,104 393 * SFN Group Inc. 27,899 393 * EnPro Industries Inc. 10,619 386 Insperity Inc. 12,400 377 * Advisory Board Co. 7,291 376 * Griffon Corp. 28,390 373 Resources Connection Inc. 19,200 372 * SYKES Enterprises Inc. 18,316 362 Lindsay Corp. 4,550 360 * Blount International Inc. 22,037 352 HEICO Corp. 5,625 352 Titan International Inc. 13,125 349 Aircastle Ltd. 28,426 343 * Kforce Inc. 18,307 335 * Altra Holdings Inc. 14,100 333 * Amerco Inc. 3,428 333 * Dycom Industries Inc. 19,090 331 Interface Inc. Class A 17,743 328 * TrueBlue Inc. 19,304 324 CIRCOR International Inc. 6,700 315 Quanex Building Products Corp. 15,990 314 Tutor Perini Corp. 12,800 312 Mueller Water Products Inc. Class A 69,074 309 * Astec Industries Inc. 8,243 307 Arkansas Best Corp. 11,800 306 * Sauer-Danfoss Inc. 6,000 306 * RBC Bearings Inc. 7,977 305 Ameron International Corp. 4,300 300 Unifirst Corp. 5,500 292 Tennant Co. 6,900 290 * Ladish Co. Inc. 5,300 290 * Colfax Corp. 12,600 289 * Wabash National Corp. 24,350 282 * H&E Equipment Services Inc. 14,293 279 Allegiant Travel Co. Class A 6,346 278 HEICO Corp. Class A 6,066 273 Universal Forest Products Inc. 7,421 272 * RSC Holdings Inc. 18,900 272 * Interline Brands Inc. 13,304 271 Albany International Corp. 10,722 267 * Capstone Turbine Corp. 145,476 263 * Layne Christensen Co. 7,508 259 Comfort Systems USA Inc. 18,300 257 TAL International Group Inc. 7,090 257 Gorman-Rupp Co. 6,452 254 AAON Inc. 7,530 248 * Huron Consulting Group Inc. 8,890 246 * Exponent Inc. 5,516 246 * Navigant Consulting Inc. 24,078 241 G&K Services Inc. Class A 6,939 231 Badger Meter Inc. 5,482 226 Heidrick & Struggles International Inc. 8,100 225 * Consolidated Graphics Inc. 4,100 224 McGrath Rentcorp 8,200 224 * Greenbrier Cos. Inc. 7,720 219 Tredegar Corp. 10,055 217 * Celadon Group Inc. 13,325 216 Apogee Enterprises Inc. 16,300 215 Great Lakes Dredge & Dock Corp. 27,781 212 * FreightCar America Inc. 6,515 212 AZZ Inc. 4,614 210 EnergySolutions Inc. 35,200 210 Cascade Corp. 4,700 210 NACCO Industries Inc. Class A 1,891 209 * Titan Machinery Inc. 8,200 207 National Presto Industries Inc. 1,820 205 * Kelly Services Inc. Class A 9,400 204 Vicor Corp. 12,179 201 * Kadant Inc. 7,610 199 Encore Wire Corp. 8,050 196 * Cenveo Inc. 30,001 196 LB Foster Co. Class A 4,500 194 John Bean Technologies Corp. 9,900 190 * Furmanite Corp. 23,697 190 * ACCO Brands Corp. 19,708 188 Standex International Corp. 4,900 186 * Aerovironment Inc. 5,300 185 * FuelCell Energy Inc. 85,818 184 * Columbus McKinnon Corp. 9,837 182 * Force Protection Inc. 37,036 181 Viad Corp. 7,547 181 * Team Inc. 6,636 174 * Rush Enterprises Inc. Class A 8,750 173 Ennis Inc. 10,009 170 * CBIZ Inc. 23,323 168 Sun Hydraulics Corp. 3,800 164 * GenCorp Inc. 27,100 162 * Generac Holdings Inc. 7,965 162 * Trimas Corp. 7,500 161 * Trex Co. Inc. 4,900 160 *,^ A123 Systems Inc. 24,939 158 * American Reprographics Co. 15,057 156 * MYR Group Inc. 6,400 153 * Genco Shipping & Trading Ltd. 13,908 150 * GP Strategies Corp. 10,600 144 Alamo Group Inc. 5,242 144 * Flow International Corp. 32,500 143 Ducommun Inc. 5,800 139 * Taser International Inc. 34,000 138 Marten Transport Ltd. 6,150 137 * NN Inc. 7,480 137 CDI Corp. 9,200 136 Houston Wire & Cable Co. 9,300 136 US Ecology Inc. 7,800 136 Ampco-Pittsburgh Corp. 4,900 135 * Innerworkings Inc. 18,129 134 * Higher One Holdings Inc. 9,255 134 * Ener1 Inc. 43,326 128 * M&F Worldwide Corp. 5,100 128 * KAR Auction Services Inc. 8,315 128 * Harbin Electric Inc. 6,100 126 * Commercial Vehicle Group Inc. 7,012 125 Graham Corp. 5,200 125 * EnerNOC Inc. 6,500 124 Federal Signal Corp. 18,853 123 * Air Transport Services Group Inc. 14,274 121 * Metalico Inc. 18,800 117 * Sterling Construction Co. Inc. 6,900 116 * ICF International Inc. 5,500 113 American Woodmark Corp. 5,385 112 * Powell Industries Inc. 2,832 112 * Fuel Tech Inc. 12,400 110 * Republic Airways Holdings Inc. 17,114 110 * PMFG Inc. 5,000 107 * CRA International Inc. 3,678 106 * Orion Marine Group Inc. 9,800 105 * Odyssey Marine Exploration Inc. 34,066 105 Miller Industries Inc. 6,446 105 * Dolan Co. 8,600 104 * School Specialty Inc. 7,299 104 Dynamic Materials Corp. 3,700 103 Kimball International Inc. Class B 14,764 103 * RailAmerica Inc. 6,000 102 * Hawaiian Holdings Inc. 17,000 102 * Satcon Technology Corp. 26,400 102 * China BAK Battery Inc. 54,500 99 * Gibraltar Industries Inc. 8,200 98 Intersections Inc. 7,870 98 * Active Power Inc. 31,013 92 * Park-Ohio Holdings Corp. 4,400 91 * On Assignment Inc. 9,600 91 Aceto Corp. 11,107 89 * Lydall Inc. 9,942 88 Met-Pro Corp. 7,266 86 * Eagle Bulk Shipping Inc. 22,733 85 * DXP Enterprises Inc. 3,600 83 * Saia Inc. 5,051 83 Multi-Color Corp. 4,087 83 Insteel Industries Inc. 5,800 82 * Builders FirstSource Inc. 28,380 81 * Hudson Highland Group Inc. 12,330 80 Schawk Inc. Class A 4,100 80 * Willis Lease Finance Corp. 6,189 78 * Casella Waste Systems Inc. Class A 10,781 77 * Michael Baker Corp. 2,659 77 * Quality Distribution Inc. 6,326 75 * Northwest Pipe Co. 3,150 72 *,^ Valence Technology Inc. 46,165 72 * Kratos Defense & Security Solutions Inc. 5,043 72 * Astronics Corp. 2,800 70 * Pacer International Inc. 13,300 70 * Energy Recovery Inc. 21,262 68 * Perma-Fix Environmental Services 44,758 68 * PowerSecure International Inc. 7,800 67 * Pike Electric Corp. 6,910 66 * WCA Waste Corp. 9,763 59 * United Capital Corp. 2,064 58 Twin Disc Inc. 1,800 58 Preformed Line Products Co. 823 57 * Standard Parking Corp. 3,100 55 * American Railcar Industries Inc. 2,200 55 * Plug Power Inc. 70,838 54 * NCI Building Systems Inc. 4,160 53 * Tecumseh Products Co. Class A 4,923 49 Lawson Products Inc. 2,138 49 * CAI International Inc. 1,900 49 * APAC Customer Services Inc. 8,134 49 * LMI Aerospace Inc. 2,400 49 * Xerium Technologies Inc. 2,000 48 * Fushi Copperweld Inc. 5,900 47 Courier Corp. 3,348 47 * Ultralife Corp. 9,200 47 * Hill International Inc. 8,700 46 * PAM Transportation Services Inc. 3,663 45 * Covenant Transportation Group Inc. Class A 4,806 44 LSI Industries Inc. 6,007 44 * TRC Cos. Inc. 8,800 43 * LaBarge Inc. 2,400 42 * Pinnacle Airlines Corp. 7,373 42 * BlueLinx Holdings Inc. 11,400 42 * Magnetek Inc. 19,000 42 International Shipholding Corp. 1,442 36 * USA Truck Inc. 2,600 34 * Innovative Solutions & Support Inc. 5,724 34 * UQM Technologies Inc. 10,950 33 LS Starrett Co. Class A 2,200 31 Barrett Business Services Inc. 1,900 31 * Advanced Battery Technologies Inc. 14,700 29 Hardinge Inc. 2,000 27 * Integrated Electrical Services Inc. 7,350 25 Virco Manufacturing 7,736 25 Baltic Trading Ltd. 2,700 25 Superior Uniform Group Inc. 2,008 23 * Applied Energetics Inc. 34,281 23 * Hurco Cos. Inc. 700 21 * Patriot Transportation Holding Inc. 783 21 VSE Corp. 700 21 * Rush Enterprises Inc. Class B 1,149 20 * Broadwind Energy Inc. 14,980 20 *,^ YRC Worldwide Inc. 10,992 19 Standard Register Co. 5,676 19 * Frozen Food Express Industries 4,700 16 *,^ Hoku Corp. 7,900 16 * SL Industries Inc. 850 16 * Mistras Group Inc. 900 16 * China Valves Technology Inc. 3,300 15 Douglas Dynamics Inc. 1,000 14 * Raytheon Co. Warrants Exp. 06/16/2011 1,046 14 * SmartHeat Inc. 4,900 14 * Altair Nanotechnologies Inc. 8,350 13 * Omega Flex Inc. 810 11 * Universal Truckload Services Inc. 600 10 * Tecumseh Products Co. Class B 1,000 9 * Sypris Solutions Inc. 2,100 9 * Roadrunner Transportation Systems Inc. 600 9 * Innotrac Corp. 5,748 9 * TBS International plc Class A 4,500 9 Horizon Lines Inc. Class A 9,400 8 * Lihua International Inc. 900 8 * Arotech Corp. 4,507 6 * LECG Corp. 26,474 5 * Amrep Corp. 200 2 Information Technology (11.0%) * Apple Inc. 403,640 140,648 International Business Machines Corp. 546,756 89,159 Microsoft Corp. 3,388,998 85,945 * Google Inc. Class A 109,347 64,100 Oracle Corp. 1,770,107 59,068 Intel Corp. 2,455,520 49,528 Cisco Systems Inc. 2,440,225 41,850 Hewlett-Packard Co. 998,400 40,904 QUALCOMM Inc. 711,865 39,032 * EMC Corp. 907,133 24,084 Texas Instruments Inc. 516,753 17,859 Visa Inc. Class A 218,846 16,111 * eBay Inc. 516,358 16,028 Accenture plc Class A 279,039 15,339 Corning Inc. 687,808 14,189 Mastercard Inc. Class A 48,529 12,216 * Dell Inc. 770,522 11,180 Automatic Data Processing Inc. 217,080 11,138 * Cognizant Technology Solutions Corp. Class A 133,589 10,874 * Juniper Networks Inc. 230,246 9,689 Applied Materials Inc. 588,313 9,189 * Yahoo! Inc. 545,453 9,082 Broadcom Corp. Class A 201,288 7,927 * NetApp Inc. 157,364 7,582 * Adobe Systems Inc. 223,997 7,428 * Intuit Inc. 131,158 6,964 * Salesforce.com Inc. 52,079 6,957 TE Connectivity Ltd. 195,813 6,818 Xerox Corp. 612,190 6,520 * Symantec Corp. 341,609 6,333 * Motorola Solutions Inc. 140,586 6,283 * Citrix Systems Inc. 82,741 6,078 Altera Corp. 137,585 6,056 Western Union Co. 288,954 6,002 Analog Devices Inc. 131,782 5,190 * SanDisk Corp. 103,658 4,778 * NVIDIA Corp. 252,618 4,663 * Micron Technology Inc. 396,248 4,541 Paychex Inc. 143,315 4,494 * Autodesk Inc. 100,307 4,425 CA Inc. 180,959 4,376 Amphenol Corp. Class A 76,919 4,184 * Fiserv Inc. 65,529 4,110 *,^ First Solar Inc. 24,690 3,971 * BMC Software Inc. 78,371 3,898 * Red Hat Inc. 84,128 3,819 * Marvell Technology Group Ltd. 244,040 3,795 * Western Digital Corp. 101,306 3,778 Xilinx Inc. 114,321 3,750 * Teradata Corp. 73,832 3,743 Fidelity National Information Services Inc. 112,864 3,690 * F5 Networks Inc. 35,792 3,671 KLA-Tencor Corp. 73,752 3,494 Linear Technology Corp. 99,220 3,337 Maxim Integrated Products Inc. 130,300 3,336 Computer Sciences Corp. 68,289 3,328 Microchip Technology Inc. 82,607 3,140 * Lam Research Corp. 54,431 3,084 * Akamai Technologies Inc. 80,413 3,056 * Seagate Technology plc 208,990 3,009 * Motorola Mobility Holdings Inc. 122,512 2,989 * Electronic Arts Inc. 146,980 2,871 Harris Corp. 56,797 2,817 * Atmel Corp. 202,998 2,767 VeriSign Inc. 75,684 2,741 * Trimble Navigation Ltd. 53,238 2,691 * VMware Inc. Class A 32,735 2,669 Activision Blizzard Inc. 241,814 2,653 * Rovi Corp. 49,307 2,645 * Skyworks Solutions Inc. 81,082 2,629 * Flextronics International Ltd. 344,826 2,576 Avago Technologies Ltd. 81,461 2,533 FLIR Systems Inc. 70,181 2,429 * Riverbed Technology Inc. 61,934 2,332 * Avnet Inc. 67,477 2,300 * SAIC Inc. 131,919 2,232 * Advanced Micro Devices Inc. 257,131 2,211 * Informatica Corp. 41,662 2,176 * ANSYS Inc. 40,135 2,175 * Arrow Electronics Inc. 51,672 2,164 * VeriFone Systems Inc. 38,456 2,113 * Cree Inc. 45,766 2,113 * Nuance Communications Inc. 105,305 2,060 * JDS Uniphase Corp. 98,584 2,054 Factset Research Systems Inc. 19,424 2,034 * TIBCO Software Inc. 73,585 2,005 * Alliance Data Systems Corp. 22,897 1,967 * Polycom Inc. 37,639 1,952 * LSI Corp. 281,712 1,916 * ON Semiconductor Corp. 191,440 1,890 * Equinix Inc. 20,374 1,856 * Synopsys Inc. 65,496 1,811 * Rackspace Hosting Inc. 41,810 1,792 * MICROS Systems Inc. 35,700 1,765 Jabil Circuit Inc. 86,367 1,764 Global Payments Inc. 35,443 1,734 * Varian Semiconductor Equipment Associates Inc. 32,965 1,604 Solera Holdings Inc. 31,367 1,603 * Gartner Inc. 38,154 1,590 National Semiconductor Corp. 105,515 1,513 * Novellus Systems Inc. 40,322 1,497 * Ingram Micro Inc. 69,762 1,467 * Teradyne Inc. 80,819 1,439 * Ariba Inc. 41,634 1,421 * Atheros Communications Inc. 31,820 1,421 * Cypress Semiconductor Corp. 69,604 1,349 Total System Services Inc. 74,280 1,339 * NCR Corp. 71,042 1,338 Lender Processing Services Inc. 40,839 1,315 * MEMC Electronic Materials Inc. 100,883 1,307 * WebMD Health Corp. 24,464 1,307 * Lexmark International Inc. Class A 34,740 1,287 National Instruments Corp. 38,967 1,277 Broadridge Financial Solutions Inc. 55,573 1,261 * IAC/InterActiveCorp 40,554 1,253 * Brocade Communications Systems Inc. 200,712 1,234 Jack Henry & Associates Inc. 36,096 1,223 * Sohu.com Inc. 13,646 1,219 Molex Inc. 48,516 1,219 * Vishay Intertechnology Inc. 66,663 1,183 * Aruba Networks Inc. 34,752 1,176 * Parametric Technology Corp. 52,269 1,176 * Dolby Laboratories Inc. Class A 23,536 1,158 * Cadence Design Systems Inc. 118,234 1,153 * Compuware Corp. 97,316 1,124 * Tech Data Corp. 22,059 1,122 * Concur Technologies Inc. 19,800 1,098 * Netlogic Microsystems Inc. 25,500 1,071 * Ciena Corp. 41,244 1,071 ADTRAN Inc. 24,991 1,061 Diebold Inc. 29,253 1,037 * International Rectifier Corp. 31,314 1,035 * VistaPrint NV 19,649 1,020 * Fairchild Semiconductor International Inc. Class A 55,587 1,012 * Itron Inc. 17,903 1,010 * Acme Packet Inc. 14,200 1,008 * Rambus Inc. 50,203 994 * Zebra Technologies Corp. 25,226 990 * Universal Display Corp. 17,700 974 MercadoLibre Inc. 11,869 969 InterDigital Inc. 19,945 952 * Novell Inc. 157,187 932 * Veeco Instruments Inc. 18,200 925 * AOL Inc. 47,209 922 * TriQuint Semiconductor Inc. 70,189 906 Anixter International Inc. 12,942 905 * QLogic Corp. 47,661 884 DST Systems Inc. 16,708 883 * Monster Worldwide Inc. 55,403 881 * Omnivision Technologies Inc. 24,400 867 * SuccessFactors Inc. 21,946 858 * NeuStar Inc. Class A 33,230 850 * Wright Express Corp. 16,275 844 * Progress Software Corp. 28,800 838 Tellabs Inc. 158,070 828 * CACI International Inc. Class A 13,500 828 * Silicon Laboratories Inc. 18,592 803 * Fortinet Inc. 18,158 799 * GSI Commerce Inc. 27,227 797 Plantronics Inc. 21,572 790 * PMC - Sierra Inc. 104,000 780 * Microsemi Corp. 37,429 775 * Convergys Corp. 53,969 775 * Finisar Corp. 31,356 771 * Lawson Software Inc. 62,361 755 * RF Micro Devices Inc. 117,466 753 * CommVault Systems Inc. 18,400 734 * CoreLogic Inc. 39,632 733 * Cavium Networks Inc. 16,195 728 * Mentor Graphics Corp. 49,455 724 * Cymer Inc. 12,742 721 MKS Instruments Inc. 21,353 711 * Quest Software Inc. 27,668 702 * Coherent Inc. 12,084 702 * Hittite Microwave Corp. 11,007 702 Intersil Corp. Class A 55,878 696 * Semtech Corp. 27,778 695 * Arris Group Inc. 54,418 693 * IPG Photonics Corp. 11,600 669 * Digital River Inc. 17,808 667 * OpenTable Inc. 6,208 660 * Viasat Inc. 16,375 652 * Plexus Corp. 18,444 647 * Genpact Ltd. 44,419 643 * Ultimate Software Group Inc. 10,910 641 MAXIMUS Inc. 7,801 633 * EchoStar Corp. Class A 16,631 629 * Cirrus Logic Inc. 29,761 626 * j2 Global Communications Inc. 20,708 611 * SAVVIS Inc. 16,144 599 * FEI Co. 17,500 590 * Unisys Corp. 18,870 589 * Aspen Technology Inc. 39,079 586 * Take-Two Interactive Software Inc. 38,100 586 * Taleo Corp. Class A 16,353 583 Fair Isaac Corp. 18,247 577 * Cabot Microelectronics Corp. 10,907 570 * JDA Software Group Inc. 18,759 568 * SRA International Inc. Class A 20,000 567 * Sapient Corp. 49,413 566 Littelfuse Inc. 9,900 565 * Diodes Inc. 16,300 555 * Rofin-Sinar Technologies Inc. 14,028 554 * MicroStrategy Inc. Class A 4,101 551 Blackbaud Inc. 20,181 550 * ACI Worldwide Inc. 16,700 548 * Blue Coat Systems Inc. 19,234 542 * Integrated Device Technology Inc. 71,916 530 * Blackboard Inc. 14,598 529 * ValueClick Inc. 36,390 526 * Netgear Inc. 16,200 526 * Entegris Inc. 59,692 523 * Spansion Inc. Class A 27,800 519 * Benchmark Electronics Inc. 27,116 514 * AsiaInfo-Linkage Inc. 23,407 507 * Acxiom Corp. 34,467 495 * Scansource Inc. 12,900 490 Power Integrations Inc. 12,525 480 * Advent Software Inc. 16,738 480 Cognex Corp. 16,842 476 * Stratasys Inc. 10,000 470 * Websense Inc. 20,400 469 * Brooks Automation Inc. 33,538 460 * Checkpoint Systems Inc. 20,200 454 * BroadSoft Inc. 9,500 453 * Harmonic Inc. 47,272 443 Syntel Inc. 8,454 442 * TiVo Inc. 50,250 440 * Mantech International Corp. Class A 10,300 437 * L-1 Identity Solutions Inc. 36,986 436 * SunPower Corp. Class A 24,700 423 * Terremark Worldwide Inc. 22,260 423 * Ebix Inc. 17,700 419 * Synaptics Inc. 15,440 417 * Synchronoss Technologies Inc. 12,000 417 * DTS Inc. 8,900 415 * Sonus Networks Inc. 110,249 415 * Sanmina-SCI Corp. 36,437 408 * DealerTrack Holdings Inc. 17,726 407 * Avid Technology Inc. 18,206 406 * Tessera Technologies Inc. 22,181 405 * Emulex Corp. 37,759 403 * Euronet Worldwide Inc. 20,400 394 * Verigy Ltd. 27,812 392 Earthlink Inc. 49,853 390 AVX Corp. 26,114 389 * TTM Technologies Inc. 20,900 380 * DG FastChannel Inc. 11,767 379 * Amkor Technology Inc. 55,586 375 * Rogers Corp. 8,300 374 * Insight Enterprises Inc. 21,798 371 * Silicon Graphics International Corp. 17,300 370 *,^ Power-One Inc. 42,057 368 * Lattice Semiconductor Corp. 61,453 363 * CSG Systems International Inc. 18,149 362 * GT Solar International Inc. 33,600 358 Comtech Telecommunications Corp. 13,150 357 * Tyler Technologies Inc. 15,000 356 * Applied Micro Circuits Corp. 34,165 355 * Manhattan Associates Inc. 10,800 353 * Infinera Corp. 42,040 353 * STEC Inc. 17,447 351 * Netscout Systems Inc. 12,800 350 * Constant Contact Inc. 9,831 343 * OSI Systems Inc. 9,008 338 * Loral Space & Communications Inc. 4,300 333 * Silicon Image Inc. 37,171 333 Forrester Research Inc. 8,691 333 * Brightpoint Inc. 30,603 332 Black Box Corp. 9,300 327 * Ancestry.com Inc. 9,152 324 * Hypercom Corp. 26,900 324 * ATMI Inc. 17,116 323 Opnet Technologies Inc. 8,148 318 * FARO Technologies Inc. 7,900 316 * Electronics for Imaging Inc. 21,386 315 iGate Corp. 16,693 313 Micrel Inc. 23,235 313 * SunPower Corp. Class B 18,694 312 * Ixia 19,449 309 * TeleTech Holdings Inc. 15,847 307 * LivePerson Inc. 23,600 298 * Quantum Corp. 114,700 289 MTS Systems Corp. 6,320 288 * Electro Scientific Industries Inc. 16,383 284 * Zoran Corp. 26,922 280 * Sourcefire Inc. 9,800 270 * SYNNEX Corp. 8,200 268 * Bottomline Technologies Inc. 10,400 261 * Newport Corp. 14,660 261 * Kenexa Corp. 9,473 261 * Mercury Computer Systems Inc. 12,300 260 * RightNow Technologies Inc. 8,200 257 * Epicor Software Corp. 23,082 256 * Accelrys Inc. 31,850 255 * Standard Microsystems Corp. 10,200 252 * SolarWinds Inc. 10,700 251 * Intermec Inc. 23,024 248 Molex Inc. Class A 12,000 248 * Oclaro Inc. 21,545 248 * LTX-Credence Corp. 26,512 242 * Advanced Energy Industries Inc. 14,600 239 * Powerwave Technologies Inc. 52,792 238 * FormFactor Inc. 23,000 237 * Volterra Semiconductor Corp. 9,500 236 Heartland Payment Systems Inc. 13,436 236 * Radiant Systems Inc. 13,250 235 * Cardtronics Inc. 11,381 232 Sycamore Networks Inc. 9,251 226 * Tekelec 27,811 226 * Verint Systems Inc. 6,275 225 Pegasystems Inc. 5,900 224 * Entropic Communications Inc. 26,100 221 * Ultratech Inc. 7,500 220 Park Electrochemical Corp. 6,832 220 CTS Corp. 20,400 220 * Kulicke & Soffa Industries Inc. 23,434 219 * Ceva Inc. 8,185 219 VirnetX Holding Corp. 10,900 217 * Limelight Networks Inc. 29,749 213 * comScore Inc. 7,200 212 EPIQ Systems Inc. 14,753 212 NIC Inc. 17,000 212 * Interactive Intelligence Inc. 5,461 211 * VASCO Data Security International Inc. 15,200 209 * Oplink Communications Inc. 10,683 208 * Move Inc. 86,901 208 United Online Inc. 32,438 205 * IXYS Corp. 14,993 201 Methode Electronics Inc. 16,549 200 Electro Rent Corp. 11,391 196 * Monolithic Power Systems Inc. 13,515 192 * LogMeIn Inc. 4,500 190 * Extreme Networks 53,959 189 * S1 Corp. 28,062 187 * Echelon Corp. 18,300 185 * NetSuite Inc. 6,300 183 * Infospace Inc. 21,148 183 * QuinStreet Inc. 8,026 182 * PROS Holdings Inc. 12,500 182 * RealNetworks Inc. 48,479 180 * Imation Corp. 15,978 178 Daktronics Inc. 16,518 178 * Gerber Scientific Inc. 18,800 176 * Dice Holdings Inc. 11,600 175 * MIPS Technologies Inc. Class A 16,646 175 * Rubicon Technology Inc. 6,300 174 * Magma Design Automation Inc. 25,500 174 * UTStarcom Inc. 71,921 169 * SS&C Technologies Holdings Inc. 8,200 167 * Perficient Inc. 13,822 166 * TNS Inc. 10,600 165 * Vocus Inc. 6,132 159 Cohu Inc. 10,313 158 * SMART Modular Technologies WWH Inc. 20,058 156 * Internap Network Services Corp. 23,192 152 * Smith Micro Software Inc. 16,018 150 * Aviat Networks Inc. 28,777 149 * Nanometrics Inc. 8,204 148 * Cogo Group Inc. 18,200 147 * Sigma Designs Inc. 11,200 145 * support.com Inc. 27,817 144 * Westell Technologies Inc. Class A 41,100 144 ModusLink Global Solutions Inc. 26,004 142 * Integrated Silicon Solution Inc. 15,300 142 * Anadigics Inc. 31,576 141 * THQ Inc. 30,882 141 * Measurement Specialties Inc. 4,100 140 Keynote Systems Inc. 7,516 139 * Exar Corp. 22,971 138 * Multi-Fineline Electronix Inc. 4,900 138 * Ciber Inc. 20,126 135 * Anaren Inc. 6,685 134 * Super Micro Computer Inc. 8,100 130 * Kemet Corp. 8,620 128 * Maxwell Technologies Inc. 7,400 128 DDi Corp. 12,046 127 * Saba Software Inc. 12,878 126 * Knot Inc. 10,481 126 * Calix Inc. 6,200 126 * Net 1 UEPS Technologies Inc. 14,420 124 * Photronics Inc. 13,800 124 * Lionbridge Technologies Inc. 35,784 123 * FalconStor Software Inc. 26,858 122 * Emcore Corp. 46,977 121 * Fabrinet 5,900 119 Rimage Corp. 7,300 118 * Kopin Corp. 25,500 117 * KVH Industries Inc. 7,735 117 * Globecomm Systems Inc. 9,266 114 * LoopNet Inc. 8,037 114 * Mindspeed Technologies Inc. 13,249 112 * Integral Systems Inc. 9,196 112 * Ultra Clean Holdings 10,800 112 * Seachange International Inc. 11,679 111 * MoneyGram International Inc. 32,290 111 * DemandTec Inc. 8,392 110 * Zygo Corp. 7,521 110 * ShoreTel Inc. 13,014 107 * EMS Technologies Inc. 5,331 105 * Hackett Group Inc. 26,903 103 * Symmetricom Inc. 16,836 103 * Novatel Wireless Inc. 18,427 101 * Immersion Corp. 13,159 101 * China Security & Surveillance Technology Inc. 21,044 97 * X-Rite Inc. 20,406 97 Pulse Electronics Corp. 15,969 97 Bel Fuse Inc. Class A 4,000 96 * Dynamics Research Corp. 5,857 96 * PDF Solutions Inc. 14,369 96 *,^ Wave Systems Corp. Class A 29,376 92 * Digi International Inc. 8,700 92 * Web.com Group Inc. 6,285 92 * PC-Tel Inc. 11,702 90 * Conexant Systems Inc. 37,447 89 * Mattson Technology Inc. 36,402 89 * Monotype Imaging Holdings Inc. 6,100 88 * Dot Hill Systems Corp. 31,231 88 * Intevac Inc. 7,100 88 * Vishay Precision Group Inc. 5,618 88 * Axcelis Technologies Inc. 32,683 87 * Computer Task Group Inc. 6,500 86 * Pericom Semiconductor Corp. 8,250 86 Cass Information Systems Inc. 2,160 85 * Openwave Systems Inc. 39,175 84 * QuickLogic Corp. 17,008 83 * Global Cash Access Holdings Inc. 25,250 83 * PC Connection Inc. 9,314 83 * KIT Digital Inc. 6,800 82 * PC Mall Inc. 7,800 81 * Advanced Analogic Technologies Inc. 21,248 80 * Zix Corp. 21,700 80 * Cray Inc. 12,370 80 * Rudolph Technologies Inc. 7,292 80 Stamps.com Inc. 5,950 79 * Supertex Inc. 3,456 77 Marchex Inc. Class B 9,581 75 * Liquidity Services Inc. 4,200 75 * Travelzoo Inc. 1,100 73 * Online Resources Corp. 19,307 73 * ExlService Holdings Inc. 3,449 73 Ipass Inc. 46,609 73 * DSP Group Inc. 9,200 71 * Radisys Corp. 8,178 71 * Network Equipment Technologies Inc. 18,500 70 * MoSys Inc. 11,414 69 * ORBCOMM Inc. 20,565 68 * NVE Corp. 1,200 68 * Ness Technologies Inc. 10,314 66 * Opnext Inc. 26,100 63 * Trident Microsystems Inc. 52,100 60 * Actuate Corp. 10,776 56 * LRAD Corp. 19,570 55 * TeleCommunication Systems Inc. Class A 13,167 54 * Transwitch Corp. 11,898 54 Telular Corp. 7,232 52 Renaissance Learning Inc. 4,366 51 American Software Inc. Class A 6,941 51 * Energy Conversion Devices Inc. 22,606 51 * Agilysys Inc. 8,900 51 * Comverge Inc. 10,900 51 * Glu Mobile Inc. 11,200 48 * PLX Technology Inc. 12,809 47 * AXT Inc. 6,500 47 * Ramtron International Corp. 20,730 45 * iGO Inc. 15,927 45 * Tollgrade Communications Inc. 4,300 43 * Zhone Technologies Inc. 18,837 43 * Virtusa Corp. 2,300 43 * FSI International Inc. 9,808 43 * NCI Inc. Class A 1,700 41 * Superconductor Technologies Inc. 13,815 41 Imergent Inc. 6,000 40 QAD Inc. Class A 3,688 40 * StarTek Inc. 7,800 39 * Autobytel Inc. 27,010 39 * Rosetta Stone Inc. 2,900 38 * LoJack Corp. 7,969 37 * Newtek Business Services Inc. 22,635 37 * Transact Technologies Inc. 3,076 37 TheStreet.com Inc. 10,767 36 * Aware Inc. 10,000 36 * Research Frontiers Inc. 4,700 32 * Microvision Inc. 23,195 31 * Viasystems Group Inc. 1,108 30 * CalAmp Corp. 8,700 29 * LeCroy Corp. 2,100 28 * ID Systems Inc. 5,700 26 *,^ Evergreen Solar Inc. 19,219 26 * Spectrum Control Inc. 1,300 26 Bel Fuse Inc. Class B 1,156 25 * Edgewater Technology Inc. 7,915 25 * Amtech Systems Inc. 1,000 25 * Hutchinson Technology Inc. 8,600 24 * GTSI Corp. 5,149 24 * BigBand Networks Inc. 9,130 23 * Digimarc Corp. 800 23 * Presstek Inc. 10,531 22 * Planar Systems Inc. 7,423 20 * TeleNav Inc. 1,700 20 * Network Engines Inc. 9,800 20 * Reis Inc. 2,356 19 * Meru Networks Inc. 900 18 * Bsquare Corp. 2,425 17 Richardson Electronics Ltd. 1,300 17 * Concurrent Computer Corp. 2,620 17 * Pixelworks Inc. 4,533 16 * Callidus Software Inc. 2,300 16 * Datalink Corp. 2,405 15 * RAE Systems Inc. 8,200 15 * Lantronix Inc. 3,500 13 * China Information Technology Inc. 4,900 13 * Identive Group Inc. 4,700 12 * Looksmart Ltd. 6,700 11 Evolving Systems Inc. 1,477 11 * Echo Global Logistics Inc. 800 10 * PRGX Global Inc. 1,681 10 * AuthenTec Inc. 3,100 10 * Ditech Networks Inc. 6,780 10 QAD Inc. Class B 922 9 * GSE Systems Inc. 4,126 9 * Ikanos Communications Inc. 7,741 9 * Tier Technologies Inc. Class B 1,600 9 * Authentidate Holding Corp. 14,539 9 * WebMediaBrands Inc. 6,017 8 * Market Leader Inc. 3,100 8 * Management Network Group Inc. 3,023 7 * Wireless Telecom Group Inc. 5,909 6 * Performance Technologies Inc. 2,900 6 * Selectica Inc. 1,020 6 * Deltek Inc. 700 5 * EndWave Corp. 2,100 5 * GSI Technology Inc. 500 5 * Qualstar Corp. 2,400 4 * Vertro Inc. 1,080 4 * Parkervision Inc. 4,500 3 * Cinedigm Digital Cinema Corp. Class A 1,600 3 * Rainmaker Systems Inc. 2,180 3 * Intellicheck Mobilisa Inc. 1,297 1 Materials (2.5%) Freeport-McMoRan Copper & Gold Inc. 414,416 23,021 EI du Pont de Nemours & Co. 401,770 22,085 Dow Chemical Co. 511,342 19,303 Monsanto Co. 236,057 17,057 Praxair Inc. 134,847 13,700 Newmont Mining Corp. 217,360 11,864 Air Products & Chemicals Inc. 94,497 8,522 Alcoa Inc. 450,176 7,946 PPG Industries Inc. 71,765 6,833 Nucor Corp. 139,146 6,404 Cliffs Natural Resources Inc. 59,639 5,861 International Paper Co. 183,525 5,539 Mosaic Co. 68,874 5,424 Ecolab Inc. 102,483 5,229 CF Industries Holdings Inc. 31,371 4,291 Lubrizol Corp. 28,943 3,877 United States Steel Corp. 63,350 3,417 Sigma-Aldrich Corp. 53,693 3,417 Sherwin-Williams Co. 40,379 3,391 Eastman Chemical Co. 31,934 3,172 Walter Energy Inc. 23,415 3,171 Celanese Corp. Class A 68,569 3,042 * Crown Holdings Inc. 70,673 2,727 Allegheny Technologies Inc. 39,328 2,663 Ball Corp. 74,254 2,662 FMC Corp. 30,619 2,600 Vulcan Materials Co. 56,789 2,590 Airgas Inc. 35,284 2,344 MeadWestvaco Corp. 74,473 2,259 International Flavors & Fragrances Inc. 35,558 2,215 Albemarle Corp. 36,591 2,187 * Owens-Illinois Inc. 72,040 2,175 Ashland Inc. 33,252 1,921 Sealed Air Corp. 70,792 1,887 Reliance Steel & Aluminum Co. 31,541 1,822 Martin Marietta Materials Inc. 20,135 1,806 Domtar Corp. 18,901 1,735 Steel Dynamics Inc. 90,869 1,706 Nalco Holding Co. 61,101 1,669 Sonoco Products Co. 45,618 1,653 Valspar Corp. 41,177 1,610 Bemis Co. Inc. 48,310 1,585 Aptargroup Inc. 29,841 1,496 Huntsman Corp. 84,440 1,468 * Rockwood Holdings Inc. 28,378 1,397 * Coeur d'Alene Mines Corp. 39,880 1,387 * Solutia Inc. 54,019 1,372 RPM International Inc. 57,402 1,362 Compass Minerals International Inc. 14,480 1,354 Packaging Corp. of America 45,700 1,320 Cabot Corp. 27,513 1,274 * Allied Nevada Gold Corp. 35,400 1,256 * WR Grace & Co. 32,200 1,233 Scotts Miracle-Gro Co. Class A 20,765 1,201 Cytec Industries Inc. 21,737 1,182 Royal Gold Inc. 22,539 1,181 Rock-Tenn Co. Class A 16,383 1,136 Temple-Inland Inc. 45,124 1,056 * Hecla Mining Co. 114,788 1,042 * Stillwater Mining Co. 41,195 945 Commercial Metals Co. 51,101 883 NewMarket Corp. 5,520 873 Silgan Holdings Inc. 22,158 845 Carpenter Technology Corp. 19,400 829 Olin Corp. 35,858 822 Sensient Technologies Corp. 22,417 803 AK Steel Holding Corp. 49,017 773 * Titanium Metals Corp. 40,301 749 Greif Inc. Class A 11,100 726 * Intrepid Potash Inc. 19,834 691 Schnitzer Steel Industries Inc. 10,300 670 Globe Specialty Metals Inc. 28,824 656 * Ferro Corp. 38,776 643 * Louisiana-Pacific Corp. 58,456 614 PolyOne Corp. 41,870 595 Eagle Materials Inc. 19,124 579 Minerals Technologies Inc. 8,421 577 * Georgia Gulf Corp. 15,304 566 Worthington Industries Inc. 26,800 561 Balchem Corp. 14,237 534 * OM Group Inc. 14,189 518 HB Fuller Co. 22,600 485 Arch Chemicals Inc. 11,550 480 Texas Industries Inc. 10,600 479 Buckeye Technologies Inc. 17,100 466 * Century Aluminum Co. 22,900 428 * Clearwater Paper Corp. 5,225 425 * RTI International Metals Inc. 13,639 425 Schweitzer-Mauduit International Inc. 8,353 423 AMCOL International Corp. 11,600 417 Westlake Chemical Corp. 7,242 407 * Calgon Carbon Corp. 25,074 398 * Horsehead Holding Corp. 23,157 395 * Materion Corp. 9,100 371 Innophos Holdings Inc. 7,800 360 * US Gold Corp. 40,200 355 A Schulman Inc. 13,990 346 Koppers Holdings Inc. 7,900 337 PH Glatfelter Co. 24,200 322 Haynes International Inc. 5,495 305 Deltic Timber Corp. 4,500 301 * Kraton Performance Polymers Inc. 7,800 298 * Innospec Inc. 8,800 281 Kaiser Aluminum Corp. 5,628 277 * Graphic Packaging Holding Co. 49,359 268 *,^ Paramount Gold and Silver Corp. 61,200 237 * Zoltek Cos. Inc. 16,934 227 Zep Inc. 11,856 206 * LSB Industries Inc. 5,178 205 Stepan Co. 2,823 205 * AM Castle & Co. 10,173 192 * KapStone Paper and Packaging Corp. 11,146 191 Wausau Paper Corp. 23,926 183 * Omnova Solutions Inc. 22,741 179 Boise Inc. 18,977 174 * STR Holdings Inc. 8,855 170 * Mercer International Inc. 12,482 169 * General Moly Inc. 29,329 158 Neenah Paper Inc. 7,004 154 * Spartech Corp. 18,106 131 Olympic Steel Inc. 3,900 128 Quaker Chemical Corp. 3,000 121 * Flotek Industries Inc. 12,600 106 * Headwaters Inc. 17,200 101 * Capital Gold Corp. 15,000 96 * Noranda Aluminum Holding Corp. 6,000 96 Myers Industries Inc. 9,661 96 * US Energy Corp. Wyoming 14,923 93 * Senomyx Inc. 15,083 91 Hawkins Inc. 2,200 90 * TPC Group Inc. 2,985 86 * Landec Corp. 12,600 82 * Graham Packaging Co. Inc. 4,400 77 American Vanguard Corp. 7,166 62 * Puda Coal Inc. 4,700 58 * Golden Minerals Co. 2,600 57 *,^ Yongye International Inc. 9,059 56 * Ampal American Israel Class A 25,844 46 * Verso Paper Corp. 8,400 45 * Universal Stainless & Alloy 1,000 34 * Penford Corp. 5,215 32 * AEP Industries Inc. 1,000 30 * Metals USA Holdings Corp. 1,400 23 * Gulf Resources Inc. 3,300 20 * ShengdaTech Inc. 4,715 17 *,^ China Green Agriculture Inc. 2,053 14 * Nanophase Technologies Corp. 9,100 13 * United States Lime & Minerals Inc. 162 7 * China Agritech Inc. 600 4 * SinoCoking Coal and Coke Chemical Industries Inc. 100 1 Telecommunication Services (1.6%) AT&T Inc. 2,601,338 79,601 Verizon Communications Inc. 1,243,942 47,942 * American Tower Corp. Class A 175,934 9,117 CenturyLink Inc. 148,928 6,188 * Sprint Nextel Corp. 1,300,208 6,033 * Crown Castle International Corp. 128,467 5,466 Qwest Communications International Inc. 692,009 4,726 Frontier Communications Corp. 437,564 3,597 * NII Holdings Inc. 75,018 3,126 Windstream Corp. 214,072 2,755 * SBA Communications Corp. Class A 48,300 1,917 * MetroPCS Communications Inc. 109,251 1,774 * tw telecom inc Class A 64,054 1,230 * Level 3 Communications Inc. 737,171 1,084 Telephone & Data Systems Inc. 16,163 545 Telephone & Data Systems Inc. 17,799 525 * United States Cellular Corp. 9,149 471 * Leap Wireless International Inc. 28,924 448 AboveNet Inc. 5,760 374 * Clearwire Corp. Class A 64,296 359 * Cincinnati Bell Inc. 107,540 288 NTELOS Holdings Corp. 15,531 286 * Vonage Holdings Corp. 57,100 260 * Cogent Communications Group Inc. 17,360 248 IDT Corp. Class B 7,866 212 * Premiere Global Services Inc. 27,209 207 Shenandoah Telecommunications Co. 11,140 201 Atlantic Tele-Network Inc. 5,185 193 * Hughes Communications Inc. 3,193 191 * General Communication Inc. Class A 17,046 186 Alaska Communications Systems Group Inc. 17,100 182 * PAETEC Holding Corp. 53,124 177 Consolidated Communications Holdings Inc. 9,436 177 * Neutral Tandem Inc. 10,900 161 * Global Crossing Ltd. 10,900 152 * ICO Global Communications Holdings Ltd. 55,650 149 USA Mobility Inc. 8,600 125 * Cbeyond Inc. 9,473 111 * SureWest Communications 6,700 96 HickoryTech Corp. 10,322 94 * Iridium Communications Inc. 11,600 92 * 8x8 Inc. 27,550 77 * Globalstar Inc. 24,500 31 * FiberTower Corp. 9,204 18 Utilities (2.0%) Southern Co. 365,566 13,932 Exelon Corp. 291,073 12,004 Dominion Resources Inc. 255,946 11,441 Duke Energy Corp. 583,353 10,588 NextEra Energy Inc. 173,862 9,583 PG&E Corp. 172,857 7,637 American Electric Power Co. Inc. 211,651 7,437 Public Service Enterprise Group Inc. 223,210 7,033 FirstEnergy Corp. 184,287 6,835 Consolidated Edison Inc. 128,275 6,506 Progress Energy Inc. 129,115 5,957 PPL Corp. 213,464 5,401 Sempra Energy 100,495 5,376 Entergy Corp. 79,714 5,358 Edison International 136,410 4,991 Xcel Energy Inc. 202,652 4,841 * AES Corp. 296,117 3,849 DTE Energy Co. 74,642 3,654 Wisconsin Energy Corp. 103,276 3,150 CenterPoint Energy Inc. 176,974 3,108 Oneok Inc. 44,694 2,989 Ameren Corp. 105,671 2,966 Northeast Utilities 77,995 2,699 Constellation Energy Group Inc. 84,154 2,620 * Calpine Corp. 157,513 2,500 * NRG Energy Inc. 110,402 2,378 NiSource Inc. 123,079 2,361 National Fuel Gas Co. 30,843 2,282 American Water Works Co. Inc. 77,560 2,176 OGE Energy Corp. 42,981 2,173 CMS Energy Corp. 108,652 2,134 NSTAR 45,898 2,124 SCANA Corp. 53,199 2,094 Pinnacle West Capital Corp. 48,077 2,057 Alliant Energy Corp. 49,238 1,917 Energen Corp. 30,062 1,897 Pepco Holdings Inc. 98,864 1,844 MDU Resources Group Inc. 78,922 1,813 Integrys Energy Group Inc. 34,571 1,746 TECO Energy Inc. 90,074 1,690 UGI Corp. 49,000 1,612 ITC Holdings Corp. 22,463 1,570 NV Energy Inc. 103,869 1,547 DPL Inc. 52,627 1,442 Aqua America Inc. 60,699 1,389 Westar Energy Inc. 52,514 1,387 AGL Resources Inc. 34,479 1,374 Atmos Energy Corp. 40,136 1,369 Questar Corp. 77,408 1,351 * GenOn Energy Inc. 339,425 1,293 Great Plains Energy Inc. 60,165 1,204 Nicor Inc. 20,144 1,082 Hawaiian Electric Industries Inc. 41,569 1,031 Piedmont Natural Gas Co. Inc. 32,100 974 Vectren Corp. 34,184 930 Cleco Corp. 27,091 929 WGL Holdings Inc. 22,924 894 IDACORP Inc. 21,750 829 Southwest Gas Corp. 20,627 804 Portland General Electric Co. 33,300 792 New Jersey Resources Corp. 18,401 790 South Jersey Industries Inc. 13,200 739 UIL Holdings Corp. 22,833 697 Unisource Energy Corp. 16,500 596 PNM Resources Inc. 39,923 596 Avista Corp. 25,186 583 * El Paso Electric Co. 18,821 572 Allete Inc. 14,575 568 Black Hills Corp. 16,430 549 Northwest Natural Gas Co. 11,850 547 NorthWestern Corp. 16,783 508 MGE Energy Inc. 10,795 437 Laclede Group Inc. 10,100 385 CH Energy Group Inc. 7,600 384 Otter Tail Corp. 16,268 370 Empire District Electric Co. 16,900 368 California Water Service Group 9,613 357 American States Water Co. 9,057 325 * Dynegy Inc. Class A 46,560 265 Ormat Technologies Inc. 9,113 231 SJW Corp. 6,500 150 Middlesex Water Co. 7,966 145 Connecticut Water Service Inc. 5,347 141 Chesapeake Utilities Corp. 2,475 103 Central Vermont Public Service Corp. 4,130 96 York Water Co. 4,641 81 * Cadiz Inc. 5,495 67 Unitil Corp. 2,700 64 Consolidated Water Co. Ltd. 3,754 41 * Synthesis Energy Systems Inc. 4,797 14 Artesian Resources Corp. Class A 500 10 RGC Resources Inc. 99 3 * China Natural Gas Inc. 331 2 Total Common Stocks (Cost $4,283,685) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (28.1%) U.S. Government Securities (14.3%) United States Treasury Note/Bond 1.000% 9/30/11 750 753 United States Treasury Note/Bond 4.500% 11/30/11 500 514 United States Treasury Note/Bond 4.625% 12/31/11 225 232 United States Treasury Note/Bond 0.875% 1/31/12 100 100 United States Treasury Note/Bond 4.750% 1/31/12 825 856 United States Treasury Note/Bond 0.875% 2/29/12 29,650 29,807 United States Treasury Note/Bond 4.625% 2/29/12 500 520 United States Treasury Note/Bond 1.000% 3/31/12 11,325 11,401 United States Treasury Note/Bond 4.500% 3/31/12 800 833 United States Treasury Note/Bond 1.375% 4/15/12 16,175 16,347 United States Treasury Note/Bond 1.000% 4/30/12 1,350 1,359 United States Treasury Note/Bond 4.500% 4/30/12 1,200 1,254 United States Treasury Note/Bond 1.375% 5/15/12 18,075 18,273 United States Treasury Note/Bond 0.750% 5/31/12 37,300 37,451 United States Treasury Note/Bond 4.750% 5/31/12 100 105 United States Treasury Note/Bond 1.875% 6/15/12 10,225 10,404 United States Treasury Note/Bond 0.625% 6/30/12 350 351 United States Treasury Note/Bond 4.875% 6/30/12 475 501 United States Treasury Note/Bond 0.625% 7/31/12 34,450 34,520 United States Treasury Note/Bond 1.750% 8/15/12 13,690 13,923 United States Treasury Note/Bond 1.375% 9/15/12 11,300 11,433 United States Treasury Note/Bond 0.375% 9/30/12 18,020 17,966 United States Treasury Note/Bond 4.250% 9/30/12 10,650 11,232 United States Treasury Note/Bond 1.375% 10/15/12 25 25 United States Treasury Note/Bond 1.375% 11/15/12 19,140 19,364 United States Treasury Note/Bond 4.000% 11/15/12 725 764 United States Treasury Note/Bond 0.500% 11/30/12 75 75 United States Treasury Note/Bond 1.125% 12/15/12 14,600 14,705 United States Treasury Note/Bond 0.625% 12/31/12 1,470 1,468 United States Treasury Note/Bond 1.375% 1/15/13 54,000 54,599 United States Treasury Note/Bond 1.375% 2/15/13 8,100 8,191 United States Treasury Note/Bond 0.625% 2/28/13 125 125 United States Treasury Note/Bond 2.750% 2/28/13 1,200 1,245 United States Treasury Note/Bond 1.375% 3/15/13 8,875 8,971 United States Treasury Note/Bond 0.750% 3/31/13 1,100 1,098 United States Treasury Note/Bond 1.750% 4/15/13 26,575 27,053 United States Treasury Note/Bond 1.375% 5/15/13 47,675 48,159 United States Treasury Note/Bond 3.500% 5/31/13 1,250 1,320 United States Treasury Note/Bond 1.125% 6/15/13 9,100 9,137 United States Treasury Note/Bond 3.375% 6/30/13 475 501 United States Treasury Note/Bond 1.000% 7/15/13 250 250 United States Treasury Note/Bond 0.750% 8/15/13 43,250 43,000 United States Treasury Note/Bond 4.250% 8/15/13 8,050 8,665 United States Treasury Note/Bond 3.125% 8/31/13 300 315 United States Treasury Note/Bond 0.750% 9/15/13 780 774 United States Treasury Note/Bond 3.125% 9/30/13 2,735 2,875 United States Treasury Note/Bond 0.500% 10/15/13 15,975 15,743 United States Treasury Note/Bond 2.750% 10/31/13 8,183 8,528 United States Treasury Note/Bond 4.250% 11/15/13 1,735 1,878 United States Treasury Note/Bond 2.000% 11/30/13 5,075 5,188 United States Treasury Note/Bond 0.750% 12/15/13 26,790 26,497 United States Treasury Note/Bond 1.000% 1/15/14 10,100 10,042 United States Treasury Note/Bond 1.750% 1/31/14 6,000 6,089 United States Treasury Note/Bond 1.250% 2/15/14 61,500 61,490 United States Treasury Note/Bond 4.000% 2/15/14 5 5 United States Treasury Note/Bond 1.875% 2/28/14 2,750 2,799 United States Treasury Note/Bond 1.250% 3/15/14 5,400 5,393 United States Treasury Note/Bond 1.750% 3/31/14 11,375 11,528 United States Treasury Note/Bond 1.875% 4/30/14 8,200 8,335 United States Treasury Note/Bond 4.750% 5/15/14 850 940 United States Treasury Note/Bond 2.250% 5/31/14 400 411 United States Treasury Note/Bond 2.625% 6/30/14 7,425 7,709 United States Treasury Note/Bond 2.625% 7/31/14 1,850 1,920 United States Treasury Note/Bond 4.250% 8/15/14 15,900 17,368 United States Treasury Note/Bond 2.375% 8/31/14 25,150 25,869 United States Treasury Note/Bond 2.375% 9/30/14 7,200 7,401 United States Treasury Note/Bond 2.375% 10/31/14 5,500 5,649 United States Treasury Note/Bond 4.250% 11/15/14 1,960 2,145 United States Treasury Note/Bond 2.125% 11/30/14 25,800 26,235 United States Treasury Note/Bond 2.625% 12/31/14 1,835 1,898 United States Treasury Note/Bond 2.250% 1/31/15 3,500 3,569 United States Treasury Note/Bond 4.000% 2/15/15 150 163 United States Treasury Note/Bond 11.250% 2/15/15 3,175 4,313 United States Treasury Note/Bond 2.375% 2/28/15 250 256 United States Treasury Note/Bond 2.500% 3/31/15 25 26 United States Treasury Note/Bond 2.125% 5/31/15 300 303 United States Treasury Note/Bond 10.625% 8/15/15 1,215 1,660 United States Treasury Note/Bond 1.250% 9/30/15 10 10 United States Treasury Note/Bond 4.500% 11/15/15 300 332 United States Treasury Note/Bond 9.875% 11/15/15 400 539 United States Treasury Note/Bond 1.375% 11/30/15 150 145 United States Treasury Note/Bond 2.125% 12/31/15 755 754 United States Treasury Note/Bond 4.500% 2/15/16 750 831 United States Treasury Note/Bond 2.125% 2/29/16 5,125 5,102 United States Treasury Note/Bond 2.625% 2/29/16 6,150 6,266 United States Treasury Note/Bond 2.250% 3/31/16 50 50 United States Treasury Note/Bond 2.375% 3/31/16 6,500 6,537 United States Treasury Note/Bond 5.125% 5/15/16 14,675 16,700 United States Treasury Note/Bond 7.250% 5/15/16 9,065 11,253 United States Treasury Note/Bond 3.250% 5/31/16 18,550 19,402 United States Treasury Note/Bond 3.250% 6/30/16 2,750 2,873 United States Treasury Note/Bond 3.000% 8/31/16 36,475 37,558 United States Treasury Note/Bond 3.000% 9/30/16 10,850 11,162 United States Treasury Note/Bond 3.125% 10/31/16 6,600 6,823 United States Treasury Note/Bond 7.500% 11/15/16 4,725 5,979 United States Treasury Note/Bond 2.750% 11/30/16 37,000 37,468 United States Treasury Note/Bond 3.250% 12/31/16 18,900 19,618 United States Treasury Note/Bond 3.125% 1/31/17 27,720 28,565 United States Treasury Note/Bond 4.625% 2/15/17 200 223 United States Treasury Note/Bond 3.000% 2/28/17 6,525 6,667 United States Treasury Note/Bond 3.250% 3/31/17 31,900 33,016 United States Treasury Note/Bond 3.125% 4/30/17 42,100 43,218 United States Treasury Note/Bond 4.500% 5/15/17 27,750 30,681 United States Treasury Note/Bond 8.750% 5/15/17 16,050 21,660 United States Treasury Note/Bond 2.500% 6/30/17 20,100 19,861 United States Treasury Note/Bond 2.375% 7/31/17 16,600 16,250 United States Treasury Note/Bond 4.750% 8/15/17 1,900 2,127 United States Treasury Note/Bond 8.875% 8/15/17 7,000 9,553 United States Treasury Note/Bond 1.875% 9/30/17 50 47 United States Treasury Note/Bond 4.250% 11/15/17 575 626 United States Treasury Note/Bond 2.750% 12/31/17 16,000 15,905 United States Treasury Note/Bond 3.500% 2/15/18 750 780 United States Treasury Note/Bond 2.875% 3/31/18 5,000 4,987 United States Treasury Note/Bond 4.000% 8/15/18 11,500 12,289 United States Treasury Note/Bond 3.750% 11/15/18 805 845 United States Treasury Note/Bond 2.750% 2/15/19 100 98 United States Treasury Note/Bond 8.875% 2/15/19 4,350 6,151 United States Treasury Note/Bond 3.125% 5/15/19 2,375 2,371 United States Treasury Note/Bond 3.625% 8/15/19 41,050 42,378 United States Treasury Note/Bond 3.375% 11/15/19 37,447 37,810 United States Treasury Note/Bond 3.625% 2/15/20 5,770 5,919 United States Treasury Note/Bond 3.500% 5/15/20 4,510 4,564 United States Treasury Note/Bond 8.750% 8/15/20 8,150 11,728 United States Treasury Note/Bond 2.625% 11/15/20 723 674 United States Treasury Note/Bond 3.625% 2/15/21 29,890 30,278 United States Treasury Note/Bond 7.875% 2/15/21 19,400 26,693 United States Treasury Note/Bond 8.125% 5/15/21 490 686 United States Treasury Note/Bond 8.125% 8/15/21 4,200 5,896 United States Treasury Note/Bond 8.000% 11/15/21 770 1,074 United States Treasury Note/Bond 7.125% 2/15/23 5,600 7,419 United States Treasury Note/Bond 6.250% 8/15/23 24,000 29,775 United States Treasury Note/Bond 6.875% 8/15/25 5,325 7,003 United States Treasury Note/Bond 6.000% 2/15/26 550 669 United States Treasury Note/Bond 6.750% 8/15/26 320 418 United States Treasury Note/Bond 6.125% 11/15/27 550 679 United States Treasury Note/Bond 5.500% 8/15/28 21,085 24,396 United States Treasury Note/Bond 5.250% 11/15/28 75 84 United States Treasury Note/Bond 5.250% 2/15/29 550 619 United States Treasury Note/Bond 6.125% 8/15/29 3,495 4,334 United States Treasury Note/Bond 6.250% 5/15/30 6,530 8,225 United States Treasury Note/Bond 4.500% 2/15/36 2,720 2,744 United States Treasury Note/Bond 4.750% 2/15/37 3,275 3,424 United States Treasury Note/Bond 5.000% 5/15/37 7,325 7,951 United States Treasury Note/Bond 4.375% 2/15/38 13,110 12,887 United States Treasury Note/Bond 3.500% 2/15/39 3,025 2,534 United States Treasury Note/Bond 4.250% 5/15/39 8,350 8,003 United States Treasury Note/Bond 4.500% 8/15/39 25,549 25,525 United States Treasury Note/Bond 4.375% 11/15/39 24,486 23,935 United States Treasury Note/Bond 4.625% 2/15/40 17,760 18,096 United States Treasury Note/Bond 4.375% 5/15/40 1,200 1,172 United States Treasury Note/Bond 3.875% 8/15/40 7,870 7,036 United States Treasury Note/Bond 4.250% 11/15/40 17,305 16,532 United States Treasury Note/Bond 4.750% 2/15/41 2,900 3,012 Agency Bonds and Notes (2.6%) 2 Ally Financial Inc. 1.750% 10/30/12 700 711 2 Ally Financial Inc. 2.200% 12/19/12 850 870 2 Bank of America Corp. 2.100% 4/30/12 2,650 2,699 2 Bank of America Corp. 3.125% 6/15/12 1,375 1,418 2 Bank of America Corp. 2.375% 6/22/12 225 230 2 Citibank NA 1.875% 5/7/12 1,475 1,497 2 Citibank NA 1.750% 12/28/12 1,100 1,117 2 Citigroup Funding Inc. 2.125% 7/12/12 600 612 2 Citigroup Funding Inc. 1.875% 10/22/12 931 947 2 Citigroup Funding Inc. 2.250% 12/10/12 250 256 2 Citigroup Inc. 2.125% 4/30/12 2,400 2,442 Egypt Government AID Bonds 4.450% 9/15/15 1,400 1,521 3 Federal Agricultural Mortgage Corp. 1.250% 12/6/13 225 223 3 Federal Agricultural Mortgage Corp. 2.125% 9/15/15 125 124 3 Federal Farm Credit Bank 2.125% 6/18/12 750 765 3 Federal Farm Credit Bank 4.500% 10/17/12 700 741 3 Federal Farm Credit Bank 1.875% 12/7/12 475 484 3 Federal Farm Credit Bank 1.750% 2/21/13 450 457 3 Federal Farm Credit Bank 1.375% 6/25/13 390 393 3 Federal Farm Credit Bank 1.125% 2/27/14 700 695 3 Federal Farm Credit Bank 2.625% 4/17/14 1,000 1,034 3 Federal Farm Credit Bank 3.000% 9/22/14 600 626 3 Federal Farm Credit Bank 1.500% 11/16/15 350 338 3 Federal Farm Credit Bank 5.125% 8/25/16 925 1,040 3 Federal Farm Credit Bank 4.875% 1/17/17 850 944 3 Federal Home Loan Bank of Chicago 5.625% 6/13/16 300 326 3 Federal Home Loan Banks 2.250% 4/13/12 8,000 8,156 3 Federal Home Loan Banks 1.125% 5/18/12 5,900 5,948 3 Federal Home Loan Banks 1.375% 6/8/12 3,950 3,994 3 Federal Home Loan Banks 1.875% 6/20/12 800 814 3 Federal Home Loan Banks 0.875% 8/22/12 200 201 3 Federal Home Loan Banks 1.750% 8/22/12 325 330 3 Federal Home Loan Banks 1.625% 9/26/12 2,500 2,536 3 Federal Home Loan Banks 1.500% 1/16/13 600 607 3 Federal Home Loan Banks 3.375% 2/27/13 850 890 3 Federal Home Loan Banks 1.625% 3/20/13 200 203 3 Federal Home Loan Banks 1.000% 3/27/13 2,200 2,204 3 Federal Home Loan Banks 5.375% 6/14/13 250 273 3 Federal Home Loan Banks 1.875% 6/21/13 2,855 2,908 3 Federal Home Loan Banks 5.125% 8/14/13 1,115 1,220 3 Federal Home Loan Banks 4.000% 9/6/13 2,925 3,125 3 Federal Home Loan Banks 5.250% 9/13/13 1,800 1,975 3 Federal Home Loan Banks 4.500% 9/16/13 1,475 1,594 3 Federal Home Loan Banks 3.625% 10/18/13 4,200 4,452 3 Federal Home Loan Banks 3.125% 12/13/13 3,750 3,925 3 Federal Home Loan Banks 0.875% 12/27/13 8,000 7,908 3 Federal Home Loan Banks 2.500% 6/13/14 200 206 3 Federal Home Loan Banks 5.500% 8/13/14 400 451 3 Federal Home Loan Banks 4.500% 11/14/14 200 218 3 Federal Home Loan Banks 2.750% 12/12/14 125 129 3 Federal Home Loan Banks 5.125% 10/19/16 1,225 1,373 3 Federal Home Loan Banks 4.750% 12/16/16 875 968 3 Federal Home Loan Banks 4.875% 5/17/17 900 1,002 3 Federal Home Loan Banks 5.000% 11/17/17 2,350 2,632 3 Federal Home Loan Banks 5.375% 8/15/18 225 254 3 Federal Home Loan Banks 4.125% 3/13/20 450 463 3 Federal Home Loan Banks 5.250% 12/11/20 1,000 1,113 3 Federal Home Loan Banks 5.625% 6/11/21 1,100 1,253 3 Federal Home Loan Banks 5.500% 7/15/36 500 547 3 Federal Home Loan Mortgage Corp. 1.750% 6/15/12 1,700 1,727 3 Federal Home Loan Mortgage Corp. 5.125% 7/15/12 900 953 3 Federal Home Loan Mortgage Corp. 5.500% 8/20/12 8,000 8,539 3 Federal Home Loan Mortgage Corp. 1.000% 8/28/12 250 251 3 Federal Home Loan Mortgage Corp. 2.125% 9/21/12 500 511 3 Federal Home Loan Mortgage Corp. 4.625% 10/25/12 5,425 5,758 3 Federal Home Loan Mortgage Corp. 0.375% 11/30/12 900 895 3 Federal Home Loan Mortgage Corp. 4.125% 12/21/12 1,325 1,401 3 Federal Home Loan Mortgage Corp. 0.625% 12/28/12 7,025 7,009 3 Federal Home Loan Mortgage Corp. 0.750% 12/28/12 1,000 999 3 Federal Home Loan Mortgage Corp. 1.375% 1/9/13 2,825 2,855 3 Federal Home Loan Mortgage Corp. 0.750% 3/28/13 1,500 1,496 3 Federal Home Loan Mortgage Corp. 3.750% 6/28/13 760 805 3 Federal Home Loan Mortgage Corp. 4.500% 7/15/13 10,325 11,124 3 Federal Home Loan Mortgage Corp. 4.125% 9/27/13 3,525 3,782 3 Federal Home Loan Mortgage Corp. 4.500% 1/15/14 2,600 2,824 3 Federal Home Loan Mortgage Corp. 1.375% 2/25/14 7,500 7,494 3 Federal Home Loan Mortgage Corp. 2.500% 4/23/14 1,250 1,288 3 Federal Home Loan Mortgage Corp. 5.000% 7/15/14 1,600 1,773 3 Federal Home Loan Mortgage Corp. 3.000% 7/28/14 2,275 2,377 3 Federal Home Loan Mortgage Corp. 4.375% 7/17/15 4,000 4,369 3 Federal Home Loan Mortgage Corp. 1.750% 9/10/15 1,000 981 3 Federal Home Loan Mortgage Corp. 4.750% 1/19/16 650 720 3 Federal Home Loan Mortgage Corp. 5.250% 4/18/16 3,000 3,392 3 Federal Home Loan Mortgage Corp. 5.500% 7/18/16 1,100 1,258 3 Federal Home Loan Mortgage Corp. 5.125% 10/18/16 300 337 3 Federal Home Loan Mortgage Corp. 5.500% 8/23/17 1,300 1,490 3 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 2,800 3,150 3 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 1,500 1,664 3 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 3,225 3,315 3 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 850 1,074 3 Federal National Mortgage Assn. 1.000% 4/4/12 1,500 1,510 3 Federal National Mortgage Assn. 1.875% 4/20/12 6,100 6,196 3 Federal National Mortgage Assn. 4.875% 5/18/12 2,225 2,337 3 Federal National Mortgage Assn. 1.250% 6/22/12 130 131 3 Federal National Mortgage Assn. 1.125% 7/30/12 300 302 3 Federal National Mortgage Assn. 1.750% 8/10/12 14,000 14,220 3 Federal National Mortgage Assn. 4.375% 9/15/12 1,750 1,844 3 Federal National Mortgage Assn. 0.375% 12/28/12 575 571 3 Federal National Mortgage Assn. 3.625% 2/12/13 3,550 3,730 3 Federal National Mortgage Assn. 4.750% 2/21/13 1,275 1,366 3 Federal National Mortgage Assn. 0.750% 2/26/13 1,650 1,647 3 Federal National Mortgage Assn. 4.625% 5/1/13 700 749 3 Federal National Mortgage Assn. 1.750% 5/7/13 650 661 3 Federal National Mortgage Assn. 1.250% 8/20/13 500 502 3 Federal National Mortgage Assn. 0.750% 12/18/13 1,400 1,379 3 Federal National Mortgage Assn. 5.125% 1/2/14 975 1,065 3 Federal National Mortgage Assn. 2.750% 2/5/14 1,100 1,142 3 Federal National Mortgage Assn. 1.250% 2/27/14 5,000 4,974 3 Federal National Mortgage Assn. 2.750% 3/13/14 1,125 1,168 3 Federal National Mortgage Assn. 4.125% 4/15/14 2,250 2,426 3 Federal National Mortgage Assn. 2.500% 5/15/14 3,575 3,682 3 Federal National Mortgage Assn. 3.000% 9/16/14 2,100 2,191 3 Federal National Mortgage Assn. 4.625% 10/15/14 2,925 3,213 3 Federal National Mortgage Assn. 2.625% 11/20/14 800 824 3 Federal National Mortgage Assn. 2.375% 7/28/15 1,000 1,011 3 Federal National Mortgage Assn. 1.625% 10/26/15 10,850 10,545 3 Federal National Mortgage Assn. 5.000% 3/15/16 2,150 2,406 3 Federal National Mortgage Assn. 2.375% 4/11/16 2,000 1,992 3 Federal National Mortgage Assn. 5.375% 7/15/16 3,000 3,412 3 Federal National Mortgage Assn. 5.250% 9/15/16 4,825 5,459 3 Federal National Mortgage Assn. 4.875% 12/15/16 1,125 1,251 3 Federal National Mortgage Assn. 5.000% 2/13/17 1,975 2,207 3 Federal National Mortgage Assn. 7.125% 1/15/30 1,000 1,316 3 Federal National Mortgage Assn. 7.250% 5/15/30 1,700 2,268 3 Federal National Mortgage Assn. 6.625% 11/15/30 915 1,150 3 Federal National Mortgage Assn. 5.625% 7/15/37 2,035 2,267 Financing Corp. Fico 9.800% 4/6/18 500 698 Financing Corp. Fico 9.650% 11/2/18 475 672 2 General Electric Capital Corp. 2.200% 6/8/12 1,775 1,810 2 General Electric Capital Corp. 2.125% 12/21/12 825 843 2 General Electric Capital Corp. 2.625% 12/28/12 675 696 2 Goldman Sachs Group Inc. 3.250% 6/15/12 1,350 1,394 Israel Government AID Bond 5.500% 9/18/23 500 562 Israel Government AID Bond 5.500% 12/4/23 375 422 Israel Government AID Bond 5.500% 4/26/24 925 1,041 2 JPMorgan Chase & Co. 2.200% 6/15/12 1,000 1,019 2 JPMorgan Chase & Co. 2.125% 6/22/12 700 714 2 JPMorgan Chase & Co. 2.125% 12/26/12 1,400 1,431 2 Morgan Stanley 1.950% 6/20/12 1,375 1,399 2 PNC Funding Corp. 2.300% 6/22/12 875 894 Private Export Funding Corp. 3.050% 10/15/14 150 155 Private Export Funding Corp. 2.250% 12/15/17 200 188 Private Export Funding Corp. 4.375% 3/15/19 350 372 Private Export Funding Corp. 4.300% 12/15/21 175 179 3 Tennessee Valley Authority 4.500% 4/1/18 450 486 3 Tennessee Valley Authority 3.875% 2/15/21 500 501 3 Tennessee Valley Authority 6.750% 11/1/25 100 125 3 Tennessee Valley Authority 7.125% 5/1/30 1,500 1,963 3 Tennessee Valley Authority 4.650% 6/15/35 500 485 3 Tennessee Valley Authority 5.500% 6/15/38 225 244 3 Tennessee Valley Authority 5.250% 9/15/39 425 445 3 Tennessee Valley Authority 5.375% 4/1/56 375 397 3 Tennessee Valley Authority 4.625% 9/15/60 175 161 4 US Central Federal Credit Union 1.900% 10/19/12 475 483 2 Wells Fargo & Co. 2.125% 6/15/12 425 433 4 Western Corporate Federal Credit Union 1.750% 11/2/12 250 253 Conventional Mortgage-Backed Securities (10.8%) 3,5 Fannie Mae Pool 3.500% 2/1/264/1/41 33,318 32,885 3,5 Fannie Mae Pool 4.000% 4/1/114/1/41 88,823 89,164 3,5 Fannie Mae Pool 4.500% 7/1/114/1/41 88,192 91,101 3,5 Fannie Mae Pool 5.000% 1/1/124/1/41 102,119 107,772 3,5 Fannie Mae Pool 5.500% 11/1/164/1/41 100,008 107,789 3,5 Fannie Mae Pool 6.000% 5/1/114/1/41 73,737 80,753 3,5 Fannie Mae Pool 6.500% 5/1/113/1/41 23,767 26,828 3,5 Fannie Mae Pool 7.000% 5/1/1111/1/37 5,460 6,233 3,5 Fannie Mae Pool 7.500% 7/1/1112/1/32 902 1,041 3,5 Fannie Mae Pool 8.000% 11/1/1111/1/30 133 156 3,5 Fannie Mae Pool 8.500% 11/1/189/1/30 102 116 3,5 Fannie Mae Pool 9.000% 1/1/218/1/26 32 38 3,5 Fannie Mae Pool 9.500% 5/1/162/1/25 8 8 3,5 Fannie Mae Pool 10.000% 1/1/208/1/21 1 1 3,5 Fannie Mae Pool 10.500% 8/1/20  1 3,5 Freddie Mac Gold Pool 3.500% 4/1/261/1/41 16,625 16,555 3,5 Freddie Mac Gold Pool 4.000% 2/1/124/1/41 58,655 58,952 3,5 Freddie Mac Gold Pool 4.500% 5/1/114/1/41 64,950 66,950 3,5 Freddie Mac Gold Pool 5.000% 10/1/114/1/41 70,441 74,208 3,5 Freddie Mac Gold Pool 5.500% 1/1/144/1/41 72,427 77,866 3,5 Freddie Mac Gold Pool 6.000% 5/1/114/1/41 46,866 51,275 3,5 Freddie Mac Gold Pool 6.500% 5/1/111/1/39 13,398 15,080 3,5 Freddie Mac Gold Pool 7.000% 10/1/1112/1/38 3,111 3,565 3,5 Freddie Mac Gold Pool 7.500% 5/1/111/1/32 397 460 3,5 Freddie Mac Gold Pool 8.000% 6/1/1210/1/31 439 506 3,5 Freddie Mac Gold Pool 8.500% 4/1/205/1/30 60 71 3,5 Freddie Mac Gold Pool 9.000% 10/1/214/1/30 42 49 3,5 Freddie Mac Gold Pool 9.500% 4/1/164/1/25 6 8 3,5 Freddie Mac Gold Pool 10.000% 3/1/174/1/25 7 8 3,5 Freddie Mac Non Gold Pool 8.500% 12/1/16 1 1 3,5 Freddie Mac Non Gold Pool 9.500% 9/1/19   5 Ginnie Mae I Pool 3.500% 1/15/414/1/41 2,075 1,980 5 Ginnie Mae I Pool 4.000% 8/15/394/1/41 19,779 19,799 5 Ginnie Mae I Pool 4.500% 8/15/185/1/41 42,387 43,837 5 Ginnie Mae I Pool 5.000% 1/15/188/15/40 38,734 41,286 5 Ginnie Mae I Pool 5.500% 3/15/158/1/40 23,588 25,728 5 Ginnie Mae I Pool 6.000% 12/15/134/1/41 14,426 15,990 5 Ginnie Mae I Pool 6.500% 6/15/118/15/34 2,925 3,348 5 Ginnie Mae I Pool 7.000% 11/15/118/15/32 1,871 2,165 5 Ginnie Mae I Pool 7.500% 12/15/113/15/32 503 584 5 Ginnie Mae I Pool 8.000% 3/15/223/15/32 345 401 5 Ginnie Mae I Pool 8.500% 3/15/177/15/30 39 46 5 Ginnie Mae I Pool 9.000% 6/15/162/15/30 63 73 5 Ginnie Mae I Pool 9.500% 10/15/191/15/25 4 4 5 Ginnie Mae I Pool 10.000% 3/15/19 1 1 5 Ginnie Mae II Pool 4.000% 12/20/404/1/41 14,532 14,561 5 Ginnie Mae II Pool 4.500% 11/20/354/1/41 39,063 40,228 5 Ginnie Mae II Pool 5.000% 1/20/354/1/41 34,373 36,514 5 Ginnie Mae II Pool 5.500% 4/20/364/1/41 13,487 14,639 5 Ginnie Mae II Pool 6.000% 3/20/3310/20/38 10,359 11,435 5 Ginnie Mae II Pool 6.500% 12/20/3512/20/37 3,665 4,154 5 Ginnie Mae II Pool 7.000% 4/20/38 86 99 Nonconventional Mortgage-Backed Securities (0.4%) 3,5 Fannie Mae Pool 2.085% 1/1/36 174 180 3,5 Fannie Mae Pool 2.323% 11/1/35 120 126 3,5 Fannie Mae Pool 2.447% 10/1/34 326 338 3,5 Fannie Mae Pool 2.458% 11/1/34 248 258 3,5 Fannie Mae Pool 2.478% 2/1/36 252 257 3,5 Fannie Mae Pool 2.559% 12/1/35 457 477 3,5 Fannie Mae Pool 2.562% 1/1/35 446 467 3,5 Fannie Mae Pool 2.575% 12/1/40 582 587 3,5 Fannie Mae Pool 2.582% 10/1/40 713 719 3,5 Fannie Mae Pool 2.640% 9/1/34 135 142 3,5 Fannie Mae Pool 2.685% 11/1/33 137 144 3,5 Fannie Mae Pool 2.875% 3/1/41 750 761 3,5 Fannie Mae Pool 2.962% 12/1/40 447 448 3,5 Fannie Mae Pool 3.070% 9/1/35 319 333 3,5 Fannie Mae Pool 3.100% 12/1/40 561 573 3,5 Fannie Mae Pool 3.153% 2/1/41 449 451 3,5 Fannie Mae Pool 3.197% 8/1/40 492 505 3,5 Fannie Mae Pool 3.202% 12/1/40 470 481 3,5 Fannie Mae Pool 3.223% 9/1/40 504 517 3,5 Fannie Mae Pool 3.258% 11/1/40 504 518 3,5 Fannie Mae Pool 3.259% 10/1/40 877 899 3,5 Fannie Mae Pool 3.292% 1/1/40 881 907 3,5 Fannie Mae Pool 3.391% 5/1/40 391 403 3,5 Fannie Mae Pool 3.530% 3/1/40 1,457 1,506 3,5 Fannie Mae Pool 3.542% 8/1/35 414 424 3,5 Fannie Mae Pool 4.269% 12/1/35 781 837 3,5 Fannie Mae Pool 4.541% 11/1/34 720 757 3,5 Fannie Mae Pool 4.614% 8/1/35 563 592 3,5 Fannie Mae Pool 4.627% 9/1/34 244 264 3,5 Fannie Mae Pool 4.797% 6/1/34 338 355 3,5 Fannie Mae Pool 4.845% 8/1/37 654 692 3,5 Fannie Mae Pool 5.032% 12/1/33 204 216 3,5 Fannie Mae Pool 5.072% 3/1/37 532 559 3,5 Fannie Mae Pool 5.123% 3/1/38 302 322 3,5 Fannie Mae Pool 5.381% 7/1/36 137 147 3,5 Fannie Mae Pool 5.438% 1/1/37 427 452 3,5 Fannie Mae Pool 5.632% 3/1/37 416 437 3,5 Fannie Mae Pool 5.668% 3/1/37 373 396 3,5 Fannie Mae Pool 5.677% 2/1/37 375 403 3,5 Fannie Mae Pool 5.706% 12/1/37 851 911 3,5 Fannie Mae Pool 5.721% 4/1/37 621 664 3,5 Fannie Mae Pool 5.725% 4/1/37 140 148 3,5 Fannie Mae Pool 5.828% 9/1/36 471 490 3,5 Fannie Mae Pool 5.887% 8/1/37 393 419 3,5 Fannie Mae Pool 5.918% 6/1/36 90 96 3,5 Fannie Mae Pool 5.933% 11/1/36 1,047 1,119 3,5 Fannie Mae Pool 6.320% 9/1/37 369 394 3,5 Freddie Mac Non Gold Pool 2.477% 1/1/35 32 33 3,5 Freddie Mac Non Gold Pool 2.489% 12/1/34 497 516 3,5 Freddie Mac Non Gold Pool 2.583% 12/1/34 211 217 3,5 Freddie Mac Non Gold Pool 2.652% 9/1/34 294 307 3,5 Freddie Mac Non Gold Pool 2.658% 12/1/40 868 877 3,5 Freddie Mac Non Gold Pool 2.699% 12/1/40 1,283 1,298 3,5 Freddie Mac Non Gold Pool 2.770% 3/1/36 469 490 3,5 Freddie Mac Non Gold Pool 2.789% 11/1/40 707 717 3,5 Freddie Mac Non Gold Pool 2.819% 1/1/41 598 596 3,5 Freddie Mac Non Gold Pool 2.990% 2/1/41 925 942 3,5 Freddie Mac Non Gold Pool 3.084% 3/1/41 500 510 3,5 Freddie Mac Non Gold Pool 3.154% 11/1/40 532 544 3,5 Freddie Mac Non Gold Pool 3.294% 6/1/40 607 623 3,5 Freddie Mac Non Gold Pool 3.333% 4/1/40 504 519 3,5 Freddie Mac Non Gold Pool 3.373% 5/1/40 377 388 3,5 Freddie Mac Non Gold Pool 3.433% 5/1/40 334 344 3,5 Freddie Mac Non Gold Pool 3.561% 6/1/40 384 397 3,5 Freddie Mac Non Gold Pool 3.598% 6/1/40 655 672 3,5 Freddie Mac Non Gold Pool 3.631% 1/1/40 501 519 3,5 Freddie Mac Non Gold Pool 4.158% 1/1/37 340 357 3,5 Freddie Mac Non Gold Pool 4.594% 7/1/35 403 430 3,5 Freddie Mac Non Gold Pool 4.610% 11/1/34 199 211 3,5 Freddie Mac Non Gold Pool 5.025% 5/1/35 641 691 3,5 Freddie Mac Non Gold Pool 5.331% 12/1/35 385 407 3,5 Freddie Mac Non Gold Pool 5.414% 4/1/37 904 954 3,5 Freddie Mac Non Gold Pool 5.422% 3/1/37 530 560 3,5 Freddie Mac Non Gold Pool 5.513% 2/1/36 525 565 3,5 Freddie Mac Non Gold Pool 5.542% 4/1/37 667 720 3,5 Freddie Mac Non Gold Pool 5.571% 4/1/37 363 383 3,5 Freddie Mac Non Gold Pool 5.639% 12/1/36 209 218 3,5 Freddie Mac Non Gold Pool 5.710% 9/1/36 558 596 3,5 Freddie Mac Non Gold Pool 5.713% 6/1/37 631 669 3,5 Freddie Mac Non Gold Pool 5.771% 5/1/36 291 315 3,5 Freddie Mac Non Gold Pool 5.824% 10/1/37 297 315 3,5 Freddie Mac Non Gold Pool 5.849% 8/1/37 434 461 3,5 Freddie Mac Non Gold Pool 5.857% 5/1/37 1,030 1,101 3,5 Freddie Mac Non Gold Pool 5.870% 12/1/36 258 275 3,5 Freddie Mac Non Gold Pool 5.997% 10/1/37 111 119 3,5 Freddie Mac Non Gold Pool 6.405% 2/1/37 242 261 5 Ginnie Mae II Pool 2.500% 1/20/41 547 543 5 Ginnie Mae II Pool 2.500% 2/20/41 1,514 1,503 5 Ginnie Mae II Pool 3.500% 1/20/41 498 514 5 Ginnie Mae II Pool 4.500% 10/20/39 120 126 5 Ginnie Mae II Pool 5.000% 10/20/38 120 129 Total U.S. Government and Agency Obligations (Cost $3,034,248) Asset-Backed/Commercial Mortgage-Backed Securities (1.3%) 5 Banc of America Commercial Mortgage Inc. 4.050% 11/10/38 52 52 5 Banc of America Commercial Mortgage Inc. 4.153% 11/10/38 150 157 5 Banc of America Commercial Mortgage Inc. 4.877% 7/10/42 900 956 5,6 Banc of America Commercial Mortgage Inc. 5.071% 11/10/42 125 131 5 Banc of America Commercial Mortgage Inc. 4.727% 7/10/43 235 239 5 Banc of America Commercial Mortgage Inc. 5.118% 7/11/43 1,560 1,594 5,6 Banc of America Commercial Mortgage Inc. 5.776% 5/10/45 160 160 5 Banc of America Commercial Mortgage Inc. 5.372% 9/10/45 1,200 1,288 5,6 Banc of America Commercial Mortgage Inc. 5.421% 9/10/45 10 10 5 Banc of America Commercial Mortgage Inc. 5.115% 10/10/45 1,150 1,233 5,6 Banc of America Commercial Mortgage Inc. 5.176% 10/10/45 20 21 5 Banc of America Commercial Mortgage Inc. 5.634% 7/10/46 1,075 1,157 5,6 Banc of America Commercial Mortgage Inc. 5.196% 9/10/47 170 169 5,6 Banc of America Commercial Mortgage Inc. 5.196% 9/10/47 100 105 5 Banc of America Commercial Mortgage Inc. 5.414% 9/10/47 825 874 5 Banc of America Commercial Mortgage Inc. 5.448% 9/10/47 125 123 5,6 Banc of America Commercial Mortgage Inc. 5.523% 1/15/49 125 105 5,6 Banc of America Commercial Mortgage Inc. 6.202% 2/10/51 1,400 1,534 7 Bank of Scotland plc 5.250% 2/21/17 1,350 1,391 5 Bear Stearns Commercial Mortgage Securities 5.610% 11/15/33 1,559 1,576 5 Bear Stearns Commercial Mortgage Securities 5.519% 4/12/38 250 269 5,6 Bear Stearns Commercial Mortgage Securities 5.520% 4/12/38 250 258 5 Bear Stearns Commercial Mortgage Securities 4.830% 8/15/38 575 594 5,6 Bear Stearns Commercial Mortgage Securities 5.762% 9/11/38 275 277 5,6 Bear Stearns Commercial Mortgage Securities 5.762% 9/11/38 125 123 5 Bear Stearns Commercial Mortgage Securities 5.454% 3/11/39 175 188 5 Bear Stearns Commercial Mortgage Securities 4.680% 8/13/39 750 786 5 Bear Stearns Commercial Mortgage Securities 4.740% 3/13/40 300 313 5 Bear Stearns Commercial Mortgage Securities 5.665% 6/11/40 1,499 1,537 5,6 Bear Stearns Commercial Mortgage Securities 5.718% 6/11/40 125 103 5 Bear Stearns Commercial Mortgage Securities 4.750% 6/11/41 200 196 5 Bear Stearns Commercial Mortgage Securities 5.582% 9/11/41 160 159 5,6 Bear Stearns Commercial Mortgage Securities 5.568% 10/12/41 397 398 5 Bear Stearns Commercial Mortgage Securities 4.521% 11/11/41 335 341 5 Bear Stearns Commercial Mortgage Securities 4.868% 11/11/41 100 100 5 Bear Stearns Commercial Mortgage Securities 5.742% 9/11/42 1,575 1,696 5 Bear Stearns Commercial Mortgage Securities 5.127% 10/12/42 422 426 5,6 Bear Stearns Commercial Mortgage Securities 5.513% 1/12/45 335 343 5,6 Bear Stearns Commercial Mortgage Securities 5.566% 1/12/45 200 190 5 Bear Stearns Commercial Mortgage Securities 5.694% 6/11/50 300 321 5,6 Bear Stearns Commercial Mortgage Securities 5.915% 6/11/50 400 401 5 Bear Stearns Commercial Mortgage Securities 5.613% 6/13/50 850 882 5 Bear Stearns Commercial Mortgage Securities 5.700% 6/13/50 500 529 5 Capital Auto Receivables Asset Trust 4.680% 10/15/12 451 459 5 Capital One Multi-Asset Execution Trust 5.050% 12/17/18 3,500 3,853 5 Capital One Multi-Asset Execution Trust 5.750% 7/15/20 400 455 5 CDC Commercial Mortgage Trust 5.676% 11/15/30 665 672 5 Chase Issuance Trust 5.400% 7/15/15 400 436 7 Cie de Financement Foncier 2.125% 4/22/13 375 377 5 Citibank Credit Card Issuance Trust 5.450% 5/10/13 195 196 5 Citibank Credit Card Issuance Trust 4.900% 6/23/16 1,075 1,178 5 Citibank Credit Card Issuance Trust 4.150% 7/7/17 250 266 5 Citibank Credit Card Issuance Trust 5.650% 9/20/19 175 198 5 Citigroup Commercial Mortgage Trust 4.623% 10/15/41 198 202 5 Citigroup Commercial Mortgage Trust 4.830% 5/15/43 50 51 5,6 Citigroup Commercial Mortgage Trust 5.733% 3/15/49 550 596 5 Citigroup Commercial Mortgage Trust 5.462% 10/15/49 150 147 5 Citigroup Commercial Mortgage Trust 5.482% 10/15/49 100 97 5,6 Citigroup Commercial Mortgage Trust 5.698% 12/10/49 850 902 5,6 Citigroup Commercial Mortgage Trust 5.698% 12/10/49 275 274 5,6 Citigroup Commercial Mortgage Trust 5.822% 12/10/49 650 710 5,6 Citigroup Commercial Mortgage Trust 5.822% 12/10/49 350 351 5,6 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.222% 7/15/44 300 313 5 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.222% 7/15/44 600 645 5 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.886% 11/15/44 1,650 1,757 5 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.648% 10/15/48 425 417 5 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.688% 10/15/48 150 137 5 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.205% 12/11/49 1,400 1,427 5 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.322% 12/11/49 675 696 5,7 Commercial Mortgage Lease-Backed Certificates 6.746% 6/20/31 721 794 5 Commercial Mortgage Pass Through Certificates 4.084% 6/10/38 875 903 5 Commercial Mortgage Pass Through Certificates 4.715% 3/10/39 800 841 5 Commercial Mortgage Pass Through Certificates 5.116% 6/10/44 475 507 5 Commercial Mortgage Pass Through Certificates 5.768% 6/10/46 1,055 1,149 5,6 Commercial Mortgage Pass Through Certificates 5.794% 6/10/46 200 201 5 Commercial Mortgage Pass Through Certificates 5.248% 12/10/46 195 199 5,6 Commercial Mortgage Pass Through Certificates 5.815% 12/10/49 900 978 5,6 Countrywide Home Loan Mortgage Pass Through Trust 2.915% 5/25/33 271 218 5,6 Credit Suisse First Boston Mortgage Securities Corp. 4.750% 1/15/37 1,500 1,570 5 Credit Suisse First Boston Mortgage Securities Corp. 4.877% 4/15/37 50 50 5,6 Credit Suisse First Boston Mortgage Securities Corp. 5.014% 2/15/38 1,000 1,060 5,6 Credit Suisse First Boston Mortgage Securities Corp. 5.075% 2/15/38 140 140 5 Credit Suisse First Boston Mortgage Securities Corp. 3.936% 5/15/38 770 795 5,6 Credit Suisse First Boston Mortgage Securities Corp. 5.100% 8/15/38 80 82 5,6 Credit Suisse First Boston Mortgage Securities Corp. 5.190% 8/15/38 150 148 5,6 Credit Suisse First Boston Mortgage Securities Corp. 5.230% 12/15/40 160 156 5 Credit Suisse Mortgage Capital Certificates 5.825% 6/15/38 1,325 1,433 5 Credit Suisse Mortgage Capital Certificates 5.825% 6/15/38 52 52 5,6 Credit Suisse Mortgage Capital Certificates 5.441% 2/15/39 175 164 5 Credit Suisse Mortgage Capital Certificates 5.441% 2/15/39 575 615 5,6 Credit Suisse Mortgage Capital Certificates 5.441% 2/15/39 400 403 5,6 Credit Suisse Mortgage Capital Certificates 5.525% 6/15/39 250 260 5 Credit Suisse Mortgage Capital Certificates 5.509% 9/15/39 75 73 5 Credit Suisse Mortgage Capital Certificates 5.311% 12/15/39 200 209 5 Credit Suisse Mortgage Capital Certificates 5.383% 2/15/40 525 534 5,6 CW Capital Cobalt Ltd. 5.816% 5/15/46 1,000 1,052 5 Discover Card Master Trust 5.650% 12/15/15 1,650 1,806 5 Discover Card Master Trust 5.650% 3/16/20 375 423 5,6 First Union Commercial Mortgage Trust 6.626% 10/15/35 338 352 5 First Union National Bank Commercial Mortgage 6.223% 12/12/33 463 470 5 Ford Credit Auto Owner Trust 2.420% 11/15/14 225 230 5 Ford Credit Auto Owner Trust 2.150% 6/15/15 825 839 5 GE Capital Commercial Mortgage Corp. 4.996% 12/10/37 1,000 1,043 5,6 GE Capital Commercial Mortgage Corp. 5.174% 3/10/44 950 1,022 5,6 GE Capital Commercial Mortgage Corp. 5.174% 3/10/44 325 335 5 GMAC Commercial Mortgage Securities Inc. 6.700% 4/15/34 202 203 5 GMAC Commercial Mortgage Securities Inc. 4.079% 5/10/36 150 155 5 GMAC Commercial Mortgage Securities Inc. 4.908% 3/10/38 75 79 5 GMAC Commercial Mortgage Securities Inc. 4.646% 4/10/40 118 121 5 GMAC Commercial Mortgage Securities Inc. 4.864% 12/10/41 950 995 5 GMAC Commercial Mortgage Securities Inc. 4.754% 5/10/43 75 77 5 Greenwich Capital Commercial Funding Corp. 4.948% 1/11/35 500 521 5 Greenwich Capital Commercial Funding Corp. 5.317% 6/10/36 1,200 1,275 5 Greenwich Capital Commercial Funding Corp. 5.117% 4/10/37 153 154 5 Greenwich Capital Commercial Funding Corp. 5.224% 4/10/37 1,000 1,062 5,6 Greenwich Capital Commercial Funding Corp. 5.277% 4/10/37 275 275 5,6 Greenwich Capital Commercial Funding Corp. 5.890% 7/10/38 225 232 5 Greenwich Capital Commercial Funding Corp. 5.475% 3/10/39 75 73 5 Greenwich Capital Commercial Funding Corp. 4.799% 8/10/42 1,950 2,047 5,6 Greenwich Capital Commercial Funding Corp. 4.859% 8/10/42 100 99 5 GS Mortgage Securities Corp. II 5.506% 4/10/38 597 601 5,6 GS Mortgage Securities Corp. II 5.553% 4/10/38 700 750 5,6 GS Mortgage Securities Corp. II 5.622% 4/10/38 250 247 5 Honda Auto Receivables Owner Trust 4.880% 9/18/14 535 544 5 Honda Auto Receivables Owner Trust 1.800% 4/17/17 150 150 5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.050% 12/12/34 350 365 5 JP Morgan Chase Commercial Mortgage Securities Corp. 4.654% 1/12/37 150 155 5,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.350% 8/12/37 100 102 5 JP Morgan Chase Commercial Mortgage Securities Corp. 4.824% 9/12/37 600 606 5 JP Morgan Chase Commercial Mortgage Securities Corp. 4.404% 1/12/39 110 115 5,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.365% 6/12/41 600 646 5 JP Morgan Chase Commercial Mortgage Securities Corp. 4.780% 7/15/42 135 138 5,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.321% 1/12/43 10 10 5,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.475% 4/15/43 350 373 5,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.441% 12/12/44 150 150 5,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.490% 12/12/44 75 64 5,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.244% 12/15/44 175 183 5,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.323% 12/15/44 70 70 5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.863% 4/15/45 775 848 5,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.863% 4/15/45 80 83 5,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.863% 4/15/45 155 144 5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.593% 5/12/45 375 377 5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.623% 5/12/45 75 69 5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.440% 5/15/45 225 224 5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.447% 5/15/45 250 261 5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.440% 6/12/47 500 525 5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.802% 6/15/49 700 724 5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.817% 6/15/49 210 223 5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.794% 2/12/51 1,105 1,172 5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.855% 2/12/51 618 634 5,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.882% 2/15/51 1,355 1,422 5 LB-UBS Commercial Mortgage Trust 4.786% 10/15/29 1,299 1,371 5 LB-UBS Commercial Mortgage Trust 4.742% 2/15/30 575 605 5 LB-UBS Commercial Mortgage Trust 4.553% 7/15/30 42 42 5 LB-UBS Commercial Mortgage Trust 5.197% 11/15/30 1,250 1,341 5 LB-UBS Commercial Mortgage Trust 5.217% 2/15/31 125 125 5 LB-UBS Commercial Mortgage Trust 4.853% 9/15/31 1,300 1,351 5 LB-UBS Commercial Mortgage Trust 4.960% 12/15/31 250 262 5 LB-UBS Commercial Mortgage Trust 4.166% 5/15/32 825 858 5,6 LB-UBS Commercial Mortgage Trust 5.124% 11/15/32 400 425 5 LB-UBS Commercial Mortgage Trust 4.931% 9/15/35 1,500 1,578 5,6 LB-UBS Commercial Mortgage Trust 5.661% 3/15/39 1,000 1,079 5 LB-UBS Commercial Mortgage Trust 5.413% 9/15/39 100 99 5 LB-UBS Commercial Mortgage Trust 5.424% 2/15/40 179 190 5 LB-UBS Commercial Mortgage Trust 5.430% 2/15/40 300 316 5 LB-UBS Commercial Mortgage Trust 5.455% 2/15/40 250 247 5,6 LB-UBS Commercial Mortgage Trust 5.057% 9/15/40 75 75 5,6 LB-UBS Commercial Mortgage Trust 5.276% 2/15/41 150 150 5,6 LB-UBS Commercial Mortgage Trust 6.092% 4/15/41 260 260 5 LB-UBS Commercial Mortgage Trust 5.866% 9/15/45 675 722 5 Merrill Lynch Mortgage Trust 5.236% 11/12/35 750 787 5 Merrill Lynch Mortgage Trust 5.107% 7/12/38 40 41 5 Merrill Lynch Mortgage Trust 5.669% 5/12/39 350 380 5,6 Merrill Lynch Mortgage Trust 5.669% 5/12/39 100 102 5 Merrill Lynch Mortgage Trust 5.782% 8/12/43 245 246 5,6 Merrill Lynch Mortgage Trust 5.802% 8/12/43 150 144 5,6 Merrill Lynch Mortgage Trust 5.291% 1/12/44 1,650 1,780 5,6 Merrill Lynch Mortgage Trust 5.828% 6/12/50 1,150 1,227 5,6 Merrill Lynch Mortgage Trust 5.828% 6/12/50 165 158 5 Merrill Lynch Mortgage Trust 5.425% 2/12/51 250 258 5 Merrill Lynch Mortgage Trust 5.690% 2/12/51 750 794 5,6 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.531% 2/12/39 25 25 5 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.908% 6/12/46 900 977 5 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.456% 7/12/46 160 157 5 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.378% 8/12/48 1,575 1,624 5 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.590% 9/12/49 684 701 5 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.700% 9/12/49 150 156 5 Morgan Stanley Capital I 4.970% 4/14/40 450 473 5,6 Morgan Stanley Capital I 5.110% 6/15/40 950 1,015 5 Morgan Stanley Capital I 5.270% 6/13/41 400 427 5,6 Morgan Stanley Capital I 5.806% 8/12/41 110 113 5 Morgan Stanley Capital I 5.328% 11/12/41 250 263 5 Morgan Stanley Capital I 5.360% 11/12/41 375 372 5,6 Morgan Stanley Capital I 4.840% 12/13/41 65 65 5 Morgan Stanley Capital I 4.970% 12/15/41 675 712 5 Morgan Stanley Capital I 5.168% 1/14/42 425 452 5,6 Morgan Stanley Capital I 5.646% 6/11/42 850 927 5,6 Morgan Stanley Capital I 5.646% 6/11/42 75 73 5 Morgan Stanley Capital I 4.989% 8/13/42 1,350 1,431 5,6 Morgan Stanley Capital I 5.073% 8/13/42 180 175 5 Morgan Stanley Capital I 5.230% 9/15/42 1,200 1,289 5 Morgan Stanley Capital I 5.726% 10/15/42 550 600 5,6 Morgan Stanley Capital I 5.730% 10/15/42 30 31 5,6 Morgan Stanley Capital I 5.730% 10/15/42 200 198 5,6 Morgan Stanley Capital I 5.203% 11/14/42 900 969 5 Morgan Stanley Capital I 5.332% 12/15/43 350 368 5,6 Morgan Stanley Capital I 5.402% 3/12/44 575 619 5,6 Morgan Stanley Capital I 5.773% 7/12/44 250 256 5,6 Morgan Stanley Capital I 5.793% 7/12/44 225 224 5 Morgan Stanley Capital I 4.660% 9/13/45 250 265 5,6 Morgan Stanley Capital I 5.684% 4/15/49 250 231 5,6 Morgan Stanley Capital I 5.692% 4/15/49 550 576 5,6 Morgan Stanley Capital I 5.544% 11/12/49 275 270 5 Morgan Stanley Capital I 5.809% 12/12/49 590 635 5,6 Morgan Stanley Capital I 6.110% 12/12/49 225 228 5 Morgan Stanley Capital I 5.090% 10/12/52 202 202 5,6 Morgan Stanley Capital I 5.204% 10/12/52 260 262 5 Morgan Stanley Capital I 4.770% 7/15/56 170 168 5 Morgan Stanley Dean Witter Capital I 4.920% 3/12/35 1,375 1,437 5 Morgan Stanley Dean Witter Capital I 6.390% 10/15/35 393 400 5 Morgan Stanley Dean Witter Capital I 4.740% 11/13/36 850 886 7 Nationwide Building Society 5.500% 7/18/12 2,000 2,101 5 Nissan Auto Receivables Owner Trust 5.050% 11/17/14 475 492 7 Northern Rock Asset Management plc 5.625% 6/22/17 2,500 2,521 5 PSE&G Transition Funding LLC 6.890% 12/15/17 2,000 2,355 7 Royal Bank of Canada 3.125% 4/14/15 425 436 5,6 TIAA Seasoned Commercial Mortgage Trust 5.983% 8/15/39 160 163 5 USAA Auto Owner Trust 4.710% 2/18/14 925 945 5,6 Wachovia Bank Commercial Mortgage Trust 5.125% 8/15/35 150 158 5,6 Wachovia Bank Commercial Mortgage Trust 4.964% 11/15/35 550 581 5 Wachovia Bank Commercial Mortgage Trust 4.719% 1/15/41 67 67 5 Wachovia Bank Commercial Mortgage Trust 4.748% 2/15/41 500 529 5 Wachovia Bank Commercial Mortgage Trust 5.001% 7/15/41 175 176 5,6 Wachovia Bank Commercial Mortgage Trust 5.307% 7/15/41 850 910 5 Wachovia Bank Commercial Mortgage Trust 4.803% 10/15/41 1,150 1,207 5,6 Wachovia Bank Commercial Mortgage Trust 5.083% 3/15/42 400 427 5,6 Wachovia Bank Commercial Mortgage Trust 5.224% 3/15/42 75 76 5 Wachovia Bank Commercial Mortgage Trust 5.118% 7/15/42 350 376 5,6 Wachovia Bank Commercial Mortgage Trust 5.739% 5/15/43 900 983 5 Wachovia Bank Commercial Mortgage Trust 4.699% 5/15/44 1,050 1,118 5 Wachovia Bank Commercial Mortgage Trust 4.750% 5/15/44 65 66 5 Wachovia Bank Commercial Mortgage Trust 4.793% 5/15/44 150 147 5,6 Wachovia Bank Commercial Mortgage Trust 5.209% 10/15/44 60 60 5,6 Wachovia Bank Commercial Mortgage Trust 5.209% 10/15/44 850 911 5,6 Wachovia Bank Commercial Mortgage Trust 5.270% 12/15/44 1,100 1,161 5,6 Wachovia Bank Commercial Mortgage Trust 5.320% 12/15/44 50 52 5,6 Wachovia Bank Commercial Mortgage Trust 5.957% 6/15/45 67 69 5,6 Wachovia Bank Commercial Mortgage Trust 5.765% 7/15/45 950 1,022 5 Wachovia Bank Commercial Mortgage Trust 5.313% 11/15/48 1,500 1,567 5 Wachovia Bank Commercial Mortgage Trust 5.339% 11/15/48 375 377 5 World Omni Auto Receivables Trust 3.940% 10/15/12 85 85 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $125,444) Corporate Bonds (8.0%) Finance (2.9%) Banking (1.9%) American Express Bank FSB 5.550% 10/17/12 375 397 American Express Bank FSB 6.000% 9/13/17 225 249 American Express Centurion Bank 5.550% 10/17/12 250 265 American Express Centurion Bank 5.950% 6/12/17 75 82 American Express Centurion Bank 6.000% 9/13/17 1,750 1,942 American Express Co. 7.250% 5/20/14 425 483 American Express Co. 5.500% 9/12/16 350 381 American Express Co. 6.150% 8/28/17 225 251 American Express Co. 7.000% 3/19/18 1,000 1,169 5 American Express Co. 6.800% 9/1/66 450 457 American Express Credit Corp. 7.300% 8/20/13 1,200 1,342 American Express Credit Corp. 5.125% 8/25/14 275 297 Banco Santander Chile 2.875% 11/13/12 250 249 7 BanColombia SA 4.250% 1/12/16 125 124 Bank of America Corp. 5.375% 9/11/12 1,025 1,080 Bank of America Corp. 4.875% 9/15/12 75 79 Bank of America Corp. 4.875% 1/15/13 750 788 Bank of America Corp. 7.375% 5/15/14 1,025 1,156 Bank of America Corp. 5.375% 6/15/14 175 187 Bank of America Corp. 5.125% 11/15/14 950 1,012 Bank of America Corp. 4.500% 4/1/15 1,250 1,297 Bank of America Corp. 5.250% 12/1/15 275 286 Bank of America Corp. 3.625% 3/17/16 2,275 2,235 Bank of America Corp. 6.500% 8/1/16 750 828 Bank of America Corp. 5.750% 8/15/16 275 289 Bank of America Corp. 5.625% 10/14/16 75 80 Bank of America Corp. 5.420% 3/15/17 775 789 Bank of America Corp. 6.000% 9/1/17 250 266 Bank of America Corp. 5.650% 5/1/18 4,550 4,758 Bank of America Corp. 7.625% 6/1/19 400 461 Bank of America NA 5.300% 3/15/17 325 334 Bank of America NA 6.100% 6/15/17 350 371 Bank of America NA 6.000% 10/15/36 600 579 Bank of Montreal 2.125% 6/28/13 275 280 Bank of New York Mellon Corp. 4.950% 11/1/12 425 451 Bank of New York Mellon Corp. 4.300% 5/15/14 250 267 Bank of New York Mellon Corp. 4.950% 3/15/15 1,150 1,237 Bank of New York Mellon Corp. 2.500% 1/15/16 450 446 Bank of New York Mellon Corp. 5.450% 5/15/19 350 383 Bank of New York Mellon Corp. 4.600% 1/15/20 400 414 Bank of Nova Scotia 2.250% 1/22/13 375 383 Bank of Nova Scotia 2.375% 12/17/13 375 382 Bank of Nova Scotia 2.050% 10/7/15 125 122 Bank One Corp. 5.250% 1/30/13 925 981 Bank One Corp. 4.900% 4/30/15 475 498 Barclays Bank plc 2.500% 1/23/13 425 432 Barclays Bank plc 5.200% 7/10/14 1,150 1,242 Barclays Bank plc 5.000% 9/22/16 200 212 Barclays Bank plc 6.750% 5/22/19 1,200 1,354 Barclays Bank plc 5.125% 1/8/20 1,300 1,314 BB&T Corp. 3.850% 7/27/12 225 233 BB&T Corp. 5.700% 4/30/14 275 303 BB&T Corp. 3.950% 4/29/16 1,250 1,283 BB&T Corp. 6.850% 4/30/19 275 319 Bear Stearns Cos. LLC 5.700% 11/15/14 2,525 2,777 Bear Stearns Cos. LLC 5.300% 10/30/15 985 1,060 Bear Stearns Cos. LLC 6.400% 10/2/17 925 1,031 Bear Stearns Cos. LLC 7.250% 2/1/18 375 437 BNP Paribas 3.250% 3/11/15 75 76 BNP Paribas 3.600% 2/23/16 650 650 BNP Paribas 5.000% 1/15/21 850 857 BNP Paribas / BNP Paribas US Medium-Term Note Program LLC 2.125% 12/21/12 800 810 Branch Banking & Trust Co. 5.625% 9/15/16 100 109 Canadian Imperial Bank of Commerce 1.450% 9/13/13 125 124 Canadian Imperial Bank of Commerce 2.350% 12/11/15 25 24 Capital One Bank USA NA 8.800% 7/15/19 1,275 1,592 Capital One Capital III 7.686% 8/15/36 525 539 Capital One Capital IV 6.745% 2/17/37 300 301 Capital One Financial Corp. 5.500% 6/1/15 225 245 Capital One Financial Corp. 6.150% 9/1/16 50 54 Capital One Financial Corp. 5.250% 2/21/17 50 53 Capital One Financial Corp. 6.750% 9/15/17 100 115 5,7 Citicorp Lease Pass-Through Trust 1999-1 8.040% 12/15/19 1,700 1,946 Citigroup Inc. 5.100% 9/29/11 325 332 Citigroup Inc. 5.300% 10/17/12 1,825 1,925 Citigroup Inc. 5.500% 4/11/13 1,325 1,415 Citigroup Inc. 6.500% 8/19/13 500 546 Citigroup Inc. 6.000% 12/13/13 775 842 Citigroup Inc. 5.125% 5/5/14 100 106 Citigroup Inc. 6.375% 8/12/14 1,500 1,656 Citigroup Inc. 5.000% 9/15/14 3,325 3,452 Citigroup Inc. 5.500% 10/15/14 875 943 Citigroup Inc. 4.587% 12/15/15 825 849 Citigroup Inc. 5.300% 1/7/16 275 293 Citigroup Inc. 5.500% 2/15/17 100 104 Citigroup Inc. 6.125% 11/21/17 1,075 1,170 Citigroup Inc. 6.125% 5/15/18 1,250 1,361 Citigroup Inc. 6.000% 10/31/33 525 495 Citigroup Inc. 5.850% 12/11/34 50 49 Citigroup Inc. 6.125% 8/25/36 450 426 Citigroup Inc. 5.875% 5/29/37 225 220 Citigroup Inc. 6.875% 3/5/38 1,375 1,499 Citigroup Inc. 8.125% 7/15/39 1,000 1,256 Comerica Bank 5.200% 8/22/17 300 317 Comerica Inc. 3.000% 9/16/15 375 372 Compass Bank 6.400% 10/1/17 150 157 Compass Bank 5.900% 4/1/26 225 216 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.125% 10/13/15 175 169 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.500% 1/11/21 1,425 1,440 7 Corestates Capital I 8.000% 12/15/26 1,200 1,228 Countrywide Financial Corp. 5.800% 6/7/12 50 53 Credit Suisse 5.000% 5/15/13 425 453 Credit Suisse 2.200% 1/14/14 1,175 1,178 Credit Suisse 5.500% 5/1/14 700 766 Credit Suisse 3.500% 3/23/15 2,000 2,036 Credit Suisse 6.000% 2/15/18 1,025 1,088 Credit Suisse 5.300% 8/13/19 475 497 Credit Suisse 4.375% 8/5/20 300 292 Credit Suisse AG 5.400% 1/14/20 200 202 5 Credit Suisse AG 5.860% 5/15/49 450 434 Credit Suisse USA Inc. 5.125% 1/15/14 50 54 Credit Suisse USA Inc. 4.875% 1/15/15 235 252 Credit Suisse USA Inc. 5.125% 8/15/15 315 340 Credit Suisse USA Inc. 5.850% 8/16/16 750 837 Credit Suisse USA Inc. 7.125% 7/15/32 575 683 Deutsche Bank AG 5.375% 10/12/12 1,400 1,485 Deutsche Bank AG 4.875% 5/20/13 875 929 Deutsche Bank AG 3.450% 3/30/15 375 383 Deutsche Bank AG 3.250% 1/11/16 150 150 Deutsche Bank AG 6.000% 9/1/17 1,075 1,193 Deutsche Bank Financial LLC 5.375% 3/2/15 900 949 Discover Bank 7.000% 4/15/20 250 275 FIA Card Services NA 6.625% 6/15/12 350 367 Fifth Third Bancorp 6.250% 5/1/13 675 731 Fifth Third Bancorp 3.625% 1/25/16 50 50 Fifth Third Bancorp 8.250% 3/1/38 600 711 Fifth Third Bank 4.750% 2/1/15 325 340 First Horizon National Corp. 5.375% 12/15/15 125 130 First Niagara Financial Group Inc. 6.750% 3/19/20 75 81 First Tennessee Bank NA 5.050% 1/15/15 325 330 FleetBoston Financial Corp. 6.875% 1/15/28 600 629 Golden West Financial Corp. 4.750% 10/1/12 375 394 Goldman Sachs Capital I 6.345% 2/15/34 1,125 1,088 5 Goldman Sachs Capital II 5.793% 12/29/49 550 473 Goldman Sachs Group Inc. 3.625% 8/1/12 300 309 Goldman Sachs Group Inc. 5.700% 9/1/12 25 26 Goldman Sachs Group Inc. 5.450% 11/1/12 900 956 Goldman Sachs Group Inc. 4.750% 7/15/13 1,400 1,481 Goldman Sachs Group Inc. 5.250% 10/15/13 125 134 Goldman Sachs Group Inc. 5.150% 1/15/14 700 751 Goldman Sachs Group Inc. 6.000% 5/1/14 1,000 1,095 Goldman Sachs Group Inc. 5.000% 10/1/14 2,475 2,646 Goldman Sachs Group Inc. 5.125% 1/15/15 400 427 Goldman Sachs Group Inc. 5.350% 1/15/16 875 934 Goldman Sachs Group Inc. 3.625% 2/7/16 875 865 Goldman Sachs Group Inc. 5.750% 10/1/16 500 541 Goldman Sachs Group Inc. 5.625% 1/15/17 625 656 Goldman Sachs Group Inc. 6.250% 9/1/17 400 437 Goldman Sachs Group Inc. 5.950% 1/18/18 1,175 1,255 Goldman Sachs Group Inc. 6.150% 4/1/18 100 108 Goldman Sachs Group Inc. 7.500% 2/15/19 125 145 Goldman Sachs Group Inc. 5.375% 3/15/20 1,450 1,473 Goldman Sachs Group Inc. 5.950% 1/15/27 1,375 1,347 Goldman Sachs Group Inc. 6.125% 2/15/33 1,500 1,514 Goldman Sachs Group Inc. 6.450% 5/1/36 450 436 Goldman Sachs Group Inc. 6.750% 10/1/37 1,475 1,488 Goldman Sachs Group Inc. 6.250% 2/1/41 950 944 7 HBOS plc 6.750% 5/21/18 425 409 HSBC Bank USA NA 4.625% 4/1/14 1,000 1,060 HSBC Bank USA NA 4.875% 8/24/20 275 266 HSBC Bank USA NA 5.875% 11/1/34 300 294 HSBC Bank USA NA 5.625% 8/15/35 625 593 HSBC Holdings plc 5.100% 4/5/21 250 251 HSBC Holdings plc 7.625% 5/17/32 400 427 HSBC Holdings plc 7.350% 11/27/32 400 421 HSBC Holdings plc 6.500% 5/2/36 100 102 HSBC Holdings plc 6.500% 9/15/37 1,000 1,007 HSBC Holdings plc 6.800% 6/1/38 75 79 Huntington BancShares Inc. 7.000% 12/15/20 450 494 7 ICICI Bank Ltd. 6.625% 10/3/12 25 26 JP Morgan Chase Capital XVIII 6.950% 8/17/36 600 609 JP Morgan Chase Capital XX 6.550% 9/29/36 600 606 5 JP Morgan Chase Capital XXII 6.450% 1/15/87 650 648 JP Morgan Chase Capital XXV 6.800% 10/1/37 725 728 JPMorgan Chase & Co. 5.375% 10/1/12 650 689 JPMorgan Chase & Co. 5.750% 1/2/13 350 374 JPMorgan Chase & Co. 4.750% 5/1/13 1,025 1,089 JPMorgan Chase & Co. 1.650% 9/30/13 525 522 JPMorgan Chase & Co. 5.125% 9/15/14 1,375 1,470 JPMorgan Chase & Co. 3.700% 1/20/15 325 333 JPMorgan Chase & Co. 3.400% 6/24/15 2,325 2,347 JPMorgan Chase & Co. 5.150% 10/1/15 1,025 1,096 JPMorgan Chase & Co. 2.600% 1/15/16 450 432 JPMorgan Chase & Co. 6.000% 1/15/18 150 164 JPMorgan Chase & Co. 6.300% 4/23/19 875 964 JPMorgan Chase & Co. 4.400% 7/22/20 300 289 JPMorgan Chase & Co. 4.250% 10/15/20 175 166 JPMorgan Chase & Co. 6.400% 5/15/38 1,600 1,769 JPMorgan Chase & Co. 5.500% 10/15/40 1,100 1,073 JPMorgan Chase Bank NA 5.875% 6/13/16 725 794 KeyBank NA 5.800% 7/1/14 150 163 KeyBank NA 4.950% 9/15/15 25 26 KeyBank NA 5.450% 3/3/16 300 319 KeyCorp 6.500% 5/14/13 50 54 KeyCorp 5.100% 3/24/21 900 894 Lloyds TSB Bank plc 4.875% 1/21/16 350 359 Lloyds TSB Bank plc 6.375% 1/21/21 1,275 1,322 M&I Marshall & Ilsley Bank 4.850% 6/16/15 375 388 Manufacturers & Traders Trust Co. 6.625% 12/4/17 600 676 MBNA Corp. 6.125% 3/1/13 500 535 MBNA Corp. 5.000% 6/15/15 400 414 Mellon Funding Corp. 5.000% 12/1/14 250 272 Merrill Lynch & Co. Inc. 6.050% 8/15/12 175 185 Merrill Lynch & Co. Inc. 5.450% 2/5/13 475 502 Merrill Lynch & Co. Inc. 6.150% 4/25/13 950 1,023 Merrill Lynch & Co. Inc. 5.000% 2/3/14 1,075 1,144 Merrill Lynch & Co. Inc. 5.450% 7/15/14 125 134 Merrill Lynch & Co. Inc. 5.000% 1/15/15 1,250 1,314 Merrill Lynch & Co. Inc. 6.050% 5/16/16 600 632 Merrill Lynch & Co. Inc. 5.700% 5/2/17 125 129 Merrill Lynch & Co. Inc. 6.400% 8/28/17 1,000 1,089 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,250 1,390 Merrill Lynch & Co. Inc. 6.220% 9/15/26 750 744 Merrill Lynch & Co. Inc. 6.110% 1/29/37 225 210 Merrill Lynch & Co. Inc. 7.750% 5/14/38 1,275 1,446 Morgan Stanley 5.750% 8/31/12 100 106 Morgan Stanley 4.750% 4/1/14 1,200 1,244 Morgan Stanley 6.000% 5/13/14 1,050 1,140 Morgan Stanley 4.200% 11/20/14 600 616 Morgan Stanley 4.100% 1/26/15 975 997 Morgan Stanley 6.000% 4/28/15 1,025 1,111 Morgan Stanley 5.375% 10/15/15 650 690 Morgan Stanley 3.450% 11/2/15 2,500 2,449 Morgan Stanley 5.750% 10/18/16 425 453 Morgan Stanley 5.450% 1/9/17 975 1,022 Morgan Stanley 5.550% 4/27/17 250 263 Morgan Stanley 5.950% 12/28/17 700 747 Morgan Stanley 6.625% 4/1/18 1,325 1,457 Morgan Stanley 7.300% 5/13/19 1,125 1,260 Morgan Stanley 5.625% 9/23/19 1,725 1,749 Morgan Stanley 5.500% 1/26/20 525 526 Morgan Stanley 5.500% 7/24/20 300 298 Morgan Stanley 5.750% 1/25/21 1,375 1,374 Morgan Stanley 6.250% 8/9/26 300 317 National City Corp. 4.900% 1/15/15 500 535 5 National City Preferred Capital Trust I 12.000% 12/31/49 500 566 Northern Trust Co. 6.500% 8/15/18 75 86 Northern Trust Corp. 5.500% 8/15/13 100 109 Northern Trust Corp. 4.625% 5/1/14 125 135 PNC Bank NA 4.875% 9/21/17 525 549 PNC Bank NA 6.000% 12/7/17 350 383 PNC Funding Corp. 3.625% 2/8/15 500 514 PNC Funding Corp. 5.250% 11/15/15 250 267 PNC Funding Corp. 6.700% 6/10/19 50 58 PNC Funding Corp. 5.125% 2/8/20 825 866 Royal Bank of Canada 2.100% 7/29/13 750 764 Royal Bank of Canada 2.625% 12/15/15 600 596 Royal Bank of Scotland Group plc 6.400% 10/21/19 450 461 Royal Bank of Scotland plc 3.250% 1/11/14 650 657 7 Royal Bank of Scotland plc 4.875% 8/25/14 700 726 Royal Bank of Scotland plc 4.875% 3/16/15 1,075 1,114 Royal Bank of Scotland plc 5.625% 8/24/20 725 723 Royal Bank of Scotland plc 6.125% 1/11/21 675 692 Santander UK plc 7.950% 10/26/29 400 427 SouthTrust Corp. 5.800% 6/15/14 300 322 Sovereign Bank 5.125% 3/15/13 250 257 5,7 Standard Chartered plc 6.409% 12/31/49 300 284 State Street Bank and Trust Co. 5.300% 1/15/16 300 326 State Street Corp. 2.875% 3/7/16 1,150 1,137 State Street Corp. 4.956% 3/15/18 200 205 Sumitomo Mitsui Banking Corp. 8.000% 6/15/12 600 643 SunTrust Bank 7.250% 3/15/18 75 85 SunTrust Banks Inc. 3.600% 4/15/16 675 670 5 SunTrust Capital VIII 6.100% 12/1/66 115 112 UBS AG 2.250% 8/12/13 850 856 UBS AG 2.250% 1/28/14 300 300 UBS AG 7.000% 10/15/15 750 837 UBS AG 5.875% 12/20/17 1,225 1,335 UBS AG 5.750% 4/25/18 50 54 UBS AG 4.875% 8/4/20 1,275 1,280 UFJ Finance Aruba AEC 6.750% 7/15/13 500 551 Union Bank NA 5.950% 5/11/16 450 480 UnionBanCal Corp. 5.250% 12/16/13 150 160 US Bancorp 1.125% 10/30/13 250 246 US Bancorp 4.200% 5/15/14 600 639 US Bancorp 3.150% 3/4/15 100 102 US Bancorp 3.442% 2/1/16 1,575 1,564 US Bank NA 6.300% 2/4/14 250 278 US Bank NA 4.950% 10/30/14 175 189 USB Capital XIII Trust 6.625% 12/15/39 125 130 Wachovia Bank NA 4.800% 11/1/14 500 531 Wachovia Bank NA 4.875% 2/1/15 1,030 1,093 Wachovia Bank NA 5.850% 2/1/37 425 434 Wachovia Bank NA 6.600% 1/15/38 700 786 Wachovia Corp. 5.500% 5/1/13 600 646 Wachovia Corp. 4.875% 2/15/14 345 366 Wachovia Corp. 5.250% 8/1/14 100 107 Wachovia Corp. 5.625% 10/15/16 500 540 Wachovia Corp. 5.750% 6/15/17 300 330 Wachovia Corp. 5.750% 2/1/18 100 110 Wachovia Corp. 7.500% 4/15/35 150 176 Wachovia Corp. 5.500% 8/1/35 200 192 Wachovia Corp. 6.550% 10/15/35 100 105 Wells Fargo & Co. 5.250% 10/23/12 1,100 1,167 Wells Fargo & Co. 4.375% 1/31/13 275 289 Wells Fargo & Co. 4.950% 10/16/13 375 400 Wells Fargo & Co. 3.750% 10/1/14 700 732 Wells Fargo & Co. 3.625% 4/15/15 400 412 Wells Fargo & Co. 3.676% 6/15/16 250 252 Wells Fargo & Co. 5.625% 12/11/17 550 597 Wells Fargo & Co. 4.600% 4/1/21 1,125 1,109 Wells Fargo Bank NA 4.750% 2/9/15 2,175 2,305 Wells Fargo Bank NA 5.750% 5/16/16 250 273 Wells Fargo Bank NA 5.950% 8/26/36 550 566 Wells Fargo Capital X 5.950% 12/15/36 425 418 5 Wells Fargo Capital XIII 7.700% 12/29/49 450 464 5 Wells Fargo Capital XV 9.750% 12/29/49 500 546 Westpac Banking Corp. 2.250% 11/19/12 475 483 Westpac Banking Corp. 1.850% 12/9/13 400 400 Westpac Banking Corp. 4.200% 2/27/15 1,425 1,486 Westpac Banking Corp. 3.000% 8/4/15 375 373 Westpac Banking Corp. 4.875% 11/19/19 1,625 1,671 Brokerage (0.1%) Ameriprise Financial Inc. 5.650% 11/15/15 525 588 BlackRock Inc. 2.250% 12/10/12 200 203 BlackRock Inc. 3.500% 12/10/14 175 183 BlackRock Inc. 6.250% 9/15/17 300 342 Charles Schwab Corp. 4.950% 6/1/14 625 681 Franklin Resources Inc. 2.000% 5/20/13 325 329 Franklin Resources Inc. 3.125% 5/20/15 200 205 Franklin Resources Inc. 4.625% 5/20/20 100 103 Jefferies Group Inc. 8.500% 7/15/19 550 645 Jefferies Group Inc. 6.875% 4/15/21 200 213 Jefferies Group Inc. 6.450% 6/8/27 475 470 Lazard Group LLC 6.850% 6/15/17 450 479 Nomura Holdings Inc. 5.000% 3/4/15 375 382 Nomura Holdings Inc. 4.125% 1/19/16 1,000 986 Nomura Holdings Inc. 6.700% 3/4/20 100 107 TD Ameritrade Holding Corp. 2.950% 12/1/12 100 102 TD Ameritrade Holding Corp. 4.150% 12/1/14 150 156 TD Ameritrade Holding Corp. 5.600% 12/1/19 100 106 Finance Companies (0.3%) Block Financial LLC 7.875% 1/15/13 125 135 GATX Corp. 4.750% 10/1/12 150 157 General Electric Capital Corp. 5.000% 4/10/12 250 261 General Electric Capital Corp. 6.000% 6/15/12 675 715 General Electric Capital Corp. 3.500% 8/13/12 400 413 General Electric Capital Corp. 5.250% 10/19/12 3,850 4,080 General Electric Capital Corp. 2.800% 1/8/13 2,525 2,583 General Electric Capital Corp. 5.450% 1/15/13 325 347 General Electric Capital Corp. 4.800% 5/1/13 925 982 General Electric Capital Corp. 2.100% 1/7/14 125 125 General Electric Capital Corp. 5.900% 5/13/14 425 469 General Electric Capital Corp. 5.500% 6/4/14 1,450 1,581 General Electric Capital Corp. 5.650% 6/9/14 150 163 General Electric Capital Corp. 3.750% 11/14/14 1,725 1,796 General Electric Capital Corp. 2.250% 11/9/15 800 770 General Electric Capital Corp. 5.375% 10/20/16 750 817 General Electric Capital Corp. 5.625% 5/1/18 1,000 1,083 General Electric Capital Corp. 6.000% 8/7/19 625 683 General Electric Capital Corp. 5.500% 1/8/20 125 132 General Electric Capital Corp. 5.550% 5/4/20 50 52 General Electric Capital Corp. 4.375% 9/16/20 175 169 General Electric Capital Corp. 5.300% 2/11/21 275 279 General Electric Capital Corp. 6.750% 3/15/32 3,075 3,357 General Electric Capital Corp. 6.150% 8/7/37 400 406 General Electric Capital Corp. 5.875% 1/14/38 975 963 General Electric Capital Corp. 6.875% 1/10/39 2,775 3,091 5 General Electric Capital Corp. 6.375% 11/15/67 800 820 5 HSBC Finance Capital Trust IX 5.911% 11/30/35 200 191 HSBC Finance Corp. 5.900% 6/19/12 275 289 HSBC Finance Corp. 4.750% 7/15/13 800 854 HSBC Finance Corp. 5.250% 1/15/14 650 695 HSBC Finance Corp. 5.000% 6/30/15 625 671 HSBC Finance Corp. 5.500% 1/19/16 475 522 7 HSBC Finance Corp. 6.676% 1/15/21 2,346 2,432 SLM Corp. 5.375% 1/15/13 350 364 SLM Corp. 5.000% 10/1/13 300 309 SLM Corp. 6.250% 1/25/16 700 732 SLM Corp. 8.450% 6/15/18 800 898 SLM Corp. 8.000% 3/25/20 525 570 SLM Corp. 5.625% 8/1/33 700 591 Insurance (0.5%) ACE Capital Trust II 9.700% 4/1/30 75 93 ACE INA Holdings Inc. 5.600% 5/15/15 125 137 ACE INA Holdings Inc. 2.600% 11/23/15 125 122 ACE INA Holdings Inc. 5.900% 6/15/19 550 605 AEGON Funding Co. LLC 5.750% 12/15/20 50 52 Aegon NV 4.750% 6/1/13 75 79 Aetna Inc. 6.000% 6/15/16 400 450 Aetna Inc. 6.500% 9/15/18 175 200 Aetna Inc. 3.950% 9/1/20 75 72 Aetna Inc. 6.625% 6/15/36 200 222 Aetna Inc. 6.750% 12/15/37 150 169 Aflac Inc. 6.900% 12/17/39 75 79 Alleghany Corp. 5.625% 9/15/20 100 100 Allied World Assurance Co. Holdings Ltd. 7.500% 8/1/16 875 970 Allstate Corp. 5.000% 8/15/14 350 381 Allstate Corp. 6.125% 12/15/32 250 261 Allstate Corp. 5.550% 5/9/35 100 97 5 Allstate Corp. 6.125% 5/15/37 200 202 5 Allstate Corp. 6.500% 5/15/57 200 202 Alterra Finance LLC 6.250% 9/30/20 95 96 American Financial Group Inc. 9.875% 6/15/19 100 122 American International Group Inc. 4.250% 5/15/13 1,775 1,833 American International Group Inc. 5.600% 10/18/16 125 130 American International Group Inc. 5.450% 5/18/17 500 511 American International Group Inc. 6.400% 12/15/20 985 1,049 American International Group Inc. 6.250% 5/1/36 700 692 American International Group Inc. 6.250% 3/15/37 250 228 5 American International Group Inc. 8.175% 5/15/58 1,125 1,209 AON Corp. 3.500% 9/30/15 150 151 AON Corp. 5.000% 9/30/20 150 151 AON Corp. 8.205% 1/1/27 100 111 AON Corp. 6.250% 9/30/40 150 155 Arch Capital Group Ltd. 7.350% 5/1/34 375 388 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 450 451 Assurant Inc. 5.625% 2/15/14 200 211 Assurant Inc. 6.750% 2/15/34 400 392 AXA SA 8.600% 12/15/30 425 498 Axis Capital Holdings Ltd. 5.750% 12/1/14 275 295 Axis Specialty Finance LLC 5.875% 6/1/20 840 843 Berkshire Hathaway Finance Corp. 4.000% 4/15/12 350 362 Berkshire Hathaway Finance Corp. 4.600% 5/15/13 275 294 Berkshire Hathaway Finance Corp. 5.000% 8/15/13 125 135 Berkshire Hathaway Finance Corp. 1.500% 1/10/14 225 224 Berkshire Hathaway Finance Corp. 2.450% 12/15/15 700 695 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 500 550 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 375 374 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 475 497 Berkshire Hathaway Inc. 2.125% 2/11/13 225 230 Berkshire Hathaway Inc. 3.200% 2/11/15 1,375 1,412 Chubb Corp. 5.750% 5/15/18 175 194 Chubb Corp. 6.000% 5/11/37 375 394 Chubb Corp. 6.500% 5/15/38 125 139 5 Chubb Corp. 6.375% 3/29/67 250 263 CIGNA Corp. 4.375% 12/15/20 100 97 CIGNA Corp. 4.500% 3/15/21 75 74 CIGNA Corp. 6.150% 11/15/36 500 508 CIGNA Corp. 5.875% 3/15/41 100 98 Cincinnati Financial Corp. 6.125% 11/1/34 325 313 CNA Financial Corp. 6.500% 8/15/16 475 518 CNA Financial Corp. 7.350% 11/15/19 325 367 Coventry Health Care Inc. 6.300% 8/15/14 575 610 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 150 147 Genworth Financial Inc. 4.950% 10/1/15 125 125 Genworth Financial Inc. 8.625% 12/15/16 400 445 Genworth Financial Inc. 7.200% 2/15/21 25 25 Genworth Financial Inc. 7.625% 9/24/21 150 151 Genworth Financial Inc. 6.500% 6/15/34 425 380 Hartford Financial Services Group Inc. 5.500% 10/15/16 475 497 Hartford Financial Services Group Inc. 5.375% 3/15/17 150 156 Hartford Financial Services Group Inc. 6.000% 1/15/19 100 105 Hartford Financial Services Group Inc. 5.950% 10/15/36 25 23 HCC Insurance Holdings Inc. 6.300% 11/15/19 225 242 Humana Inc. 8.150% 6/15/38 325 372 Lincoln National Corp. 8.750% 7/1/19 175 221 Lincoln National Corp. 6.150% 4/7/36 350 360 Lincoln National Corp. 7.000% 6/15/40 150 170 5 Lincoln National Corp. 7.000% 5/17/66 500 495 Loews Corp. 6.000% 2/1/35 200 201 Manulife Financial Corp. 3.400% 9/17/15 400 401 Manulife Financial Corp. 4.900% 9/17/20 475 464 Markel Corp. 7.125% 9/30/19 125 139 Marsh & McLennan Cos. Inc. 5.875% 8/1/33 100 94 MetLife Inc. 2.375% 2/6/14 225 225 MetLife Inc. 5.000% 6/15/15 1,000 1,073 MetLife Inc. 4.750% 2/8/21 275 274 MetLife Inc. 6.500% 12/15/32 75 82 MetLife Inc. 6.375% 6/15/34 375 406 MetLife Inc. 5.700% 6/15/35 125 124 MetLife Inc. 5.875% 2/6/41 1,250 1,259 5 MetLife Inc. 6.400% 12/15/66 400 381 7 Metropolitan Life Global Funding I 2.875% 9/17/12 75 77 7 Metropolitan Life Global Funding I 5.125% 6/10/14 450 487 OneBeacon US Holdings Inc. 5.875% 5/15/13 125 134 PartnerRe Finance B LLC 5.500% 6/1/20 200 199 Principal Financial Group Inc. 7.875% 5/15/14 225 259 Principal Financial Group Inc. 6.050% 10/15/36 250 257 Principal Life Income Funding Trusts 5.300% 12/14/12 100 106 Principal Life Income Funding Trusts 5.100% 4/15/14 475 504 Progressive Corp. 6.625% 3/1/29 150 165 5 Progressive Corp. 6.700% 6/15/37 425 448 Protective Life Corp. 7.375% 10/15/19 100 111 Protective Life Corp. 8.450% 10/15/39 175 195 Prudential Financial Inc. 3.625% 9/17/12 500 517 Prudential Financial Inc. 5.150% 1/15/13 75 79 Prudential Financial Inc. 4.750% 4/1/14 425 452 Prudential Financial Inc. 5.100% 9/20/14 1,050 1,131 Prudential Financial Inc. 6.200% 1/15/15 100 110 Prudential Financial Inc. 5.500% 3/15/16 50 54 Prudential Financial Inc. 6.100% 6/15/17 100 110 Prudential Financial Inc. 7.375% 6/15/19 250 292 Prudential Financial Inc. 5.375% 6/21/20 225 233 Prudential Financial Inc. 5.750% 7/15/33 200 196 Prudential Financial Inc. 5.400% 6/13/35 150 140 Prudential Financial Inc. 5.900% 3/17/36 325 324 Prudential Financial Inc. 5.700% 12/14/36 550 534 Prudential Financial Inc. 6.625% 6/21/40 125 136 Prudential Financial Inc. 6.200% 11/15/40 125 129 5 Reinsurance Group of America Inc. 6.750% 12/15/65 325 317 Swiss Re Solutions Holding Corp. 6.450% 3/1/19 500 536 Swiss Re Solutions Holding Corp. 7.000% 2/15/26 175 186 Swiss Re Solutions Holding Corp. 7.750% 6/15/30 300 342 Torchmark Corp. 6.375% 6/15/16 425 456 Transatlantic Holdings Inc. 8.000% 11/30/39 625 652 Travelers Cos. Inc. 5.500% 12/1/15 600 664 Travelers Cos. Inc. 6.250% 6/20/16 100 113 Travelers Cos. Inc. 5.800% 5/15/18 775 850 Travelers Cos. Inc. 5.350% 11/1/40 25 24 UnitedHealth Group Inc. 5.000% 8/15/14 650 704 UnitedHealth Group Inc. 4.875% 3/15/15 250 269 UnitedHealth Group Inc. 6.000% 6/15/17 875 978 UnitedHealth Group Inc. 6.000% 2/15/18 425 474 UnitedHealth Group Inc. 6.500% 6/15/37 200 215 UnitedHealth Group Inc. 6.625% 11/15/37 325 353 UnitedHealth Group Inc. 6.875% 2/15/38 250 280 Unum Group 7.125% 9/30/16 175 196 Unum Group 5.625% 9/15/20 50 51 Validus Holdings Ltd. 8.875% 1/26/40 150 158 WellPoint Inc. 6.800% 8/1/12 550 589 WellPoint Inc. 6.000% 2/15/14 525 580 WellPoint Inc. 5.250% 1/15/16 125 137 WellPoint Inc. 5.850% 1/15/36 150 150 WellPoint Inc. 6.375% 6/15/37 425 456 WellPoint Inc. 5.800% 8/15/40 100 98 Willis North America Inc. 6.200% 3/28/17 300 318 Willis North America Inc. 7.000% 9/29/19 700 762 WR Berkley Corp. 5.375% 9/15/20 50 50 XL Group plc 6.375% 11/15/24 100 104 Other Finance (0.0%) CME Group Inc. 5.400% 8/1/13 550 599 CME Group Inc. 5.750% 2/15/14 200 221 NASDAQ OMX Group Inc. 4.000% 1/15/15 150 149 NASDAQ OMX Group Inc. 5.550% 1/15/20 175 170 XTRA Finance Corp. 5.150% 4/1/17 575 621 Real Estate Investment Trusts (0.1%) AMB Property LP 4.500% 8/15/17 75 74 AMB Property LP 6.625% 12/1/19 100 111 AvalonBay Communities Inc. 5.750% 9/15/16 100 111 Boston Properties LP 5.625% 11/15/20 325 347 Boston Properties LP 4.125% 5/15/21 50 47 Brandywine Operating Partnership LP 5.400% 11/1/14 225 237 Brandywine Operating Partnership LP 7.500% 5/15/15 125 141 Camden Property Trust 5.700% 5/15/17 25 27 CommonWealth REIT 6.250% 8/15/16 700 752 Digital Realty Trust LP 4.500% 7/15/15 75 77 Digital Realty Trust LP 5.250% 3/15/21 155 152 Duke Realty LP 6.250% 5/15/13 350 378 Duke Realty LP 5.950% 2/15/17 200 216 Duke Realty LP 8.250% 8/15/19 125 150 Duke Realty LP 6.750% 3/15/20 250 278 ERP Operating LP 5.250% 9/15/14 350 380 ERP Operating LP 5.375% 8/1/16 275 299 HCP Inc. 6.450% 6/25/12 25 26 HCP Inc. 2.700% 2/1/14 350 351 HCP Inc. 3.750% 2/1/16 1,300 1,304 HCP Inc. 6.300% 9/15/16 300 330 HCP Inc. 5.625% 5/1/17 25 26 HCP Inc. 6.700% 1/30/18 200 223 HCP Inc. 5.375% 2/1/21 75 76 HCP Inc. 6.750% 2/1/41 175 181 Health Care REIT Inc. 3.625% 3/15/16 100 99 Health Care REIT Inc. 6.200% 6/1/16 325 356 Health Care REIT Inc. 6.125% 4/15/20 100 106 Health Care REIT Inc. 4.950% 1/15/21 175 168 Health Care REIT Inc. 5.250% 1/15/22 300 293 Health Care REIT Inc. 6.500% 3/15/41 75 73 Healthcare Realty Trust Inc. 6.500% 1/17/17 225 247 Hospitality Properties Trust 5.125% 2/15/15 500 518 Kilroy Realty LP 5.000% 11/3/15 150 151 Kimco Realty Corp. 5.783% 3/15/16 125 137 Kimco Realty Corp. 6.875% 10/1/19 50 57 Liberty Property LP 5.125% 3/2/15 375 400 Liberty Property LP 5.500% 12/15/16 100 107 Mack-Cali Realty LP 7.750% 8/15/19 100 119 National Retail Properties Inc. 6.875% 10/15/17 25 27 Nationwide Health Properties Inc. 6.250% 2/1/13 375 400 ProLogis 7.375% 10/30/19 50 57 ProLogis 6.875% 3/15/20 300 328 Realty Income Corp. 6.750% 8/15/19 525 596 Regency Centers LP 5.250% 8/1/15 75 80 Senior Housing Properties Trust 4.300% 1/15/16 75 74 Simon Property Group LP 6.750% 5/15/14 425 477 Simon Property Group LP 5.750% 12/1/15 325 361 Simon Property Group LP 5.250% 12/1/16 200 217 Simon Property Group LP 5.875% 3/1/17 650 722 Simon Property Group LP 6.125% 5/30/18 325 363 Simon Property Group LP 5.650% 2/1/20 125 134 Simon Property Group LP 6.750% 2/1/40 1,050 1,194 Tanger Properties LP 6.150% 11/15/15 400 441 Ventas Realty LP / Ventas Capital Corp. 3.125% 11/30/15 25 24 Industrial (4.2%) Basic Industry (0.4%) Agrium Inc. 6.125% 1/15/41 450 465 Airgas Inc. 4.500% 9/15/14 100 104 Airgas Inc. 3.250% 10/1/15 225 224 Albemarle Corp. 4.500% 12/15/20 50 49 Alcoa Inc. 6.150% 8/15/20 2,000 2,112 Alcoa Inc. 5.900% 2/1/27 275 269 Alcoa Inc. 6.750% 1/15/28 500 522 Allegheny Technologies Inc. 9.375% 6/1/19 450 566 AngloGold Ashanti Holdings plc 5.375% 4/15/20 75 76 AngloGold Ashanti Holdings plc 6.500% 4/15/40 100 100 ArcelorMittal 5.375% 6/1/13 925 982 ArcelorMittal 9.000% 2/15/15 50 60 ArcelorMittal 3.750% 8/5/15 125 126 ArcelorMittal 3.750% 3/1/16 125 125 ArcelorMittal 6.125% 6/1/18 425 455 ArcelorMittal 9.850% 6/1/19 25 32 ArcelorMittal 5.250% 8/5/20 150 146 ArcelorMittal 5.500% 3/1/21 350 344 ArcelorMittal 7.000% 10/15/39 1,400 1,396 ArcelorMittal 6.750% 3/1/41 225 219 Barrick Gold Corp. 6.950% 4/1/19 350 418 Barrick Gold Finance Co. 4.875% 11/15/14 825 895 Barrick North America Finance LLC 6.800% 9/15/18 25 30 Barrick North America Finance LLC 7.500% 9/15/38 25 31 BHP Billiton Finance USA Ltd. 8.500% 12/1/12 500 558 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 275 305 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 350 391 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 550 650 Celulosa Arauco y Constitucion SA 5.625% 4/20/15 775 820 Cliffs Natural Resources Inc. 5.900% 3/15/20 50 53 Cliffs Natural Resources Inc. 4.875% 4/1/21 100 98 Cliffs Natural Resources Inc. 6.250% 10/1/40 375 371 Commercial Metals Co. 6.500% 7/15/17 175 179 Cytec Industries Inc. 8.950% 7/1/17 75 91 Dow Chemical Co. 4.850% 8/15/12 425 445 Dow Chemical Co. 6.000% 10/1/12 50 53 Dow Chemical Co. 7.600% 5/15/14 650 751 Dow Chemical Co. 5.900% 2/15/15 750 830 Dow Chemical Co. 2.500% 2/15/16 250 240 Dow Chemical Co. 5.700% 5/15/18 100 108 Dow Chemical Co. 4.250% 11/15/20 2,010 1,921 Dow Chemical Co. 7.375% 11/1/29 100 120 Dow Chemical Co. 9.400% 5/15/39 350 521 Eastman Chemical Co. 3.000% 12/15/15 400 396 EI du Pont de Nemours & Co. 4.750% 11/15/12 125 132 EI du Pont de Nemours & Co. 1.750% 3/25/14 375 372 EI du Pont de Nemours & Co. 2.750% 4/1/16 375 371 EI du Pont de Nemours & Co. 6.000% 7/15/18 275 312 EI du Pont de Nemours & Co. 4.625% 1/15/20 300 310 EI du Pont de Nemours & Co. 3.625% 1/15/21 50 47 EI du Pont de Nemours & Co. 4.250% 4/1/21 250 247 EI du Pont de Nemours & Co. 6.500% 1/15/28 500 571 EI du Pont de Nemours & Co. 4.900% 1/15/41 300 277 Freeport-McMoRan Copper & Gold Inc. 8.250% 4/1/15 700 729 Freeport-McMoRan Copper & Gold Inc. 8.375% 4/1/17 575 632 International Paper Co. 5.300% 4/1/15 525 566 International Paper Co. 9.375% 5/15/19 1,100 1,415 International Paper Co. 7.300% 11/15/39 600 668 Lubrizol Corp. 5.500% 10/1/14 525 584 Monsanto Co. 7.375% 8/15/12 350 380 Newmont Mining Corp. 5.875% 4/1/35 325 328 Newmont Mining Corp. 6.250% 10/1/39 1,100 1,160 Nucor Corp. 5.750% 12/1/17 100 113 Nucor Corp. 6.400% 12/1/37 250 283 Placer Dome Inc. 6.450% 10/15/35 375 400 Plum Creek Timberlands LP 5.875% 11/15/15 400 426 Potash Corp. of Saskatchewan Inc. 3.750% 9/30/15 300 311 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 50 49 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 625 648 Potash Corp. of Saskatchewan Inc. 5.625% 12/1/40 50 50 PPG Industries Inc. 6.650% 3/15/18 600 697 Praxair Inc. 1.750% 11/15/12 100 101 Praxair Inc. 4.375% 3/31/14 450 481 Praxair Inc. 5.250% 11/15/14 150 166 Praxair Inc. 5.200% 3/15/17 25 28 Praxair Inc. 4.500% 8/15/19 175 182 Rio Tinto Alcan Inc. 4.875% 9/15/12 325 342 Rio Tinto Alcan Inc. 4.500% 5/15/13 125 133 Rio Tinto Alcan Inc. 5.000% 6/1/15 250 270 Rio Tinto Alcan Inc. 6.125% 12/15/33 325 343 Rio Tinto Alcan Inc. 5.750% 6/1/35 250 249 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 750 901 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 400 460 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 1,075 1,409 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 225 270 Sherwin-Williams Co. 3.125% 12/15/14 175 181 Sigma-Aldrich Corp. 3.375% 11/1/20 75 70 Southern Copper Corp. 5.375% 4/16/20 200 204 Southern Copper Corp. 7.500% 7/27/35 250 269 Southern Copper Corp. 6.750% 4/16/40 250 253 Teck Resources Ltd. 9.750% 5/15/14 343 416 Teck Resources Ltd. 10.250% 5/15/16 500 601 Teck Resources Ltd. 10.750% 5/15/19 500 641 Vale Canada Ltd. 5.700% 10/15/15 450 493 Vale Canada Ltd. 7.200% 9/15/32 100 108 Vale Overseas Ltd. 6.250% 1/11/16 100 111 Vale Overseas Ltd. 6.250% 1/23/17 200 224 Vale Overseas Ltd. 5.625% 9/15/19 500 523 Vale Overseas Ltd. 4.625% 9/15/20 475 462 Vale Overseas Ltd. 8.250% 1/17/34 375 454 Vale Overseas Ltd. 6.875% 11/21/36 375 399 Vale Overseas Ltd. 6.875% 11/10/39 575 613 Valspar Corp. 7.250% 6/15/19 50 57 WMC Finance USA Ltd. 5.125% 5/15/13 400 432 Xstrata Canada Corp. 7.350% 6/5/12 375 399 Xstrata Canada Corp. 7.250% 7/15/12 250 267 Xstrata Canada Corp. 5.500% 6/15/17 250 266 Capital Goods (0.4%) 3M Co. 6.375% 2/15/28 350 398 Acuity Brands Lighting Inc. 6.000% 12/15/19 100 104 Allied Waste North America Inc. 7.125% 5/15/16 1,050 1,097 Bemis Co. Inc. 4.875% 4/1/12 700 722 Black & Decker Corp. 5.750% 11/15/16 75 83 Boeing Capital Corp. 5.800% 1/15/13 925 1,000 Boeing Co. 1.875% 11/20/12 50 51 Boeing Co. 3.500% 2/15/15 450 469 Boeing Co. 6.000% 3/15/19 150 172 Boeing Co. 4.875% 2/15/20 150 160 Boeing Co. 6.875% 3/15/39 100 121 Boeing Co. 5.875% 2/15/40 150 160 Browning-Ferris Industries Inc. 7.400% 9/15/35 500 587 Caterpillar Financial Services Corp. 2.000% 4/5/13 175 178 Caterpillar Financial Services Corp. 1.550% 12/20/13 275 275 Caterpillar Financial Services Corp. 6.125% 2/17/14 325 365 Caterpillar Financial Services Corp. 4.750% 2/17/15 175 190 Caterpillar Financial Services Corp. 4.625% 6/1/15 1,600 1,719 Caterpillar Financial Services Corp. 7.150% 2/15/19 925 1,125 Caterpillar Inc. 6.050% 8/15/36 750 840 Caterpillar Inc. 7.375% 3/1/97 400 467 Cooper US Inc. 5.250% 11/15/12 425 452 CRH America Inc. 5.300% 10/15/13 100 106 CRH America Inc. 4.125% 1/15/16 500 501 CRH America Inc. 6.000% 9/30/16 750 809 CRH America Inc. 5.750% 1/15/21 475 487 Deere & Co. 6.950% 4/25/14 825 951 Deere & Co. 5.375% 10/16/29 350 369 Deere & Co. 7.125% 3/3/31 900 1,123 Eaton Corp. 5.600% 5/15/18 125 138 Embraer Overseas Ltd. 6.375% 1/24/17 100 108 Embraer Overseas Ltd. 6.375% 1/15/20 175 187 Emerson Electric Co. 4.625% 10/15/12 1,075 1,135 Emerson Electric Co. 4.875% 10/15/19 125 133 Emerson Electric Co. 4.250% 11/15/20 25 25 Emerson Electric Co. 5.250% 11/15/39 425 425 General Dynamics Corp. 4.250% 5/15/13 650 693 General Electric Co. 5.000% 2/1/13 1,400 1,490 General Electric Co. 5.250% 12/6/17 1,850 2,010 Goodrich Corp. 6.125% 3/1/19 525 585 Goodrich Corp. 4.875% 3/1/20 625 649 Harsco Corp. 2.700% 10/15/15 300 295 Harsco Corp. 5.750% 5/15/18 350 381 Honeywell International Inc. 4.250% 3/1/13 175 185 Honeywell International Inc. 5.300% 3/15/17 275 306 Honeywell International Inc. 5.300% 3/1/18 150 166 Honeywell International Inc. 5.375% 3/1/41 250 252 Illinois Tool Works Inc. 5.150% 4/1/14 325 358 Illinois Tool Works Inc. 6.250% 4/1/19 450 522 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 225 248 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 650 778 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 225 260 John Deere Capital Corp. 5.250% 10/1/12 375 398 John Deere Capital Corp. 4.950% 12/17/12 50 53 John Deere Capital Corp. 4.900% 9/9/13 525 569 John Deere Capital Corp. 2.950% 3/9/15 125 128 John Deere Capital Corp. 2.800% 9/18/17 550 537 Joy Global Inc. 6.000% 11/15/16 250 272 L-3 Communications Corp. 5.200% 10/15/19 200 208 L-3 Communications Corp. 4.750% 7/15/20 650 647 Lafarge SA 7.125% 7/15/36 525 510 Lockheed Martin Corp. 7.650% 5/1/16 250 303 Lockheed Martin Corp. 6.150% 9/1/36 450 488 Lockheed Martin Corp. 5.500% 11/15/39 25 25 7 Lockheed Martin Corp. 5.720% 6/1/40 316 323 Martin Marietta Materials Inc. 6.600% 4/15/18 400 437 Northrop Grumman Corp. 5.050% 11/15/40 850 790 Owens Corning 6.500% 12/1/16 600 651 Parker Hannifin Corp. 5.500% 5/15/18 125 139 Parker Hannifin Corp. 3.500% 9/15/22 75 69 Parker Hannifin Corp. 6.250% 5/15/38 75 85 Raytheon Co. 3.125% 10/15/20 200 182 Raytheon Co. 7.200% 8/15/27 75 93 Raytheon Co. 4.875% 10/15/40 100 91 Republic Services Inc. 5.250% 11/15/21 425 444 Republic Services Inc. 6.200% 3/1/40 75 79 Rockwell Automation Inc. 5.650% 12/1/17 25 28 Rockwell Automation Inc. 6.700% 1/15/28 200 228 Rockwell Automation Inc. 6.250% 12/1/37 325 354 Rockwell Collins Inc. 5.250% 7/15/19 50 54 Roper Industries Inc. 6.250% 9/1/19 650 715 Sonoco Products Co. 5.750% 11/1/40 175 172 Stanley Black & Decker Inc. 5.200% 9/1/40 150 143 5,7 Systems 2 7.156% 12/15/11 54 55 Tyco International Finance SA 3.750% 1/15/18 100 100 Tyco International Finance SA 8.500% 1/15/19 175 224 Tyco International Finance SA 4.625% 1/15/23 125 125 Tyco International Ltd. / Tyco International Finance SA 7.000% 12/15/19 400 481 United Technologies Corp. 6.125% 2/1/19 925 1,073 United Technologies Corp. 4.500% 4/15/20 325 338 United Technologies Corp. 7.500% 9/15/29 100 129 United Technologies Corp. 5.400% 5/1/35 400 409 United Technologies Corp. 6.125% 7/15/38 500 561 United Technologies Corp. 5.700% 4/15/40 350 371 Waste Management Inc. 5.000% 3/15/14 675 726 Waste Management Inc. 4.600% 3/1/21 150 149 Waste Management Inc. 7.100% 8/1/26 325 381 Waste Management Inc. 6.125% 11/30/39 400 414 Communication (0.9%) 7 America Movil SAB de CV 5.750% 1/15/15 833 916 America Movil SAB de CV 5.000% 10/16/19 750 775 America Movil SAB de CV 5.000% 3/30/20 400 414 America Movil SAB de CV 6.375% 3/1/35 200 215 America Movil SAB de CV 6.125% 11/15/37 300 315 America Movil SAB de CV 6.125% 3/30/40 600 635 American Tower Corp. 4.625% 4/1/15 75 78 American Tower Corp. 4.500% 1/15/18 1,400 1,370 AT&T Corp. 8.000% 11/15/31 1,251 1,565 AT&T Inc. 5.875% 8/15/12 155 165 AT&T Inc. 6.700% 11/15/13 300 337 AT&T Inc. 4.850% 2/15/14 450 486 AT&T Inc. 5.100% 9/15/14 1,575 1,724 AT&T Inc. 2.500% 8/15/15 1,875 1,856 AT&T Inc. 5.625% 6/15/16 600 668 AT&T Inc. 5.500% 2/1/18 300 328 AT&T Inc. 5.800% 2/15/19 75 83 AT&T Inc. 6.450% 6/15/34 1,000 1,039 AT&T Inc. 6.500% 9/1/37 425 439 AT&T Inc. 6.300% 1/15/38 175 176 AT&T Inc. 6.400% 5/15/38 675 689 7 AT&T Inc. 5.350% 9/1/40 170 152 AT&T Mobility LLC 7.125% 12/15/31 1,000 1,161 Bellsouth Capital Funding Corp. 7.875% 2/15/30 150 179 BellSouth Corp. 5.200% 12/15/16 250 274 BellSouth Corp. 6.875% 10/15/31 325 354 BellSouth Corp. 6.550% 6/15/34 700 730 BellSouth Corp. 6.000% 11/15/34 290 283 BellSouth Telecommunications Inc. 6.375% 6/1/28 1,565 1,647 British Telecommunications plc 9.875% 12/15/30 1,125 1,557 CBS Corp. 5.625% 8/15/12 32 34 CBS Corp. 5.750% 4/15/20 75 79 CBS Corp. 4.300% 2/15/21 550 518 CBS Corp. 7.875% 7/30/30 400 464 CBS Corp. 5.500% 5/15/33 200 182 Cellco Partnership / Verizon Wireless Capital LLC 7.375% 11/15/13 1,375 1,568 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 525 576 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 525 673 CenturyLink Inc. 5.000% 2/15/15 150 158 CenturyLink Inc. 6.875% 1/15/28 150 152 CenturyLink Inc. 7.600% 9/15/39 250 266 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 1,108 1,498 Comcast Cable Communications LLC 8.875% 5/1/17 850 1,062 Comcast Corp. 6.500% 1/15/15 700 791 Comcast Corp. 5.900% 3/15/16 650 721 Comcast Corp. 5.700% 7/1/19 750 813 Comcast Corp. 5.150% 3/1/20 1,325 1,376 Comcast Corp. 6.500% 11/15/35 1,075 1,105 Comcast Corp. 6.450% 3/15/37 50 51 Comcast Corp. 6.950% 8/15/37 250 272 Comcast Corp. 6.400% 5/15/38 600 609 Comcast Corp. 6.400% 3/1/40 150 152 COX Communications Inc. 4.625% 6/1/13 200 212 COX Communications Inc. 5.450% 12/15/14 150 165 COX Communications Inc. 5.500% 10/1/15 600 657 7 COX Communications Inc. 8.375% 3/1/39 500 630 Deutsche Telekom International Finance BV 5.875% 8/20/13 325 356 Deutsche Telekom International Finance BV 4.875% 7/8/14 25 27 Deutsche Telekom International Finance BV 5.750% 3/23/16 425 476 Deutsche Telekom International Finance BV 6.000% 7/8/19 1,025 1,159 Deutsche Telekom International Finance BV 8.750% 6/15/30 650 848 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.750% 10/1/14 325 349 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.550% 3/15/15 375 383 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 7.625% 5/15/16 100 110 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.875% 10/1/19 1,450 1,568 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.000% 3/1/21 1,200 1,201 Discovery Communications LLC 5.050% 6/1/20 500 519 Embarq Corp. 7.082% 6/1/16 875 994 Embarq Corp. 7.995% 6/1/36 200 225 France Telecom SA 4.375% 7/8/14 525 563 France Telecom SA 5.375% 7/8/19 1,025 1,129 France Telecom SA 8.500% 3/1/31 475 639 Grupo Televisa SA 6.625% 3/18/25 450 496 GTE Corp. 6.940% 4/15/28 325 360 McGraw-Hill Cos. Inc. 6.550% 11/15/37 350 365 7 NBCUniversal Media LLC 2.100% 4/1/14 550 547 7 NBCUniversal Media LLC 3.650% 4/30/15 425 434 7 NBCUniversal Media LLC 2.875% 4/1/16 1,300 1,259 7 NBCUniversal Media LLC 5.150% 4/30/20 175 180 7 NBCUniversal Media LLC 4.375% 4/1/21 300 289 7 NBCUniversal Media LLC 6.400% 4/30/40 350 361 7 NBCUniversal Media LLC 5.950% 4/1/41 225 219 New Cingular Wireless Services Inc. 8.125% 5/1/12 600 646 News America Inc. 6.900% 3/1/19 750 876 7 News America Inc. 4.500% 2/15/21 1,250 1,229 News America Inc. 6.550% 3/15/33 600 627 News America Inc. 6.200% 12/15/34 725 724 News America Inc. 6.400% 12/15/35 450 460 News America Inc. 8.150% 10/17/36 385 468 News America Inc. 6.900% 8/15/39 50 54 7 News America Inc. 6.150% 2/15/41 475 470 Omnicom Group Inc. 5.900% 4/15/16 50 56 Omnicom Group Inc. 4.450% 8/15/20 500 490 Pacific Bell Telephone Co. 7.125% 3/15/26 200 229 Qwest Corp. 8.375% 5/1/16 325 387 Qwest Corp. 6.500% 6/1/17 275 303 Qwest Corp. 7.500% 6/15/23 350 350 Qwest Corp. 7.250% 9/15/25 175 184 Qwest Corp. 6.875% 9/15/33 375 374 Qwest Corp. 7.125% 11/15/43 550 540 Reed Elsevier Capital Inc. 4.625% 6/15/12 100 103 Reed Elsevier Capital Inc. 7.750% 1/15/14 175 200 Reed Elsevier Capital Inc. 8.625% 1/15/19 1,200 1,515 Rogers Communications Inc. 6.375% 3/1/14 50 56 Rogers Communications Inc. 5.500% 3/15/14 250 274 Rogers Communications Inc. 6.800% 8/15/18 950 1,105 RR Donnelley & Sons Co. 8.600% 8/15/16 400 457 RR Donnelley & Sons Co. 7.625% 6/15/20 250 263 Telecom Italia Capital SA 5.250% 11/15/13 325 343 Telecom Italia Capital SA 4.950% 9/30/14 1,000 1,039 Telecom Italia Capital SA 5.250% 10/1/15 1,300 1,341 Telecom Italia Capital SA 7.175% 6/18/19 550 600 Telecom Italia Capital SA 6.375% 11/15/33 205 191 Telefonica Emisiones SAU 2.582% 4/26/13 275 277 Telefonica Emisiones SAU 4.949% 1/15/15 625 658 Telefonica Emisiones SAU 3.729% 4/27/15 300 302 Telefonica Emisiones SAU 3.992% 2/16/16 400 401 Telefonica Emisiones SAU 6.421% 6/20/16 475 526 Telefonica Emisiones SAU 5.877% 7/15/19 300 315 Telefonica Emisiones SAU 5.134% 4/27/20 500 496 Telefonica Emisiones SAU 5.462% 2/16/21 2,100 2,123 Telefonica Europe BV 8.250% 9/15/30 750 910 Thomson Reuters Corp. 5.950% 7/15/13 75 82 Thomson Reuters Corp. 5.700% 10/1/14 850 946 Thomson Reuters Corp. 6.500% 7/15/18 50 58 Thomson Reuters Corp. 4.700% 10/15/19 125 130 Thomson Reuters Corp. 5.500% 8/15/35 50 49 Thomson Reuters Corp. 5.850% 4/15/40 275 283 Time Warner Cable Inc. 5.400% 7/2/12 400 420 Time Warner Cable Inc. 6.200% 7/1/13 300 330 Time Warner Cable Inc. 7.500% 4/1/14 650 746 Time Warner Cable Inc. 3.500% 2/1/15 300 307 Time Warner Cable Inc. 5.850% 5/1/17 825 901 Time Warner Cable Inc. 8.250% 4/1/19 700 853 Time Warner Cable Inc. 5.000% 2/1/20 825 833 Time Warner Cable Inc. 6.550% 5/1/37 550 557 Time Warner Cable Inc. 6.750% 6/15/39 675 702 Time Warner Cable Inc. 5.875% 11/15/40 1,190 1,111 Time Warner Entertainment Co. LP 10.150% 5/1/12 200 219 Time Warner Entertainment Co. LP 8.375% 3/15/23 800 986 Time Warner Entertainment Co. LP 8.375% 7/15/33 100 122 United States Cellular Corp. 6.700% 12/15/33 350 334 Verizon Communications Inc. 5.250% 4/15/13 650 700 Verizon Communications Inc. 5.550% 2/15/16 500 554 Verizon Communications Inc. 3.000% 4/1/16 175 174 Verizon Communications Inc. 5.500% 2/15/18 500 545 Verizon Communications Inc. 6.100% 4/15/18 100 112 Verizon Communications Inc. 8.750% 11/1/18 275 352 Verizon Communications Inc. 6.350% 4/1/19 525 597 Verizon Communications Inc. 4.600% 4/1/21 175 174 Verizon Communications Inc. 5.850% 9/15/35 500 493 Verizon Communications Inc. 6.250% 4/1/37 150 154 Verizon Communications Inc. 6.900% 4/15/38 350 387 Verizon Communications Inc. 8.950% 3/1/39 1,250 1,711 Verizon Communications Inc. 7.350% 4/1/39 550 643 Verizon Communications Inc. 6.000% 4/1/41 200 199 Verizon Global Funding Corp. 6.875% 6/15/12 2,000 2,136 Verizon Global Funding Corp. 7.750% 12/1/30 725 876 Verizon New England Inc. 7.875% 11/15/29 250 286 Verizon New York Inc. 6.875% 4/1/12 300 317 Verizon Virginia Inc. 4.625% 3/15/13 450 474 Vodafone Group plc 5.000% 12/16/13 600 651 Vodafone Group plc 5.750% 3/15/16 300 335 Vodafone Group plc 5.625% 2/27/17 1,650 1,823 Vodafone Group plc 4.625% 7/15/18 125 130 Vodafone Group plc 5.450% 6/10/19 275 300 Vodafone Group plc 7.875% 2/15/30 425 537 Vodafone Group plc 6.250% 11/30/32 350 374 Vodafone Group plc 6.150% 2/27/37 75 80 Washington Post Co. 7.250% 2/1/19 150 170 WPP Finance UK 5.875% 6/15/14 425 467 Consumer Cyclical (0.4%) AutoZone Inc. 6.500% 1/15/14 300 335 AutoZone Inc. 5.750% 1/15/15 325 357 Best Buy Co. Inc. 6.750% 7/15/13 125 137 BorgWarner Inc. 4.625% 9/15/20 50 50 Costco Wholesale Corp. 5.500% 3/15/17 475 541 CVS Caremark Corp. 4.875% 9/15/14 175 189 CVS Caremark Corp. 3.250% 5/18/15 100 101 CVS Caremark Corp. 5.750% 6/1/17 175 192 CVS Caremark Corp. 6.600% 3/15/19 1,575 1,800 CVS Caremark Corp. 6.250% 6/1/27 125 137 5 CVS Caremark Corp. 6.302% 6/1/37 825 808 Daimler Finance North America LLC 6.500% 11/15/13 375 417 Daimler Finance North America LLC 8.500% 1/18/31 450 603 Darden Restaurants Inc. 5.625% 10/15/12 225 239 Darden Restaurants Inc. 6.200% 10/15/17 150 166 Darden Restaurants Inc. 6.800% 10/15/37 275 299 eBay Inc. 0.875% 10/15/13 125 124 eBay Inc. 1.625% 10/15/15 125 119 eBay Inc. 3.250% 10/15/20 125 113 Expedia Inc. 5.950% 8/15/20 1,150 1,161 Family Dollar Stores Inc. 5.000% 2/1/21 125 122 Historic TW Inc. 9.150% 2/1/23 975 1,284 Historic TW Inc. 6.625% 5/15/29 200 214 Home Depot Inc. 5.250% 12/16/13 775 845 Home Depot Inc. 5.400% 3/1/16 1,100 1,214 Home Depot Inc. 5.875% 12/16/36 1,250 1,240 International Game Technology 7.500% 6/15/19 125 142 International Game Technology 5.500% 6/15/20 125 128 Johnson Controls Inc. 5.000% 3/30/20 200 209 Johnson Controls Inc. 4.250% 3/1/21 500 492 Johnson Controls Inc. 6.000% 1/15/36 125 131 Kohl's Corp. 6.250% 12/15/17 200 229 Kohl's Corp. 6.000% 1/15/33 225 231 Kohl's Corp. 6.875% 12/15/37 100 114 Lowe's Cos. Inc. 5.000% 10/15/15 75 83 Lowe's Cos. Inc. 6.100% 9/15/17 200 228 Lowe's Cos. Inc. 4.625% 4/15/20 200 209 Lowe's Cos. Inc. 3.750% 4/15/21 500 482 Lowe's Cos. Inc. 6.875% 2/15/28 367 433 Lowe's Cos. Inc. 5.800% 4/15/40 100 104 Marriott International Inc. 4.625% 6/15/12 400 415 Marriott International Inc. 5.625% 2/15/13 200 214 Marriott International Inc. 6.200% 6/15/16 150 167 Marriott International Inc. 6.375% 6/15/17 50 56 McDonald's Corp. 5.300% 3/15/17 400 446 McDonald's Corp. 5.800% 10/15/17 300 343 McDonald's Corp. 5.350% 3/1/18 350 390 McDonald's Corp. 6.300% 3/1/38 300 346 McDonald's Corp. 5.700% 2/1/39 25 27 Nordstrom Inc. 4.750% 5/1/20 600 618 Nordstrom Inc. 6.950% 3/15/28 200 229 Nordstrom Inc. 7.000% 1/15/38 150 177 O'Reilly Automotive Inc. 4.875% 1/14/21 50 49 PACCAR Financial Corp. 1.950% 12/17/12 225 228 PACCAR Inc. 6.875% 2/15/14 200 228 Staples Inc. 9.750% 1/15/14 1,025 1,230 Target Corp. 5.125% 1/15/13 675 723 Target Corp. 4.000% 6/15/13 525 556 Target Corp. 5.375% 5/1/17 200 223 Target Corp. 3.875% 7/15/20 350 342 Target Corp. 7.000% 7/15/31 175 207 Target Corp. 6.350% 11/1/32 450 496 Target Corp. 7.000% 1/15/38 700 830 Time Warner Inc. 3.150% 7/15/15 450 455 Time Warner Inc. 4.875% 3/15/20 625 635 Time Warner Inc. 4.700% 1/15/21 700 694 Time Warner Inc. 4.750% 3/29/21 600 593 Time Warner Inc. 7.625% 4/15/31 835 957 Time Warner Inc. 7.700% 5/1/32 590 686 Time Warner Inc. 6.200% 3/15/40 150 148 Time Warner Inc. 6.100% 7/15/40 250 244 Time Warner Inc. 6.250% 3/29/41 325 321 TJX Cos. Inc. 6.950% 4/15/19 175 209 Toll Brothers Finance Corp. 5.150% 5/15/15 400 408 Toyota Motor Credit Corp. 3.200% 6/17/15 700 709 Toyota Motor Credit Corp. 2.800% 1/11/16 125 125 Toyota Motor Credit Corp. 4.250% 1/11/21 300 297 VF Corp. 5.950% 11/1/17 250 285 VF Corp. 6.450% 11/1/37 150 170 Viacom Inc. 4.375% 9/15/14 350 373 Viacom Inc. 3.500% 4/1/17 450 442 Viacom Inc. 5.625% 9/15/19 650 710 Viacom Inc. 6.875% 4/30/36 400 434 Wal-Mart Stores Inc. 4.550% 5/1/13 2,275 2,438 Wal-Mart Stores Inc. 7.250% 6/1/13 150 169 Wal-Mart Stores Inc. 3.200% 5/15/14 550 576 Wal-Mart Stores Inc. 4.500% 7/1/15 450 486 Wal-Mart Stores Inc. 5.375% 4/5/17 200 224 Wal-Mart Stores Inc. 5.800% 2/15/18 200 227 Wal-Mart Stores Inc. 3.250% 10/25/20 1,725 1,608 Wal-Mart Stores Inc. 5.875% 4/5/27 2,365 2,587 Wal-Mart Stores Inc. 5.250% 9/1/35 175 171 Wal-Mart Stores Inc. 6.500% 8/15/37 550 621 Wal-Mart Stores Inc. 5.000% 10/25/40 465 426 Walgreen Co. 5.250% 1/15/19 875 959 Walt Disney Co. 4.500% 12/15/13 125 135 Walt Disney Co. 5.625% 9/15/16 500 569 Walt Disney Co. 7.000% 3/1/32 400 485 Western Union Co. 6.500% 2/26/14 300 333 Western Union Co. 5.930% 10/1/16 400 442 Western Union Co. 6.200% 11/17/36 325 317 Yum! Brands Inc. 7.700% 7/1/12 250 269 Yum! Brands Inc. 6.875% 11/15/37 750 839 Consumer Noncyclical (1.0%) Abbott Laboratories 4.350% 3/15/14 250 268 Abbott Laboratories 5.875% 5/15/16 1,350 1,539 Abbott Laboratories 5.600% 11/30/17 475 535 Abbott Laboratories 4.125% 5/27/20 500 500 Abbott Laboratories 6.150% 11/30/37 325 356 Abbott Laboratories 6.000% 4/1/39 325 351 Allergan Inc. 5.750% 4/1/16 125 141 Altria Group Inc. 8.500% 11/10/13 1,325 1,543 Altria Group Inc. 9.700% 11/10/18 1,200 1,572 Altria Group Inc. 9.950% 11/10/38 275 383 Altria Group Inc. 10.200% 2/6/39 1,175 1,666 AmerisourceBergen Corp. 5.875% 9/15/15 1,175 1,303 Amgen Inc. 4.850% 11/18/14 500 547 Amgen Inc. 5.850% 6/1/17 125 142 Amgen Inc. 5.700% 2/1/19 575 639 Amgen Inc. 3.450% 10/1/20 275 257 Amgen Inc. 6.375% 6/1/37 400 441 Amgen Inc. 6.400% 2/1/39 700 770 Amgen Inc. 4.950% 10/1/41 100 90 Anheuser-Busch Cos. Inc. 5.500% 1/15/18 250 273 Anheuser-Busch Cos. Inc. 6.800% 8/20/32 900 1,029 Anheuser-Busch InBev Worldwide Inc. 3.000% 10/15/12 450 462 Anheuser-Busch InBev Worldwide Inc. 2.500% 3/26/13 350 357 Anheuser-Busch InBev Worldwide Inc. 7.200% 1/15/14 375 426 Anheuser-Busch InBev Worldwide Inc. 5.375% 11/15/14 400 439 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 525 553 Anheuser-Busch InBev Worldwide Inc. 2.875% 2/15/16 300 297 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 350 428 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 375 441 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 975 1,041 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 675 702 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 150 149 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 325 439 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 250 278 Archer-Daniels-Midland Co. 4.700% 3/1/21 50 50 Archer-Daniels-Midland Co. 5.935% 10/1/32 350 375 Archer-Daniels-Midland Co. 5.375% 9/15/35 600 604 Archer-Daniels-Midland Co. 4.700% 3/1/41 125 128 AstraZeneca plc 5.400% 9/15/12 750 798 AstraZeneca plc 5.400% 6/1/14 875 972 AstraZeneca plc 6.450% 9/15/37 1,175 1,329 Baxter International Inc. 4.625% 3/15/15 250 271 Baxter International Inc. 5.900% 9/1/16 150 172 Baxter International Inc. 6.250% 12/1/37 100 113 Becton Dickinson and Co. 5.000% 5/15/19 50 54 Becton Dickinson and Co. 3.250% 11/12/20 550 510 Biogen Idec Inc. 6.000% 3/1/13 600 640 Bottling Group LLC 5.000% 11/15/13 100 109 Bottling Group LLC 6.950% 3/15/14 500 576 Bottling Group LLC 5.500% 4/1/16 1,275 1,433 Bristol-Myers Squibb Co. 5.450% 5/1/18 300 333 Bristol-Myers Squibb Co. 5.875% 11/15/36 642 696 Bunge Ltd. Finance Corp. 5.350% 4/15/14 350 372 Bunge Ltd. Finance Corp. 4.100% 3/15/16 300 300 Bunge Ltd. Finance Corp. 8.500% 6/15/19 775 923 Campbell Soup Co. 3.050% 7/15/17 50 50 Campbell Soup Co. 4.250% 4/15/21 250 249 Cardinal Health Inc. 4.000% 6/15/15 100 104 Cardinal Health Inc. 4.625% 12/15/20 350 347 CareFusion Corp. 4.125% 8/1/12 50 52 CareFusion Corp. 5.125% 8/1/14 1,100 1,184 CareFusion Corp. 6.375% 8/1/19 75 84 Celgene Corp. 2.450% 10/15/15 75 73 Celgene Corp. 3.950% 10/15/20 50 47 Celgene Corp. 5.700% 10/15/40 75 72 Church & Dwight Co. Inc. 3.350% 12/15/15 100 100 Cia de Bebidas das Americas 8.750% 9/15/13 25 29 Clorox Co. 5.000% 3/1/13 375 397 Clorox Co. 3.550% 11/1/15 325 332 Coca-Cola Co. 0.750% 11/15/13 50 49 Coca-Cola Co. 1.500% 11/15/15 100 95 Coca-Cola Co. 5.350% 11/15/17 175 197 Coca-Cola Co. 4.875% 3/15/19 725 780 Coca-Cola Co. 3.150% 11/15/20 525 487 Coca-Cola Enterprises Inc. 3.500% 9/15/20 600 564 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 100 102 Coca-Cola Refreshments USA Inc. 7.375% 3/3/14 600 695 Coca-Cola Refreshments USA Inc. 4.250% 3/1/15 300 322 ConAgra Foods Inc. 5.875% 4/15/14 275 299 ConAgra Foods Inc. 7.125% 10/1/26 50 55 ConAgra Foods Inc. 7.000% 10/1/28 100 107 Corn Products International Inc. 3.200% 11/1/15 25 25 Corn Products International Inc. 4.625% 11/1/20 50 49 Corn Products International Inc. 6.625% 4/15/37 75 78 Covidien International Finance SA 1.875% 6/15/13 525 530 Covidien International Finance SA 6.550% 10/15/37 525 594 CR Bard Inc. 6.700% 12/1/26 450 531 Delhaize Group SA 5.875% 2/1/14 250 272 Delhaize Group SA 5.700% 10/1/40 300 275 Diageo Capital plc 5.200% 1/30/13 75 80 Diageo Capital plc 5.750% 10/23/17 75 84 Diageo Finance BV 5.300% 10/28/15 625 693 Dr Pepper Snapple Group Inc. 2.350% 12/21/12 150 153 Dr Pepper Snapple Group Inc. 6.120% 5/1/13 375 409 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 1,000 988 Eli Lilly & Co. 5.500% 3/15/27 625 666 Express Scripts Inc. 5.250% 6/15/12 225 236 Express Scripts Inc. 6.250% 6/15/14 250 277 Express Scripts Inc. 7.250% 6/15/19 1,325 1,580 Fortune Brands Inc. 3.000% 6/1/12 350 356 Fortune Brands Inc. 6.375% 6/15/14 475 521 Fortune Brands Inc. 5.375% 1/15/16 25 27 Fortune Brands Inc. 5.875% 1/15/36 250 220 Genentech Inc. 4.750% 7/15/15 150 163 Genentech Inc. 5.250% 7/15/35 325 317 General Mills Inc. 5.650% 9/10/12 250 266 General Mills Inc. 5.200% 3/17/15 875 960 General Mills Inc. 5.700% 2/15/17 575 645 General Mills Inc. 5.650% 2/15/19 875 966 Gilead Sciences Inc. 4.500% 4/1/21 300 295 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 700 752 GlaxoSmithKline Capital Inc. 4.375% 4/15/14 1,025 1,104 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 300 304 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 1,050 1,178 Hasbro Inc. 6.300% 9/15/17 550 603 Hershey Co. 5.450% 9/1/16 150 167 Hershey Co. 4.125% 12/1/20 25 25 Hospira Inc. 5.900% 6/15/14 200 220 Johnson & Johnson 5.150% 8/15/12 400 424 Johnson & Johnson 5.150% 7/15/18 125 140 Johnson & Johnson 2.950% 9/1/20 500 469 Johnson & Johnson 6.950% 9/1/29 100 126 Johnson & Johnson 4.950% 5/15/33 550 552 Johnson & Johnson 5.850% 7/15/38 325 360 Kellogg Co. 5.125% 12/3/12 225 239 Kellogg Co. 4.250% 3/6/13 125 132 Kellogg Co. 4.150% 11/15/19 250 251 Kellogg Co. 4.000% 12/15/20 1,025 1,001 Kellogg Co. 7.450% 4/1/31 150 187 Kimberly-Clark Corp. 4.875% 8/15/15 650 710 Kimberly-Clark Corp. 6.125% 8/1/17 200 232 Kimberly-Clark Corp. 3.625% 8/1/20 250 246 Kimberly-Clark Corp. 3.875% 3/1/21 150 148 Kimberly-Clark Corp. 5.300% 3/1/41 375 376 Koninklijke Philips Electronics NV 4.625% 3/11/13 150 158 Koninklijke Philips Electronics NV 5.750% 3/11/18 250 279 Koninklijke Philips Electronics NV 6.875% 3/11/38 200 236 Kraft Foods Inc. 2.625% 5/8/13 800 818 Kraft Foods Inc. 6.750% 2/19/14 125 141 Kraft Foods Inc. 4.125% 2/9/16 1,425 1,473 Kraft Foods Inc. 6.500% 8/11/17 525 598 Kraft Foods Inc. 6.125% 8/23/18 750 836 Kraft Foods Inc. 5.375% 2/10/20 150 158 Kraft Foods Inc. 6.500% 11/1/31 875 962 Kraft Foods Inc. 7.000% 8/11/37 725 815 Kraft Foods Inc. 6.875% 2/1/38 700 776 Kraft Foods Inc. 6.875% 1/26/39 250 277 Kraft Foods Inc. 6.500% 2/9/40 450 477 Kroger Co. 6.200% 6/15/12 25 26 Kroger Co. 4.950% 1/15/15 500 537 Kroger Co. 3.900% 10/1/15 350 362 Kroger Co. 8.000% 9/15/29 750 928 Laboratory Corp. of America Holdings 5.625% 12/15/15 325 354 Laboratory Corp. of America Holdings 4.625% 11/15/20 600 598 Life Technologies Corp. 4.400% 3/1/15 225 235 Life Technologies Corp. 3.500% 1/15/16 50 50 Life Technologies Corp. 6.000% 3/1/20 200 215 Life Technologies Corp. 5.000% 1/15/21 1,100 1,100 Lorillard Tobacco Co. 8.125% 6/23/19 400 464 Lorillard Tobacco Co. 6.875% 5/1/20 250 269 McKesson Corp. 5.250% 3/1/13 75 80 McKesson Corp. 3.250% 3/1/16 1,175 1,184 McKesson Corp. 4.750% 3/1/21 75 76 McKesson Corp. 6.000% 3/1/41 125 129 Mead Johnson Nutrition Co. 3.500% 11/1/14 75 77 Mead Johnson Nutrition Co. 4.900% 11/1/19 150 155 Mead Johnson Nutrition Co. 5.900% 11/1/39 125 128 Medco Health Solutions Inc. 7.250% 8/15/13 675 756 Medco Health Solutions Inc. 7.125% 3/15/18 600 700 Medtronic Inc. 3.000% 3/15/15 425 436 Medtronic Inc. 4.750% 9/15/15 550 599 Medtronic Inc. 4.450% 3/15/20 175 179 Medtronic Inc. 5.550% 3/15/40 75 77 Merck & Co. Inc. 4.750% 3/1/15 275 300 Merck & Co. Inc. 4.000% 6/30/15 350 372 Merck & Co. Inc. 2.250% 1/15/16 125 123 Merck & Co. Inc. 6.000% 9/15/17 500 577 Merck & Co. Inc. 5.000% 6/30/19 375 406 Merck & Co. Inc. 3.875% 1/15/21 350 340 Merck & Co. Inc. 6.400% 3/1/28 225 262 Merck & Co. Inc. 5.950% 12/1/28 250 282 Merck & Co. Inc. 6.550% 9/15/37 850 1,001 Merck & Co. Inc. 5.850% 6/30/39 100 108 Novant Health Inc. 5.850% 11/1/19 300 320 Novartis Capital Corp. 1.900% 4/24/13 250 254 Novartis Capital Corp. 4.125% 2/10/14 1,000 1,067 Novartis Capital Corp. 2.900% 4/24/15 450 459 Novartis Securities Investment Ltd. 5.125% 2/10/19 1,250 1,347 PepsiAmericas Inc. 5.750% 7/31/12 225 239 PepsiAmericas Inc. 5.000% 5/15/17 450 491 PepsiCo Inc. 5.150% 5/15/12 125 131 PepsiCo Inc. 4.650% 2/15/13 250 267 PepsiCo Inc. 3.750% 3/1/14 175 186 PepsiCo Inc. 5.000% 6/1/18 775 843 PepsiCo Inc. 7.900% 11/1/18 2,250 2,844 Pfizer Inc. 5.350% 3/15/15 825 918 Pfizer Inc. 6.200% 3/15/19 1,125 1,290 Pfizer Inc. 7.200% 3/15/39 800 984 Philip Morris International Inc. 4.875% 5/16/13 625 670 Philip Morris International Inc. 6.875% 3/17/14 475 545 Philip Morris International Inc. 5.650% 5/16/18 275 306 Philip Morris International Inc. 6.375% 5/16/38 825 927 5 Procter & Gamble - Esop 9.360% 1/1/21 929 1,184 Procter & Gamble Co. 4.950% 8/15/14 100 111 Procter & Gamble Co. 3.500% 2/15/15 525 551 Procter & Gamble Co. 4.700% 2/15/19 175 189 Procter & Gamble Co. 6.450% 1/15/26 600 694 Quest Diagnostics Inc. 5.450% 11/1/15 250 272 Quest Diagnostics Inc. 4.700% 4/1/21 300 295 Reynolds American Inc. 7.250% 6/1/12 200 213 Reynolds American Inc. 6.750% 6/15/17 100 114 Reynolds American Inc. 7.250% 6/15/37 375 395 Safeway Inc. 6.250% 3/15/14 300 329 Safeway Inc. 3.950% 8/15/20 925 874 Safeway Inc. 7.250% 2/1/31 50 55 Sanofi-Aventis SA 1.625% 3/28/14 125 124 Sanofi-Aventis SA 2.625% 3/29/16 400 395 Sanofi-Aventis SA 4.000% 3/29/21 200 196 St. Jude Medical Inc. 2.200% 9/15/13 300 304 St. Jude Medical Inc. 3.750% 7/15/14 425 446 St. Jude Medical Inc. 4.875% 7/15/19 75 78 Stryker Corp. 3.000% 1/15/15 100 102 Stryker Corp. 4.375% 1/15/20 100 102 Sysco Corp. 5.250% 2/12/18 300 328 Sysco Corp. 5.375% 9/21/35 500 517 Teva Pharmaceutical Finance Co. LLC 6.150% 2/1/36 150 164 Teva Pharmaceutical Finance II BV / Teva Pharmaceutical Finance III LLC 3.000% 6/15/15 225 226 Teva Pharmaceutical Finance III LLC 1.500% 6/15/12 600 603 Thermo Fisher Scientific Inc. 2.150% 12/28/12 125 127 Thermo Fisher Scientific Inc. 3.250% 11/20/14 100 104 Thermo Fisher Scientific Inc. 3.200% 5/1/15 400 408 Unilever Capital Corp. 3.650% 2/15/14 275 290 Unilever Capital Corp. 4.800% 2/15/19 150 159 Unilever Capital Corp. 4.250% 2/10/21 500 506 UST LLC 5.750% 3/1/18 250 266 Whirlpool Corp. 5.500% 3/1/13 250 266 Wyeth 5.500% 2/15/16 400 448 Wyeth 6.450% 2/1/24 400 465 Wyeth 6.500% 2/1/34 200 229 Wyeth 6.000% 2/15/36 1,225 1,312 Wyeth 5.950% 4/1/37 150 160 Zimmer Holdings Inc. 5.750% 11/30/39 400 406 Energy (0.6%) Alberta Energy Co. Ltd. 7.375% 11/1/31 750 883 Anadarko Petroleum Corp. 7.625% 3/15/14 300 342 Anadarko Petroleum Corp. 5.750% 6/15/14 125 137 Anadarko Petroleum Corp. 5.950% 9/15/16 1,000 1,086 Anadarko Petroleum Corp. 6.950% 6/15/19 50 56 Anadarko Petroleum Corp. 6.450% 9/15/36 650 646 Anadarko Petroleum Corp. 7.950% 6/15/39 125 145 Apache Corp. 6.000% 9/15/13 300 332 Apache Corp. 5.625% 1/15/17 75 84 Apache Corp. 6.900% 9/15/18 500 597 Apache Corp. 3.625% 2/1/21 750 709 Apache Corp. 5.100% 9/1/40 100 93 Apache Corp. 5.250% 2/1/42 500 474 Apache Finance Canada Corp. 7.750% 12/15/29 225 278 Baker Hughes Inc. 6.875% 1/15/29 400 467 Baker Hughes Inc. 5.125% 9/15/40 50 47 BJ Services Co. 6.000% 6/1/18 100 114 BP Capital Markets plc 5.250% 11/7/13 750 810 BP Capital Markets plc 3.625% 5/8/14 300 311 BP Capital Markets plc 3.875% 3/10/15 250 260 BP Capital Markets plc 3.125% 10/1/15 800 804 BP Capital Markets plc 3.200% 3/11/16 600 596 BP Capital Markets plc 4.750% 3/10/19 750 777 BP Capital Markets plc 4.500% 10/1/20 950 940 BP Capital Markets plc 4.742% 3/11/21 725 726 Burlington Resources Finance Co. 7.400% 12/1/31 600 736 Canadian Natural Resources Ltd. 5.450% 10/1/12 250 265 Canadian Natural Resources Ltd. 4.900% 12/1/14 175 189 Canadian Natural Resources Ltd. 7.200% 1/15/32 500 587 Canadian Natural Resources Ltd. 6.450% 6/30/33 400 432 Canadian Natural Resources Ltd. 6.500% 2/15/37 425 473 Cenovus Energy Inc. 4.500% 9/15/14 950 1,017 Cenovus Energy Inc. 5.700% 10/15/19 475 525 Cenovus Energy Inc. 6.750% 11/15/39 375 419 Chevron Corp. 3.950% 3/3/14 500 535 Chevron Corp. 4.950% 3/3/19 750 825 ConocoPhillips 4.750% 2/1/14 250 271 ConocoPhillips 4.600% 1/15/15 200 218 ConocoPhillips 5.750% 2/1/19 1,575 1,777 ConocoPhillips 5.900% 10/15/32 150 159 ConocoPhillips 5.900% 5/15/38 175 185 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 250 264 ConocoPhillips Holding Co. 6.950% 4/15/29 275 326 Devon Energy Corp. 5.625% 1/15/14 525 580 Devon Energy Corp. 7.950% 4/15/32 25 32 Devon Financing Corp. ULC 7.875% 9/30/31 425 544 Diamond Offshore Drilling Inc. 4.875% 7/1/15 100 107 Diamond Offshore Drilling Inc. 5.875% 5/1/19 75 82 Diamond Offshore Drilling Inc. 5.700% 10/15/39 225 222 Encana Corp. 4.750% 10/15/13 25 27 Encana Corp. 7.200% 11/1/31 625 714 EnCana Holdings Finance Corp. 5.800% 5/1/14 50 55 Ensco plc 3.250% 3/15/16 250 248 Ensco plc 4.700% 3/15/21 750 742 EOG Resources Inc. 6.125% 10/1/13 575 637 EOG Resources Inc. 5.625% 6/1/19 275 302 EOG Resources Inc. 4.100% 2/1/21 150 145 Halliburton Co. 6.700% 9/15/38 250 287 Halliburton Co. 7.450% 9/15/39 450 566 Hess Corp. 8.125% 2/15/19 600 750 Hess Corp. 7.875% 10/1/29 150 185 Hess Corp. 7.125% 3/15/33 375 430 Hess Corp. 5.600% 2/15/41 400 380 Husky Energy Inc. 6.250% 6/15/12 350 370 Husky Energy Inc. 7.250% 12/15/19 300 355 Husky Energy Inc. 6.800% 9/15/37 100 110 Kerr-McGee Corp. 6.950% 7/1/24 1,000 1,101 Kerr-McGee Corp. 7.875% 9/15/31 150 170 7 Marathon Petroleum Corp. 3.500% 3/1/16 400 401 7 Marathon Petroleum Corp. 5.125% 3/1/21 1,450 1,460 7 Marathon Petroleum Corp. 6.500% 3/1/41 175 176 Nabors Industries Inc. 9.250% 1/15/19 600 754 Nabors Industries Inc. 5.000% 9/15/20 100 99 Nexen Inc. 5.050% 11/20/13 400 442 Nexen Inc. 7.875% 3/15/32 100 115 Nexen Inc. 7.500% 7/30/39 625 703 Noble Energy Inc. 8.250% 3/1/19 300 376 Noble Energy Inc. 6.000% 3/1/41 75 75 Noble Holding International Ltd. 3.450% 8/1/15 75 76 Noble Holding International Ltd. 4.900% 8/1/20 100 102 Noble Holding International Ltd. 4.625% 3/1/21 100 99 Noble Holding International Ltd. 6.200% 8/1/40 200 203 Noble Holding International Ltd. 6.050% 3/1/41 300 301 Occidental Petroleum Corp. 2.500% 2/1/16 725 715 Occidental Petroleum Corp. 4.100% 2/1/21 600 593 PC Financial Partnership 5.000% 11/15/14 25 27 Petro-Canada 4.000% 7/15/13 75 79 Petro-Canada 6.050% 5/15/18 125 141 Petro-Canada 7.875% 6/15/26 100 123 Petro-Canada 5.350% 7/15/33 450 419 Petro-Canada 5.950% 5/15/35 500 503 Rowan Cos. Inc. 7.875% 8/1/19 125 148 Shell International Finance BV 1.875% 3/25/13 450 458 Shell International Finance BV 4.000% 3/21/14 600 639 Shell International Finance BV 3.100% 6/28/15 1,075 1,100 Shell International Finance BV 3.250% 9/22/15 200 206 Shell International Finance BV 5.200% 3/22/17 300 333 Shell International Finance BV 4.300% 9/22/19 800 822 Shell International Finance BV 4.375% 3/25/20 475 489 Shell International Finance BV 6.375% 12/15/38 500 563 Shell International Finance BV 5.500% 3/25/40 175 177 Statoil ASA 3.875% 4/15/14 300 318 Statoil ASA 2.900% 10/15/14 75 77 Statoil ASA 3.125% 8/17/17 175 173 Statoil ASA 5.250% 4/15/19 650 706 Statoil ASA 7.150% 1/15/29 250 302 Statoil ASA 5.100% 8/17/40 300 286 Suncor Energy Inc. 6.100% 6/1/18 100 113 Suncor Energy Inc. 6.500% 6/15/38 1,075 1,153 Suncor Energy Inc. 6.850% 6/1/39 700 785 Sunoco Inc. 4.875% 10/15/14 175 185 Sunoco Inc. 5.750% 1/15/17 200 212 Talisman Energy Inc. 5.125% 5/15/15 100 108 Talisman Energy Inc. 3.750% 2/1/21 350 324 Talisman Energy Inc. 5.850% 2/1/37 650 648 Tosco Corp. 8.125% 2/15/30 1,150 1,469 Total Capital Canada Ltd. 1.625% 1/28/14 575 575 Total Capital SA 3.000% 6/24/15 575 586 Total Capital SA 3.125% 10/2/15 25 25 Total Capital SA 2.300% 3/15/16 500 486 Total Capital SA 4.450% 6/24/20 325 331 Total Capital SA 4.125% 1/28/21 250 248 Transocean Inc. 5.250% 3/15/13 100 106 Transocean Inc. 4.950% 11/15/15 450 475 Transocean Inc. 6.000% 3/15/18 425 457 Transocean Inc. 6.500% 11/15/20 200 220 Transocean Inc. 7.500% 4/15/31 300 335 Valero Energy Corp. 6.875% 4/15/12 700 741 Valero Energy Corp. 4.500% 2/1/15 75 79 Valero Energy Corp. 6.125% 6/15/17 1,000 1,100 Valero Energy Corp. 6.125% 2/1/20 150 162 Valero Energy Corp. 7.500% 4/15/32 750 824 Valero Energy Corp. 6.625% 6/15/37 300 301 Weatherford International Inc. 6.800% 6/15/37 150 156 Weatherford International Ltd. 9.625% 3/1/19 775 985 Weatherford International Ltd. 5.125% 9/15/20 300 297 Weatherford International Ltd. 6.500% 8/1/36 800 795 Weatherford International Ltd. 6.750% 9/15/40 250 257 Williams Cos. Inc. 7.500% 1/15/31 519 611 Williams Cos. Inc. 7.750% 6/15/31 149 176 XTO Energy Inc. 5.750% 12/15/13 900 1,006 XTO Energy Inc. 6.250% 8/1/17 400 473 XTO Energy Inc. 6.750% 8/1/37 300 371 Other Industrial (0.0%) Cintas Corp. No 2 6.125% 12/1/17 225 256 Massachusetts Development Finance Agency Revenue (Harvard University) 4.875% 10/15/40 200 192 Technology (0.4%) Adobe Systems Inc. 3.250% 2/1/15 200 204 Adobe Systems Inc. 4.750% 2/1/20 325 328 Agilent Technologies Inc. 4.450% 9/14/12 25 26 Agilent Technologies Inc. 2.500% 7/15/13 200 202 Agilent Technologies Inc. 5.500% 9/14/15 550 597 Agilent Technologies Inc. 6.500% 11/1/17 350 390 Amphenol Corp. 4.750% 11/15/14 200 214 Analog Devices Inc. 5.000% 7/1/14 175 190 Analog Devices Inc. 3.000% 4/15/16 50 50 Arrow Electronics Inc. 3.375% 11/1/15 100 99 BMC Software Inc. 7.250% 6/1/18 175 199 7 Broadcom Corp. 1.500% 11/1/13 100 98 CA Inc. 5.375% 12/1/19 175 180 Cisco Systems Inc. 1.625% 3/14/14 925 921 Cisco Systems Inc. 5.500% 2/22/16 500 560 Cisco Systems Inc. 3.150% 3/14/17 500 496 Cisco Systems Inc. 4.950% 2/15/19 125 133 Cisco Systems Inc. 4.450% 1/15/20 2,450 2,504 Cisco Systems Inc. 5.900% 2/15/39 425 439 Cisco Systems Inc. 5.500% 1/15/40 575 559 Computer Sciences Corp. 6.500% 3/15/18 125 135 Corning Inc. 6.625% 5/15/19 50 57 Corning Inc. 5.750% 8/15/40 175 174 Dell Inc. 3.375% 6/15/12 625 643 Dell Inc. 1.400% 9/10/13 200 199 Dell Inc. 2.100% 4/1/14 400 400 Dell Inc. 2.300% 9/10/15 275 268 Dell Inc. 5.875% 6/15/19 175 192 Dun & Bradstreet Corp. 2.875% 11/15/15 150 147 Equifax Inc. 6.300% 7/1/17 125 135 Fiserv Inc. 3.125% 10/1/15 150 149 Fiserv Inc. 6.800% 11/20/17 475 529 Harris Corp. 5.000% 10/1/15 425 447 Harris Corp. 6.150% 12/15/40 25 26 Hewlett-Packard Co. 4.500% 3/1/13 625 663 Hewlett-Packard Co. 1.250% 9/13/13 300 298 Hewlett-Packard Co. 6.125% 3/1/14 1,800 2,013 Hewlett-Packard Co. 2.125% 9/13/15 550 538 Hewlett-Packard Co. 5.400% 3/1/17 225 250 Hewlett-Packard Co. 5.500% 3/1/18 1,025 1,139 Hewlett-Packard Co. 3.750% 12/1/20 200 192 HP Enterprise Services LLC 6.000% 8/1/13 225 247 IBM International Group Capital LLC 5.050% 10/22/12 1,100 1,170 International Business Machines Corp. 7.500% 6/15/13 550 622 International Business Machines Corp. 1.000% 8/5/13 1,000 992 International Business Machines Corp. 2.000% 1/5/16 275 267 International Business Machines Corp. 5.700% 9/14/17 1,000 1,131 International Business Machines Corp. 5.600% 11/30/39 1,720 1,792 Juniper Networks Inc. 3.100% 3/15/16 75 75 Juniper Networks Inc. 4.600% 3/15/21 50 50 Juniper Networks Inc. 5.950% 3/15/41 150 148 Lexmark International Inc. 5.900% 6/1/13 150 160 Lexmark International Inc. 6.650% 6/1/18 375 405 Maxim Integrated Products Inc. 3.450% 6/14/13 100 103 Microsoft Corp. 0.875% 9/27/13 150 149 Microsoft Corp. 2.950% 6/1/14 675 699 Microsoft Corp. 1.625% 9/25/15 200 194 Microsoft Corp. 4.200% 6/1/19 50 52 Microsoft Corp. 3.000% 10/1/20 250 232 Microsoft Corp. 5.200% 6/1/39 350 348 Microsoft Corp. 4.500% 10/1/40 125 111 Microsoft Corp. 5.300% 2/8/41 600 603 Motorola Solutions Inc. 5.375% 11/15/12 275 290 Motorola Solutions Inc. 7.500% 5/15/25 75 85 Motorola Solutions Inc. 6.500% 11/15/28 19 19 Motorola Solutions Inc. 6.625% 11/15/37 26 28 Nokia Oyj 5.375% 5/15/19 1,625 1,652 Nokia Oyj 6.625% 5/15/39 100 101 Oracle Corp. 3.750% 7/8/14 200 212 Oracle Corp. 5.250% 1/15/16 1,900 2,108 Oracle Corp. 5.750% 4/15/18 300 336 Oracle Corp. 5.000% 7/8/19 1,175 1,254 Oracle Corp. 6.125% 7/8/39 275 295 7 Oracle Corp. 5.375% 7/15/40 920 893 Pitney Bowes Inc. 3.875% 6/15/13 225 233 Pitney Bowes Inc. 4.875% 8/15/14 25 26 Pitney Bowes Inc. 4.750% 1/15/16 1,300 1,349 7 SAIC Inc. 4.450% 12/1/20 75 75 7 SAIC Inc. 5.950% 12/1/40 75 77 Science Applications International Corp. 6.250% 7/1/12 100 106 Science Applications International Corp. 5.500% 7/1/33 100 98 Symantec Corp. 2.750% 9/15/15 50 49 Symantec Corp. 4.200% 9/15/20 75 70 Tyco Electronics Group SA 7.125% 10/1/37 600 691 Xerox Corp. 5.500% 5/15/12 150 157 Xerox Corp. 8.250% 5/15/14 300 350 Xerox Corp. 6.400% 3/15/16 375 423 Xerox Corp. 6.750% 2/1/17 350 401 Xerox Corp. 6.350% 5/15/18 350 394 Xerox Corp. 5.625% 12/15/19 650 697 Transportation (0.1%) 5 American Airlines Pass Through Trust 2009- 1A 10.375% 7/2/19 122 144 Burlington Northern Santa Fe LLC 5.900% 7/1/12 350 371 Burlington Northern Santa Fe LLC 5.650% 5/1/17 75 84 Burlington Northern Santa Fe LLC 3.600% 9/1/20 275 260 Burlington Northern Santa Fe LLC 7.000% 12/15/25 200 241 Burlington Northern Santa Fe LLC 6.200% 8/15/36 125 133 Burlington Northern Santa Fe LLC 5.050% 3/1/41 375 342 Canadian National Railway Co. 6.250% 8/1/34 350 390 Canadian National Railway Co. 6.200% 6/1/36 350 387 Canadian Pacific Railway Co. 7.125% 10/15/31 450 505 Canadian Pacific Railway Co. 5.950% 5/15/37 250 256 Con-way Inc. 6.700% 5/1/34 350 321 5 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 9/15/17 462 482 5 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 11/10/19 146 159 CSX Corp. 5.600% 5/1/17 25 27 CSX Corp. 7.900% 5/1/17 126 153 CSX Corp. 6.250% 3/15/18 725 824 CSX Corp. 7.375% 2/1/19 1,050 1,261 CSX Corp. 6.220% 4/30/40 174 185 5 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 8/10/22 235 245 5 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 12/17/19 708 777 5 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 5/23/19 100 100 JB Hunt Transport Services Inc. 3.375% 9/15/15 450 444 Norfolk Southern Corp. 5.750% 1/15/16 175 196 Norfolk Southern Corp. 7.700% 5/15/17 400 488 Norfolk Southern Corp. 5.750% 4/1/18 100 112 Norfolk Southern Corp. 5.900% 6/15/19 425 481 Norfolk Southern Corp. 5.590% 5/17/25 72 77 Norfolk Southern Corp. 7.800% 5/15/27 100 126 Norfolk Southern Corp. 5.640% 5/17/29 100 105 Norfolk Southern Corp. 7.050% 5/1/37 200 240 Norfolk Southern Corp. 7.900% 5/15/97 100 126 Norfolk Southern Railway Co. 9.750% 6/15/20 116 159 Ryder System Inc. 5.850% 3/1/14 250 274 Ryder System Inc. 3.150% 3/2/15 375 376 Ryder System Inc. 3.600% 3/1/16 400 402 Ryder System Inc. 5.850% 11/1/16 75 82 Southwest Airlines Co. 5.750% 12/15/16 200 216 Southwest Airlines Co. 5.125% 3/1/17 400 414 5 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 130 142 Union Pacific Corp. 6.500% 4/15/12 38 40 Union Pacific Corp. 5.450% 1/31/13 650 698 Union Pacific Corp. 7.125% 2/1/28 500 605 Union Pacific Corp. 6.625% 2/1/29 200 230 Union Pacific Corp. 5.780% 7/15/40 775 795 United Parcel Service Inc. 3.875% 4/1/14 50 53 United Parcel Service Inc. 5.125% 4/1/19 175 194 United Parcel Service Inc. 3.125% 1/15/21 350 324 United Parcel Service Inc. 6.200% 1/15/38 595 665 Utilities (0.9%) Electric (0.6%) AEP Texas Central Co. 6.650% 2/15/33 400 436 Alabama Power Co. 4.850% 12/15/12 200 213 Alabama Power Co. 5.500% 10/15/17 550 615 Ameren Energy Generating Co. 7.000% 4/15/18 1,025 1,045 Ameren Illinois Co. 6.125% 11/15/17 25 28 American Water Capital Corp. 6.593% 10/15/37 500 527 Appalachian Power Co. 3.400% 5/24/15 300 304 Arizona Public Service Co. 5.800% 6/30/14 50 55 Arizona Public Service Co. 4.650% 5/15/15 275 288 Carolina Power & Light Co. 6.500% 7/15/12 350 374 Carolina Power & Light Co. 5.125% 9/15/13 325 352 CenterPoint Energy Houston Electric LLC 5.700% 3/15/13 500 539 CenterPoint Energy Houston Electric LLC 7.000% 3/1/14 175 198 Cleco Power LLC 6.000% 12/1/40 175 167 Cleveland Electric Illuminating Co. 5.650% 12/15/13 325 353 Cleveland Electric Illuminating Co. 5.700% 4/1/17 500 532 Cleveland Electric Illuminating Co. 7.880% 11/1/17 200 239 Cleveland Electric Illuminating Co. 5.500% 8/15/24 750 770 Commonwealth Edison Co. 1.625% 1/15/14 125 124 Commonwealth Edison Co. 5.950% 8/15/16 900 1,019 Commonwealth Edison Co. 6.150% 9/15/17 600 670 Commonwealth Edison Co. 5.800% 3/15/18 150 166 Commonwealth Edison Co. 5.900% 3/15/36 100 102 Connecticut Light & Power Co. 6.350% 6/1/36 250 277 Consolidated Edison Co. of New York Inc. 5.375% 12/15/15 625 697 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 350 392 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 225 265 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 300 296 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 400 439 Consolidated Edison Co. of New York Inc. 6.300% 8/15/37 450 508 Constellation Energy Group Inc. 4.550% 6/15/15 175 182 Constellation Energy Group Inc. 7.600% 4/1/32 100 113 Consumers Energy Co. 5.375% 4/15/13 175 188 Detroit Edison Co. 5.700% 10/1/37 125 129 Dominion Resources Inc. 1.800% 3/15/14 100 100 Dominion Resources Inc. 2.250% 9/1/15 750 728 Dominion Resources Inc. 6.000% 11/30/17 550 615 Dominion Resources Inc. 4.450% 3/15/21 125 123 Dominion Resources Inc. 5.250% 8/1/33 200 215 5 Dominion Resources Inc. 7.500% 6/30/66 175 183 Duke Energy Carolinas LLC 4.300% 6/15/20 500 507 Duke Energy Carolinas LLC 6.000% 12/1/28 300 318 Duke Energy Carolinas LLC 6.100% 6/1/37 1,100 1,171 Duke Energy Carolinas LLC 6.050% 4/15/38 50 54 Duke Energy Carolinas LLC 5.300% 2/15/40 375 371 Duke Energy Corp. 3.350% 4/1/15 375 382 Duke Energy Corp. 5.050% 9/15/19 175 182 Duke Energy Indiana Inc. 5.000% 9/15/13 250 270 Duke Energy Indiana Inc. 3.750% 7/15/20 185 178 Duke Energy Ohio Inc. 5.700% 9/15/12 675 719 Duke Energy Ohio Inc. 2.100% 6/15/13 325 330 El Paso Electric Co. 6.000% 5/15/35 175 178 Entergy Arkansas Inc. 3.750% 2/15/21 650 605 Entergy Louisiana LLC 6.500% 9/1/18 100 114 Exelon Corp. 4.900% 6/15/15 500 524 Exelon Generation Co. LLC 4.000% 10/1/20 1,375 1,259 Exelon Generation Co. LLC 6.250% 10/1/39 425 418 Exelon Generation Co. LLC 5.750% 10/1/41 75 68 Florida Power & Light Co. 5.950% 10/1/33 100 107 Florida Power & Light Co. 5.625% 4/1/34 225 231 Florida Power & Light Co. 4.950% 6/1/35 50 47 Florida Power & Light Co. 6.200% 6/1/36 50 55 Florida Power & Light Co. 5.850% 5/1/37 150 160 Florida Power & Light Co. 5.950% 2/1/38 175 190 Florida Power & Light Co. 5.960% 4/1/39 1,175 1,267 Florida Power Corp. 4.800% 3/1/13 50 53 Florida Power Corp. 5.650% 6/15/18 50 56 Florida Power Corp. 4.550% 4/1/20 1,375 1,412 Georgia Power Co. 5.950% 2/1/39 275 290 Great Plains Energy Inc. 2.750% 8/15/13 100 101 Iberdrola International BV 6.750% 6/15/12 500 527 Iberdrola International BV 6.750% 7/15/36 400 420 5 Integrys Energy Group Inc. 6.110% 12/1/66 300 294 Interstate Power & Light Co. 6.250% 7/15/39 100 109 Jersey Central Power & Light Co. 5.625% 5/1/16 350 386 Jersey Central Power & Light Co. 5.650% 6/1/17 350 382 Kansas City Power & Light Co. 6.050% 11/15/35 200 201 7 Kentucky Utilities Co. 1.625% 11/1/15 200 191 7 Kentucky Utilities Co. 3.250% 11/1/20 200 185 7 Kentucky Utilities Co. 5.125% 11/1/40 800 766 7 LG&E and KU Energy LLC 2.125% 11/15/15 125 118 7 LG&E and KU Energy LLC 3.750% 11/15/20 150 138 7 Louisville Gas & Electric Co. 1.625% 11/15/15 300 287 7 Louisville Gas & Electric Co. 5.125% 11/15/40 100 96 MidAmerican Energy Co. 5.650% 7/15/12 75 79 MidAmerican Energy Co. 5.950% 7/15/17 150 170 MidAmerican Energy Co. 6.750% 12/30/31 725 843 Midamerican Energy Holdings Co. 5.875% 10/1/12 750 800 Midamerican Energy Holdings Co. 5.000% 2/15/14 300 320 Midamerican Energy Holdings Co. 6.125% 4/1/36 400 424 Midamerican Energy Holdings Co. 5.950% 5/15/37 525 541 National Rural Utilities Cooperative Finance Corp. 2.625% 9/16/12 750 767 National Rural Utilities Cooperative Finance Corp. 5.500% 7/1/13 275 299 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 700 756 National Rural Utilities Cooperative Finance Corp. 3.050% 3/1/16 125 126 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 150 165 National Rural Utilities Cooperative Finance Corp. 8.000% 3/1/32 600 769 Nevada Power Co. 7.125% 3/15/19 450 529 NextEra Energy Capital Holdings Inc. 2.550% 11/15/13 1,025 1,042 5 NextEra Energy Capital Holdings Inc. 6.350% 10/1/66 225 223 5 NextEra Energy Capital Holdings Inc. 6.650% 6/15/67 275 276 7 Niagara Mohawk Power Corp. 4.881% 8/15/19 400 419 Northern States Power Co. 6.200% 7/1/37 250 281 Northern States Power Co. 5.350% 11/1/39 175 177 NSTAR 4.500% 11/15/19 750 766 NSTAR Electric Co. 4.875% 10/15/12 75 79 NSTAR Electric Co. 4.875% 4/15/14 225 243 NSTAR Electric Co. 5.625% 11/15/17 325 366 Oglethorpe Power Corp. 5.950% 11/1/39 100 102 Oglethorpe Power Corp. 5.375% 11/1/40 175 166 Ohio Edison Co. 6.400% 7/15/16 550 616 Ohio Power Co. 5.750% 9/1/13 475 515 Ohio Power Co. 6.000% 6/1/16 150 168 Oklahoma Gas & Electric Co. 5.850% 6/1/40 150 153 Oncor Electric Delivery Co. LLC 5.950% 9/1/13 325 354 Oncor Electric Delivery Co. LLC 6.375% 1/15/15 175 196 Oncor Electric Delivery Co. LLC 7.000% 9/1/22 200 231 Oncor Electric Delivery Co. LLC 7.250% 1/15/33 600 698 Pacific Gas & Electric Co. 4.800% 3/1/14 650 700 Pacific Gas & Electric Co. 5.625% 11/30/17 250 277 Pacific Gas & Electric Co. 8.250% 10/15/18 275 351 Pacific Gas & Electric Co. 3.500% 10/1/20 425 392 Pacific Gas & Electric Co. 6.050% 3/1/34 825 861 Pacific Gas & Electric Co. 5.800% 3/1/37 1,025 1,035 PacifiCorp 5.250% 6/15/35 475 461 PacifiCorp 6.250% 10/15/37 1,150 1,277 Peco Energy Co. 5.350% 3/1/18 125 137 Pennsylvania Electric Co. 6.050% 9/1/17 75 81 Pepco Holdings Inc. 2.700% 10/1/15 475 468 PPL Electric Utilities Corp. 6.250% 5/15/39 100 110 PPL Energy Supply LLC 6.200% 5/15/16 68 75 Progress Energy Carolina 5.300% 1/15/19 675 738 Progress Energy Inc. 6.050% 3/15/14 100 111 Progress Energy Inc. 7.750% 3/1/31 625 774 Progress Energy Inc. 6.000% 12/1/39 25 26 PSEG Power LLC 2.500% 4/15/13 250 254 PSEG Power LLC 5.000% 4/1/14 650 693 PSEG Power LLC 5.500% 12/1/15 450 488 PSEG Power LLC 5.125% 4/15/20 200 203 Public Service Co. of Colorado 5.800% 8/1/18 100 113 Public Service Co. of Colorado 5.125% 6/1/19 175 189 Public Service Co. of Colorado 3.200% 11/15/20 500 463 Public Service Co. of Colorado 6.250% 9/1/37 300 340 Public Service Co. of Oklahoma 5.150% 12/1/19 600 632 Public Service Co. of Oklahoma 4.400% 2/1/21 500 495 Public Service Co. of Oklahoma 6.625% 11/15/37 275 304 Public Service Electric & Gas Co. 2.700% 5/1/15 225 225 Public Service Electric & Gas Co. 5.500% 3/1/40 300 301 Puget Sound Energy Inc. 5.483% 6/1/35 100 98 Puget Sound Energy Inc. 6.274% 3/15/37 500 538 Puget Sound Energy Inc. 5.638% 4/15/41 150 148 San Diego Gas & Electric Co. 5.300% 11/15/15 100 112 San Diego Gas & Electric Co. 5.350% 5/15/35 100 101 San Diego Gas & Electric Co. 4.500% 8/15/40 50 44 Sierra Pacific Power Co. 6.000% 5/15/16 525 588 Sierra Pacific Power Co. 6.750% 7/1/37 400 458 South Carolina Electric & Gas Co. 6.625% 2/1/32 450 515 South Carolina Electric & Gas Co. 6.050% 1/15/38 150 162 Southern California Edison Co. 4.650% 4/1/15 775 838 Southern California Edison Co. 5.000% 1/15/16 275 300 Southern California Edison Co. 6.650% 4/1/29 225 254 Southern California Edison Co. 5.750% 4/1/35 508 530 Southern California Edison Co. 5.350% 7/15/35 350 346 Southern Power Co. 6.250% 7/15/12 425 450 Southern Power Co. 4.875% 7/15/15 1,325 1,419 Southwestern Electric Power Co. 6.450% 1/15/19 250 279 Southwestern Electric Power Co. 6.200% 3/15/40 75 75 Tampa Electric Co. 6.550% 5/15/36 375 421 Teco Finance Inc. 4.000% 3/15/16 100 101 Teco Finance Inc. 5.150% 3/15/20 125 130 TransAlta Corp. 6.650% 5/15/18 100 112 UIL Holdings Corp. 4.625% 10/1/20 100 95 United Utilities plc 5.375% 2/1/19 325 330 Virginia Electric and Power Co. 5.100% 11/30/12 225 238 Virginia Electric and Power Co. 5.400% 1/15/16 700 776 Virginia Electric and Power Co. 6.000% 5/15/37 550 591 Virginia Electric and Power Co. 6.350% 11/30/37 250 280 Virginia Electric and Power Co. 8.875% 11/15/38 100 145 Wisconsin Electric Power Co. 6.000% 4/1/14 550 616 Wisconsin Electric Power Co. 4.250% 12/15/19 175 180 Wisconsin Electric Power Co. 5.625% 5/15/33 200 205 5 Wisconsin Energy Corp. 6.250% 5/15/67 525 528 Wisconsin Power & Light Co. 5.000% 7/15/19 25 27 Wisconsin Power & Light Co. 6.375% 8/15/37 300 342 Xcel Energy Inc. 5.613% 4/1/17 631 677 Xcel Energy Inc. 4.700% 5/15/20 100 103 Xcel Energy Inc. 6.500% 7/1/36 225 249 Natural Gas (0.3%) Atmos Energy Corp. 8.500% 3/15/19 250 312 Boardwalk Pipelines LP 5.500% 2/1/17 200 213 Buckeye Partners LP 4.875% 2/1/21 650 643 CenterPoint Energy Resources Corp. 6.150% 5/1/16 300 333 7 CenterPoint Energy Resources Corp. 4.500% 1/15/21 265 260 7 CenterPoint Energy Resources Corp. 5.850% 1/15/41 75 74 DCP Midstream Operating LP 3.250% 10/1/15 175 171 El Paso Natural Gas Co. 5.950% 4/15/17 225 246 Enbridge Energy Partners LP 9.875% 3/1/19 550 720 Enbridge Energy Partners LP 7.500% 4/15/38 930 1,105 Energy Transfer Partners LP 5.650% 8/1/12 275 289 Energy Transfer Partners LP 6.000% 7/1/13 700 759 Energy Transfer Partners LP 5.950% 2/1/15 300 328 Energy Transfer Partners LP 6.125% 2/15/17 300 333 Energy Transfer Partners LP 9.000% 4/15/19 275 346 Energy Transfer Partners LP 6.625% 10/15/36 150 158 8 Enron Corp. 9.125% 4/1/03 700 1 8 Enron Corp. 7.125% 5/15/07 300  8 Enron Corp. 6.875% 10/15/07 1,000 1 Enterprise Products Operating LLC 4.600% 8/1/12 225 234 Enterprise Products Operating LLC 5.600% 10/15/14 775 852 Enterprise Products Operating LLC 6.300% 9/15/17 275 309 Enterprise Products Operating LLC 6.875% 3/1/33 1,400 1,520 Enterprise Products Operating LLC 7.550% 4/15/38 450 525 Enterprise Products Operating LLC 6.125% 10/15/39 500 495 Enterprise Products Operating LLC 5.950% 2/1/41 300 292 EQT Corp. 8.125% 6/1/19 400 475 KeySpan Corp. 8.000% 11/15/30 200 245 KeySpan Corp. 5.803% 4/1/35 250 248 Kinder Morgan Energy Partners LP 5.850% 9/15/12 175 186 Kinder Morgan Energy Partners LP 5.000% 12/15/13 350 378 Kinder Morgan Energy Partners LP 5.125% 11/15/14 475 515 Kinder Morgan Energy Partners LP 5.625% 2/15/15 75 83 Kinder Morgan Energy Partners LP 3.500% 3/1/16 300 302 Kinder Morgan Energy Partners LP 6.850% 2/15/20 225 257 Kinder Morgan Energy Partners LP 5.800% 3/15/35 300 286 Kinder Morgan Energy Partners LP 6.500% 9/1/39 375 383 Magellan Midstream Partners LP 5.650% 10/15/16 150 164 Magellan Midstream Partners LP 6.550% 7/15/19 125 142 National Grid plc 6.300% 8/1/16 275 312 Nisource Finance Corp. 5.400% 7/15/14 300 328 Nisource Finance Corp. 6.125% 3/1/22 450 487 Nisource Finance Corp. 6.250% 12/15/40 400 408 NuStar Logistics LP 7.650% 4/15/18 350 408 Oneok Inc. 5.200% 6/15/15 300 321 Oneok Inc. 6.000% 6/15/35 275 268 ONEOK Partners LP 5.900% 4/1/12 350 367 ONEOK Partners LP 3.250% 2/1/16 50 50 ONEOK Partners LP 6.150% 10/1/16 600 675 ONEOK Partners LP 8.625% 3/1/19 400 503 ONEOK Partners LP 6.650% 10/1/36 525 555 ONEOK Partners LP 6.125% 2/1/41 325 324 Panhandle Eastern Pipeline Co. LP 6.200% 11/1/17 800 887 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 50 56 Plains All American Pipeline LP / PAA Finance Corp. 8.750% 5/1/19 125 156 Plains All American Pipeline LP / PAA Finance Corp. 5.000% 2/1/21 625 624 Questar Corp. 2.750% 2/1/16 25 25 Sempra Energy 6.000% 2/1/13 200 214 Sempra Energy 2.000% 3/15/14 475 472 Southern California Gas Co. 5.750% 11/15/35 25 27 7 Southern Natural Gas Co. 5.900% 4/1/17 225 248 Southern Union Co. 7.600% 2/1/24 250 279 Spectra Energy Capital LLC 5.668% 8/15/14 400 439 Texas Gas Transmission LLC 4.600% 6/1/15 250 261 TransCanada PipeLines Ltd. 4.000% 6/15/13 750 789 TransCanada PipeLines Ltd. 6.500% 8/15/18 300 349 TransCanada PipeLines Ltd. 3.800% 10/1/20 1,000 960 TransCanada PipeLines Ltd. 5.600% 3/31/34 800 787 TransCanada PipeLines Ltd. 5.850% 3/15/36 125 127 TransCanada PipeLines Ltd. 6.200% 10/15/37 475 502 5 TransCanada PipeLines Ltd. 6.350% 5/15/67 400 401 Williams Partners LP 3.800% 2/15/15 125 129 Williams Partners LP 5.250% 3/15/20 1,400 1,461 Williams Partners LP 4.125% 11/15/20 550 523 Williams Partners LP 6.300% 4/15/40 225 233 Williams Partners LP / Williams Partners Finance Corp. 7.250% 2/1/17 500 586 Other Utility (0.0%) Veolia Environnement SA 6.000% 6/1/18 600 667 Total Corporate Bonds (Cost $834,694) Sovereign Bonds (U.S. Dollar-Denominated) (1.7%) African Development Bank 1.000% 11/23/11 275 275 African Development Bank 1.750% 10/1/12 225 228 African Development Bank 1.625% 2/11/13 325 329 African Development Bank 3.000% 5/27/14 875 916 Asian Development Bank 4.500% 9/4/12 500 524 Asian Development Bank 1.625% 7/15/13 750 760 Asian Development Bank 3.625% 9/5/13 900 955 Asian Development Bank 2.750% 5/21/14 1,175 1,215 Asian Development Bank 4.250% 10/20/14 300 326 Asian Development Bank 2.625% 2/9/15 875 899 Asian Development Bank 2.500% 3/15/16 775 781 Asian Development Bank 5.500% 6/27/16 100 114 Asian Development Bank 5.593% 7/16/18 500 562 Brazilian Government International Bond 10.250% 6/17/13 150 179 Brazilian Government International Bond 7.875% 3/7/15 475 565 Brazilian Government International Bond 6.000% 1/17/17 2,400 2,690 5 Brazilian Government International Bond 8.000% 1/15/18 78 91 Brazilian Government International Bond 5.875% 1/15/19 1,225 1,354 Brazilian Government International Bond 8.875% 10/14/19 175 230 Brazilian Government International Bond 4.875% 1/22/21 450 460 Brazilian Government International Bond 8.875% 4/15/24 325 442 Brazilian Government International Bond 8.750% 2/4/25 800 1,078 Brazilian Government International Bond 10.125% 5/15/27 875 1,317 Brazilian Government International Bond 8.250% 1/20/34 1,075 1,419 Brazilian Government International Bond 7.125% 1/20/37 650 771 Brazilian Government International Bond 11.000% 8/17/40 1,350 1,814 Brazilian Government International Bond 5.625% 1/7/41 650 639 Chile Government International Bond 5.500% 1/15/13 150 160 Chile Government International Bond 3.875% 8/5/20 300 292 China Development Bank Corp. 4.750% 10/8/14 450 477 China Development Bank Corp. 5.000% 10/15/15 175 187 China Government International Bond 4.750% 10/29/13 200 215 Corp Andina de Fomento 3.750% 1/15/16 975 966 Corp. Andina de Fomento 5.200% 5/21/13 225 239 Corp. Andina de Fomento 5.125% 5/5/15 625 658 Corp. Andina de Fomento 5.750% 1/12/17 375 401 Council Of Europe Development Bank 2.750% 2/10/15 275 282 Council Of Europe Development Bank 2.625% 2/16/16 325 327 9 Development Bank of Japan 4.250% 6/9/15 500 538 Eksportfinans ASA 2.000% 9/15/15 450 439 Eksportfinans ASA 5.500% 5/25/16 1,025 1,148 Eksportfinans ASA 5.500% 6/26/17 450 499 European Bank for Reconstruction & Development 2.750% 4/20/15 1,000 1,019 European Bank for Reconstruction & Development 1.625% 9/3/15 100 97 European Bank for Reconstruction & Development 2.500% 3/15/16 500 501 7 European Investment Bank 1.125% 4/16/12 950 956 European Investment Bank 1.750% 9/14/12 650 660 European Investment Bank 1.625% 3/15/13 600 608 European Investment Bank 2.875% 3/15/13 650 671 European Investment Bank 1.875% 6/17/13 700 711 European Investment Bank 4.250% 7/15/13 2,400 2,569 European Investment Bank 1.250% 9/17/13 875 874 European Investment Bank 1.250% 2/14/14 2,550 2,532 European Investment Bank 2.375% 3/14/14 375 384 European Investment Bank 3.000% 4/8/14 1,000 1,043 European Investment Bank 4.625% 5/15/14 2,000 2,181 European Investment Bank 3.125% 6/4/14 1,125 1,176 European Investment Bank 2.875% 1/15/15 450 464 European Investment Bank 2.750% 3/23/15 900 924 European Investment Bank 1.625% 9/1/15 2,850 2,797 European Investment Bank 1.375% 10/20/15 800 767 European Investment Bank 4.875% 2/16/16 550 607 European Investment Bank 2.250% 3/15/16 550 543 European Investment Bank 2.500% 5/16/16 525 524 European Investment Bank 5.125% 9/13/16 300 336 European Investment Bank 4.875% 1/17/17 1,225 1,354 European Investment Bank 5.125% 5/30/17 800 893 European Investment Bank 2.875% 9/15/20 1,650 1,529 European Investment Bank 4.000% 2/16/21 800 809 Export Development Canada 1.750% 9/24/12 975 990 Export Development Canada 3.500% 5/16/13 475 497 Export Development Canada 2.250% 5/28/15 150 151 Export-Import Bank of Korea 5.500% 10/17/12 1,100 1,157 Export-Import Bank of Korea 8.125% 1/21/14 875 996 Export-Import Bank of Korea 5.875% 1/14/15 800 866 Export-Import Bank of Korea 5.125% 3/16/15 150 158 Financement-Quebec 5.000% 10/25/12 500 528 Hungary Government International Bond 6.375% 3/29/21 250 250 Hungary Government International Bond 7.625% 3/29/41 75 75 Hydro Quebec 6.300% 5/11/11 775 780 Hydro Quebec 8.400% 1/15/22 825 1,108 Inter-American Development Bank 1.625% 7/15/13 50 50 Inter-American Development Bank 3.000% 4/22/14 1,325 1,383 Inter-American Development Bank 2.250% 7/15/15 3,975 3,976 Inter-American Development Bank 2.375% 8/15/17 250 242 Inter-American Development Bank 3.875% 9/17/19 100 103 Inter-American Development Bank 3.875% 2/14/20 500 513 Inter-American Development Bank 7.000% 6/15/25 250 311 International Bank for Reconstruction & Development 2.000% 4/2/12 2,175 2,207 International Bank for Reconstruction & Development 0.800% 7/13/12 1,075 1,076 International Bank for Reconstruction & Development 1.750% 7/15/13 1,100 1,113 International Bank for Reconstruction & Development 3.500% 10/8/13 450 475 International Bank for Reconstruction & Development 1.125% 8/25/14 1,725 1,707 International Bank for Reconstruction & Development 2.375% 5/26/15 1,950 1,970 International Bank for Reconstruction & Development 2.125% 3/15/16 2,600 2,563 International Finance Corp. 3.500% 5/15/13 375 393 International Finance Corp. 3.000% 4/22/14 875 909 International Finance Corp. 2.750% 4/20/15 900 919 International Finance Corp. 2.125% 11/17/17 700 658 Israel Government International Bond 4.625% 6/15/13 200 211 Israel Government International Bond 5.500% 11/9/16 850 928 Israel Government International Bond 5.125% 3/26/19 300 313 Japan Bank for International Cooperation 4.250% 6/18/13 75 79 9 Japan Finance Corp. 1.500% 7/6/12 700 704 9 Japan Finance Corp. 2.125% 11/5/12 1,400 1,423 9 Japan Finance Corp. 2.875% 2/2/15 625 633 9 Japan Finance Corp. 2.500% 1/21/16 700 688 9 Japan Finance Organization for Municipalities 4.625% 4/21/15 500 540 Japan Finance Organization for Municipalities 5.000% 5/16/17 500 546 Korea Development Bank 8.000% 1/23/14 800 909 Korea Development Bank 4.375% 8/10/15 700 717 Korea Development Bank 3.250% 3/9/16 150 147 Korea Development Bank 4.000% 9/9/16 750 758 Korea Electric Power Corp. 7.750% 4/1/13 750 826 10 Kreditanstalt fuer Wiederaufbau 2.250% 4/16/12 1,125 1,144 10 Kreditanstalt fuer Wiederaufbau 4.750% 5/15/12 775 809 10 Kreditanstalt fuer Wiederaufbau 1.250% 6/15/12 1,625 1,636 10 Kreditanstalt fuer Wiederaufbau 1.875% 1/14/13 1,250 1,268 10 Kreditanstalt fuer Wiederaufbau 3.500% 5/16/13 1,200 1,260 10 Kreditanstalt fuer Wiederaufbau 1.375% 7/15/13 225 226 10 Kreditanstalt fuer Wiederaufbau 4.000% 10/15/13 1,325 1,409 10 Kreditanstalt fuer Wiederaufbau 1.375% 1/13/14 1,850 1,840 10 Kreditanstalt fuer Wiederaufbau 1.500% 4/4/14 225 225 10 Kreditanstalt fuer Wiederaufbau 4.125% 10/15/14 25 27 10 Kreditanstalt fuer Wiederaufbau 2.750% 10/21/14 1,225 1,260 10 Kreditanstalt fuer Wiederaufbau 2.625% 3/3/15 1,275 1,300 10 Kreditanstalt fuer Wiederaufbau 1.250% 10/26/15 550 524 10 Kreditanstalt fuer Wiederaufbau 5.125% 3/14/16 775 862 10 Kreditanstalt fuer Wiederaufbau 4.375% 3/15/18 2,200 2,363 10 Kreditanstalt fuer Wiederaufbau 4.500% 7/16/18 350 377 10 Kreditanstalt fuer Wiederaufbau 4.875% 6/17/19 4,775 5,226 10 Kreditanstalt fuer Wiederaufbau 4.000% 1/27/20 150 154 10 Kreditanstalt fuer Wiederaufbau 2.750% 9/8/20 4,325 3,962 10 Landwirtschaftliche Rentenbank 5.250% 7/2/12 1,075 1,132 Landwirtschaftliche Rentenbank 1.875% 9/24/12 1,500 1,512 10 Landwirtschaftliche Rentenbank 3.125% 7/15/15 325 335 Landwirtschaftliche Rentenbank 4.875% 11/16/15 1,025 1,127 10 Landwirtschaftliche Rentenbank 2.500% 2/15/16 125 124 Mexico Government International Bond 6.375% 1/16/13 917 998 Mexico Government International Bond 5.875% 2/17/14 1,325 1,454 Mexico Government International Bond 6.625% 3/3/15 493 563 Mexico Government International Bond 11.375% 9/15/16 100 140 Mexico Government International Bond 5.625% 1/15/17 2,250 2,476 Mexico Government International Bond 5.950% 3/19/19 1,725 1,915 Mexico Government International Bond 5.125% 1/15/20 375 391 Mexico Government International Bond 6.750% 9/27/34 1,757 1,985 Mexico Government International Bond 6.050% 1/11/40 650 666 Mexico Government International Bond 5.750% 10/12/10 150 135 Nordic Investment Bank 1.625% 1/28/13 550 556 Nordic Investment Bank 2.625% 10/6/14 475 486 Nordic Investment Bank 2.500% 7/15/15 400 404 Nordic Investment Bank 2.250% 3/15/16 450 444 North American Development Bank 4.375% 2/11/20 125 127 11 Oesterreichische Kontrollbank AG 4.750% 10/16/12 275 291 11 Oesterreichische Kontrollbank AG 1.750% 3/11/13 700 709 11 Oesterreichische Kontrollbank AG 1.375% 1/21/14 125 124 11 Oesterreichische Kontrollbank AG 5.000% 4/25/17 300 331 Ontario Electricity Financial Corp. 7.450% 3/31/13 600 670 Panama Government International Bond 7.250% 3/15/15 400 465 Panama Government International Bond 5.200% 1/30/20 1,225 1,299 Panama Government International Bond 7.125% 1/29/26 900 1,062 5 Panama Government International Bond 6.700% 1/26/36 200 223 Pemex Project Funding Master Trust 5.750% 3/1/18 950 1,004 Pemex Project Funding Master Trust 6.625% 6/15/38 375 376 Peruvian Government International Bond 7.125% 3/30/19 500 589 Peruvian Government International Bond 7.350% 7/21/25 1,700 2,015 Peruvian Government International Bond 8.750% 11/21/33 560 752 Peruvian Government International Bond 5.625% 11/18/50 700 633 Petrobras International Finance Co. - Pifco 7.750% 9/15/14 300 345 Petrobras International Finance Co. - Pifco 3.875% 1/27/16 475 476 Petrobras International Finance Co. - Pifco 6.125% 10/6/16 1,225 1,361 Petrobras International Finance Co. - Pifco 5.875% 3/1/18 600 635 Petrobras International Finance Co. - Pifco 7.875% 3/15/19 1,050 1,232 Petrobras International Finance Co. - Pifco 5.750% 1/20/20 325 336 Petrobras International Finance Co. - Pifco 5.375% 1/27/21 675 677 Petrobras International Finance Co. - Pifco 6.875% 1/20/40 275 284 Petrobras International Finance Co. - Pifco 6.750% 1/27/41 175 180 Petroleos Mexicanos 4.875% 3/15/15 425 451 Petroleos Mexicanos 8.000% 5/3/19 700 839 Petroleos Mexicanos 6.000% 3/5/20 425 453 Petroleos Mexicanos 5.500% 1/21/21 875 886 Poland Government International Bond 6.250% 7/3/12 350 373 Poland Government International Bond 3.875% 7/16/15 550 556 Poland Government International Bond 5.000% 10/19/15 375 395 Poland Government International Bond 6.375% 7/15/19 1,850 2,061 Province of British Columbia Canada 2.850% 6/15/15 750 769 Province of Manitoba Canada 4.900% 12/6/16 825 906 Province of Nova Scotia Canada 2.375% 7/21/15 150 149 Province of Ontario Canada 1.875% 11/19/12 2,700 2,742 Province of Ontario Canada 1.375% 1/27/14 1,450 1,438 Province of Ontario Canada 4.100% 6/16/14 1,625 1,738 Province of Ontario Canada 2.950% 2/5/15 250 257 Province of Ontario Canada 2.700% 6/16/15 875 884 Province of Ontario Canada 4.750% 1/19/16 75 82 Province of Ontario Canada 3.150% 12/15/17 100 98 Province of Ontario Canada 4.000% 10/7/19 1,850 1,868 Province of Ontario Canada 4.400% 4/14/20 475 489 Province of Quebec Canada 4.875% 5/5/14 250 273 Province of Quebec Canada 4.600% 5/26/15 350 380 Province of Quebec Canada 5.125% 11/14/16 525 582 Province of Quebec Canada 4.625% 5/14/18 450 482 Province of Quebec Canada 3.500% 7/29/20 300 288 Province of Quebec Canada 7.125% 2/9/24 400 500 Province of Quebec Canada 7.500% 9/15/29 475 633 Region of Lombardy Italy 5.804% 10/25/32 500 467 Republic of Italy 5.625% 6/15/12 875 920 Republic of Italy 2.125% 10/5/12 2,100 2,121 Republic of Italy 4.375% 6/15/13 525 553 Republic of Italy 3.125% 1/26/15 750 754 Republic of Italy 4.750% 1/25/16 575 604 Republic of Italy 5.250% 9/20/16 1,825 1,925 Republic of Italy 6.875% 9/27/23 125 141 Republic of Italy 5.375% 6/15/33 1,400 1,381 Republic of Korea 4.250% 6/1/13 625 652 Republic of Korea 5.750% 4/16/14 875 952 Republic of Korea 7.125% 4/16/19 425 499 South Africa Government International Bond 7.375% 4/25/12 575 613 South Africa Government International Bond 6.875% 5/27/19 875 1,013 South Africa Government International Bond 5.500% 3/9/20 425 449 South Africa Government International Bond 5.875% 5/30/22 100 107 South Africa Government International Bond 6.250% 3/8/41 100 103 Svensk Exportkredit AB 3.250% 9/16/14 1,025 1,069 Total Sovereign Bonds (Cost $180,961) Taxable Municipal Bonds (0.3%) American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.834% 2/15/41 100 112 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.053% 2/15/43 50 45 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.939% 2/15/47 175 153 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.499% 2/15/50 75 78 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 8.084% 2/15/50 175 200 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 100 101 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 175 178 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 325 327 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.907% 10/1/50 300 304 Board of Regents of the University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 100 95 Board of Regents of the University of Texas System Revenue Financing System Revenue 6.276% 8/15/41 75 77 Board of Regents of the University of Texas System Revenue Financing System Revenue 5.134% 8/15/42 150 144 Board of Regents of the University of Texas System Revenue Financing System Revenue 4.794% 8/15/46 100 90 California Educational Facilities Authority Revenue (Stanford University) 3.625% 5/1/14 400 422 California Educational Facilities Authority Revenue (Stanford University) 4.250% 5/1/16 100 107 California GO 5.250% 4/1/14 150 158 California GO 5.750% 3/1/17 150 158 California GO 6.200% 10/1/19 600 638 California GO 5.700% 11/1/21 250 252 California GO 7.500% 4/1/34 1,200 1,296 California GO 5.650% 4/1/39 200 210 California GO 7.300% 10/1/39 150 159 California GO 7.350% 11/1/39 1,125 1,201 California GO 7.625% 3/1/40 450 494 California GO 7.600% 11/1/40 350 384 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.491% 11/1/39 100 97 Chicago IL Board of Education GO 6.319% 11/1/29 50 48 Chicago IL Board of Education GO 6.138% 12/1/39 100 91 Chicago IL GO 7.781% 1/1/35 100 107 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 650 645 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 50 49 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 75 72 Chicago IL Transit Authority Sales Tax Receipts Revenue 6.200% 12/1/40 200 178 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 325 320 Chicago IL Wastewater Transmission Revenue 6.900% 1/1/40 75 77 Chicago IL Water Revenue 6.742% 11/1/40 75 77 Clark County NV Airport Revenue 6.881% 7/1/42 75 75 Commonwealth Financing Authority Pennsylvania Revenue 6.218% 6/1/39 325 321 Connecticut GO 5.090% 10/1/30 75 72 Connecticut GO 5.850% 3/15/32 300 311 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.459% 11/1/30 150 146 Cook County IL GO 6.229% 11/15/34 100 96 Curators of the University of Missouri System Facilities Revenue 5.792% 11/1/41 50 52 Dallas County TX Hospital District Revenue 5.621% 8/15/44 100 100 Dallas TX Area Rapid Transit Revenue 4.922% 12/1/41 50 45 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 200 206 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 75 66 Dallas TX Independent School District GO 6.450% 2/15/35 150 160 Denver CO City & County School District No. 1 GO 5.664% 12/1/33 75 75 District of Columbia Income Tax Revenue 5.591% 12/1/34 50 50 District of Columbia Income Tax Revenue 5.582% 12/1/35 75 75 Georgia GO 4.503% 11/1/25 325 325 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 400 380 Georgia Municipal Electric Power Authority Revenue 6.655% 4/1/57 300 282 Georgia Municipal Electric Power Authority Revenue 7.055% 4/1/57 150 140 Illinois GO 2.766% 1/1/12 300 301 Illinois GO 4.071% 1/1/14 300 302 Illinois GO 4.511% 3/1/15 375 376 Illinois GO 5.365% 3/1/17 375 373 Illinois GO 4.950% 6/1/23 1,450 1,283 Illinois GO 5.100% 6/1/33 1,600 1,294 Illinois GO 6.630% 2/1/35 100 96 Illinois GO 6.725% 4/1/35 275 263 Illinois Toll Highway Authority Revenue 5.851% 12/1/34 75 70 Indianapolis IN Local Public Improvement Revenue 6.116% 1/15/40 475 485 12 Kansas Development Finance Authority Revenue (Public Employees Retirement System) 5.501% 5/1/34 650 621 Kentucky Asset/Liability Commission General Fund Revenue 3.165% 4/1/18 50 48 Las Vegas Valley Water District Nevada GO 7.013% 6/1/39 75 79 Los Angeles CA Community College District GO 6.600% 8/1/42 250 261 Los Angeles CA Department of Water & Power Revenue 5.716% 7/1/39 100 93 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 325 317 Los Angeles CA Department of Water & Power Revenue 6.166% 7/1/40 100 97 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 125 129 Los Angeles CA Department of Water & Power Revenue 6.603% 7/1/50 500 523 Los Angeles CA Unified School District GO 5.750% 7/1/34 650 614 Los Angeles CA Unified School District GO 6.758% 7/1/34 100 105 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 125 118 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.488% 8/1/33 200 207 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.618% 8/1/40 50 49 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) 3.450% 9/1/14 200 210 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) 5.250% 7/1/19 375 411 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 100 104 Massachusetts GO 4.200% 12/1/21 225 223 Massachusetts GO 5.456% 12/1/39 250 251 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 125 128 Massachusetts Transportation Fund Revenue 5.731% 6/1/40 50 51 Massachusetts Water Pollution Abatement Trust 5.192% 8/1/40 150 144 Metropolitan Government of Nashville & Davidson County TN GO 5.707% 7/1/34 125 125 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 525 595 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 50 49 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.871% 11/15/39 100 93 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 6.648% 11/15/39 175 177 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue 7.462% 10/1/46 75 73 Mississippi GO 5.245% 11/1/34 50 48 Missouri Highways & Transportation Commission Road Revenue 5.445% 5/1/33 100 99 New Hampshire Health & Educational Facilities Authority Revenue (Dartmouth College) 4.750% 6/1/19 25 27 13 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 425 440 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.700% 3/1/39 300 323 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.754% 12/15/28 100 97 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.104% 12/15/28 150 148 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.561% 12/15/40 50 50 14 New Jersey Turnpike Authority Revenue 4.252% 1/1/16 15 16 14 New Jersey Turnpike Authority Revenue 4.252% 1/1/16 335 345 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 375 420 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 300 325 New York City NY GO 6.246% 6/1/35 100 101 New York City NY GO 5.968% 3/1/36 150 150 New York City NY GO 5.985% 12/1/36 75 76 New York City NY GO 5.517% 10/1/37 50 47 New York City NY GO 6.271% 12/1/37 600 627 New York City NY GO 5.846% 6/1/40 100 98 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/41 100 100 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 100 102 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 75 77 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.440% 6/15/43 100 95 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 300 301 New York City NY Transitional Finance Authority Building Aid Revenue 6.828% 7/15/40 250 266 New York City NY Transitional Finance Authority Future Tax Revenue 5.767% 8/1/36 100 100 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 150 145 New York City NY Transitional Finance Authority Future Tax Revenue 5.572% 11/1/38 625 613 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/30 325 336 New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 95 93 New York State Dormitory Authority Revenue (Personal Income Tax) 5.389% 3/15/40 100 95 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.770% 3/15/39 300 302 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.838% 3/15/40 75 75 North Texas Tollway Authority System Revenue 6.718% 1/1/49 200 199 Ohio State University General Receipts Revenue 4.910% 6/1/40 175 161 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 4.879% 12/1/34 100 96 Orange County CA Local Transportation Authority Sales Tax Revenue 6.908% 2/15/41 75 84 Oregon Department Transportation Highway Usertax Revenue 5.834% 11/15/34 75 75 Oregon GO 5.762% 6/1/23 250 267 Oregon GO 5.892% 6/1/27 375 389 14 Oregon School Boards Association GO 4.759% 6/30/28 300 262 12 Oregon School Boards Association GO 5.528% 6/30/28 125 120 Pennsylvania GO 4.650% 2/15/26 125 121 Pennsylvania GO 5.350% 5/1/30 400 384 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 9/15/27 100 93 Pennsylvania Turnpike Commission Revenue 5.511% 12/1/45 75 66 Pennsylvania Turnpike Commission Revenue 5.561% 12/1/49 75 68 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 125 128 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 450 433 Regional Transportation District of Colorado Sales Tax Revenue 5.844% 11/1/50 150 146 Rutgers State University NJ Revenue 5.665% 5/1/40 75 75 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.839% 1/1/41 75 68 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 225 234 San Antonio TX Electric & Gas Systems Revenue 5.718% 2/1/41 100 99 San Diego County CA Water Authority Revenue 6.947% 7/1/40 75 79 San Diego County CA Water Authority Revenue 6.138% 5/1/49 100 100 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.876% 4/1/32 400 387 Sonoma County CA Pension Obligation Revenue 6.000% 12/1/29 500 466 South Carolina Public Service Authority Revenue 6.454% 1/1/50 75 80 Texas Transportation Commission Revenue 5.028% 4/1/26 100 99 Texas Transportation Commission Revenue 5.178% 4/1/30 75 74 Texas Transportation Commission Revenue 4.631% 4/1/33 300 271 Texas Transportation Commission Revenue 4.681% 4/1/40 100 89 University of California Regents Medical Center Revenue 6.548% 5/15/48 150 148 University of California Regents Medical Center Revenue 6.583% 5/15/49 125 124 University of California Revenue 6.270% 5/15/31 1,000 1,011 University of California Revenue 5.946% 5/15/45 275 249 University of Massachusetts Building Authority Revenue 5.450% 11/1/40 75 70 Utah GO 4.554% 7/1/24 125 127 Utah GO 3.539% 7/1/25 50 46 Virginia Commonwealth Transportation Board Federal Highway Revenue 5.350% 5/15/35 500 486 Washington GO 5.090% 8/1/33 475 455 Washington GO 5.481% 8/1/39 50 50 Washington GO 5.140% 8/1/40 275 260 12 Wisconsin GO 4.800% 5/1/13 275 292 12 Wisconsin GO 5.700% 5/1/26 325 324 Total Taxable Municipal Bonds (Cost $38,055) Tax-Exempt Municipal Bonds (0.0%) San Francisco CA City & County Public Utility Commission Water Revenue 6.000% 11/1/40 75 71 Total Tax-Exempt Municipal Bonds (Cost $75) 71 Shares Temporary Cash Investments (2.5%) 1 Money Market Fund (2.4%) 15,16Vanguard Market Liquidity Fund 0.208% 264,040,152 264,040 Face Amount ($000) U.S. Government and Agency Obligations (0.1%) Federal Home Loan Bank Discount Notes 0.210% 6/3/11 3,000 2,999 Total Temporary Cash Investments (Cost $267,039) Total Investments (102.0%) (Cost $8,764,201) Other Assets and Liabilities-Net (-2.0%) 16 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $10,108,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 60.4% and 2.2%, respectively, of net assets. 2 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 Guaranteed by the National Credit Union Administration. 5 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 6 Adjustable-rate security. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2011, the aggregate value of these securities was $29,341,000, representing 0.3% of net assets. 8 Non-income-producing securitysecurity in default. 9 Guaranteed by the Government of Japan. 10 Guaranteed by the Federal Republic of Germany. 11 Guaranteed by the Republic of Austria. 12
